                                                         Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 1 of 99 Page ID
                                                                                          #:68180


                                                           1   CALLAHAN & BLAINE, APLC
                                                               Edward Susolik (SBN 151081)
                                                           2   Esusolik@callahan-law.com
                                                               David J. Darnell (SBN 210166)
                                                           3   Ddarnell@callahan-law.com
                                                               James M. Sabovich (SBN 218488)
                                                           4   jsabovich@callahan-law.com
                                                               3 Hutton Centre Drive, Ninth Floor
                                                           5   Santa Ana, California 92707
                                                               Telephone: (714) 241-4444
                                                           6   Facsimile: (714) 241-4445
                                                           7   Attorneys for Defendants and Counterclaimants
                                                               NEWPORT TRIAL GROUP and SCOTT J. FERRELL
                                                           8

                                                           9                       UNITED STATES DISTRICT COURT
                                                          10                      CENTRAL DISTRICT OF CALIFORNIA
                                                          11                                  SOUTHERN DIVISION
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                          12   NATURAL IMMUNOGENICS                        CASE NO. 8:15-cv-02034-JVS-JCG
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707




                                                               CORP., a Florida corporation,               JAMS NO. 1220055347
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                          13
                                                                                 Plaintiff,                LOCAL RULE 37 JOINT
                                                          14                                               STIPULATION RE: NTG’S
                                                                     v.                                    MOTION TO COMPEL
                                                          15
                                                               NEWPORT TRIAL GROUP, et al.,
                                                          16                                               Special Master: Hon. Rosalyn Chapman
                                                                                 Defendants.               Judge:          Hon. James V. Selna
                                                          17

                                                          18   AND ALL RELATED ACTIONS
                                                                                                           Complaint Filed: December 7, 2015
                                                          19                                               Trial Date:      November 3, 2020
                                                          20

                                                          21   I.    INTRODUCTION
                                                          22         Pursuant to Local Rule -37, Defendant and Counterclaimant Newport Trial
                                                          23   Group (“NTG”) and Natural Immunogenics Corp. (“NIC”) submit this joint
                                                          24   stipulation regarding NTG’s Motion to Compel. NTG sent the Emord firm, who are
                                                          25   counsel for NIC, as well as counsel for Charlotte Carlberg, and Jim and MaryAnn
                                                          26   Buc (the “Declarants”), meet and confer letters or emails on February 24-27, March
                                                          27   6, March 10, March 11, March 16, March 24, and April 13, 2020, and the parties
                                                          28   conducted telephonic meet and confer conferences on February 25, March 12,

                                                                                                     -1-
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                         Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 2 of 99 Page ID
                                                                                          #:68181


                                                           1   March 24, and April 13, 2020. (Sabovich Decl. ¶ 2, Exhs. 1-7.) The Parties were
                                                           2   unable to resolve the issues presented in this joint stipulation. NTG served its
                                                           3   portion of this joint stipulation on NIC, Emord, and the Declarants on April 21,
                                                           4   2020. NIC and the Declarants returned their portion of the joint stipulation on May
                                                           5   8, 2020.
                                                           6   II.   NTG’S POSITION
                                                           7         The Court granted NTG’s motion for leave to take discovery regarding the
                                                           8   false declarations NIC filed from the Declarants in support of NIC’s Motion for
                                                           9   Sanctions and related filings. (Dkt. 891.) Since the Court specifically authorized
                                                          10   document discovery on NIC, the Declarants, and NIC’s counsel, NTG served
                                                          11   corresponding document requests and subpoenas on NIC, the Declarants, and NIC’s
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                          12   counsel (namely Emord & Associates, Peter Arhangelsky, Joshua Furman, and
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                          13   Jennifer Fernandes [collectively “Emord”].)
                                                          14         NTG seeks the Special Master’s assistance because: (1) the responses are
                                                          15   deficient and (2) frivolous privilege assertions are being used to obstruct discovery
                                                          16   and prejudice NTG’s ability to present its case. As a case-in-point, the recently filed
                                                          17   Counterclaim relied on communications that the Declarants produced between
                                                          18   Emord and the Declarants. The communications are by no means privileged. They
                                                          19   directly related to the filed declarations and occurred at a time when NIC told NTG
                                                          20   and the Court that the Declarants were “unrepresented” and were “non-parties with
                                                          21   no stake in this litigation. . . .” Yet, after NTG filed its Counterclaim, NIC forced
                                                          22   the sealing of significant portions of the Counterclaim by claiming privilege over the
                                                          23   communications.
                                                          24         The expansive, unsupportable, and inadequate assertion of privilege are issues
                                                          25   with the responses and logs. Emord has taken the outlandish position that a
                                                          26   discovery order that authorizes document discovery on “NIC and its counsel”
                                                          27   somehow prohibits discovery on “its counsel.” Consequently, Emord has refused to
                                                          28   produce any privilege log. NIC did even worse. It provided only a categorical log

                                                                                                       -2-
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                         Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 3 of 99 Page ID
                                                                                          #:68182


                                                           1   that failed to identify a single document after having secured a ruling from the
                                                           2   Special Master and the Court that “to be of any utility privilege logs need to be
                                                           3   listed by document, not by category.” NIC and the Declarants have similarly
                                                           4   asserted frivolous attorney-client and attorney work product objection over
                                                           5   communications regarding the declarations, including NIC’s efforts to convince the
                                                           6   Declarants to testify for NIC. NIC and the Declarants logged 220 entries, which is
                                                           7   in and of itself remarkable for what are almost entirely communications between
                                                           8   counsel and unrepresented third-party percipient witnesses. Of the 21 attorney-
                                                           9   client privilege assertions, only four postdate Emord’s February 12, 2020 claim that
                                                          10   it now represented the Declarants. There are 150 assertions of work product
                                                          11   protection without any indication that the document included trial preparation
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                          12   materials. Even if it did, disclosure to the Declarants – whom NIC intended to offer
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                          13   testimony – waived it. Further, NIC and the Declarants relied on those
                                                          14   communications as “[t]he most probative evidence” in their defense, which is a
                                                          15   separate and independent waiver. At the same time, NTG has a compelling need for
                                                          16   the claimed work product documents.
                                                          17         Finally, NIC and the Declarants have unjustifiably refused to provide any
                                                          18   phone records, even though communications related to the false declarations
                                                          19   admittedly took place by phone and even though NIC has sought and obtained
                                                          20   comprehensive sets of phone records of the Defendants in this same case.
                                                          21         To address the misconduct and attempted cover-up by NIC, Emord, and the
                                                          22   Declarants, NTG requests that the Special Master order that:
                                                          23            1. Emord’s failure to provide a privilege log has waived all claims of
                                                          24                privilege and work product by Emord;
                                                          25            2. Emord is required to respond to the document subpoenas served on
                                                          26                them;
                                                          27            3. NIC’s failure to provide an itemized privilege log has resulted in
                                                          28                waiver of all claims of privilege and work product by NIC, or

                                                                                                       -3-
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                         Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 4 of 99 Page ID
                                                                                          #:68183


                                                           1               alternatively, that NIC is required to immediately provide an itemized
                                                           2               privilege log consistent with Dole v. Milonas, 889 F.2d 885, 888 n. 3,
                                                           3               890 (9th Cir. 1989);
                                                           4           4. Emord is required to establish an attorney-client relationship with
                                                           5               through documentary evidence or testimony that is either
                                                           6               contemporaneous or predates any assertion of attorney-client privilege,
                                                           7               including through the production of a retainer agreement;
                                                           8           5. Responding Parties have failed to establish an attorney-client
                                                           9               relationship between Emord and the Declarants, or alternatively, that
                                                          10               such a relationship did not exist before February 12, 2020;
                                                          11           6. NIC and the Declarants have failed to establish attorney-client privilege
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                          12               and/or work product protection for all documents contained in NIC’s
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                          13               and the Declarants’ itemized privilege log. (Exh. 19.) Alternatively,
                                                          14               all documents contained in their itemized log must be produced to the
                                                          15               Special Master for in camera review;
                                                          16           7. NIC, Emord, and the Declarants have impliedly waived any claim of
                                                          17               privilege or work product over communications between Emord and
                                                          18               the Declarants;
                                                          19           8. There is no attorney-client privilege or attorney work product over the
                                                          20               documents that NIC claims were inadvertently produced (DEC_00747-
                                                          21               53 and DEC_00754-60);
                                                          22           9. The Counterclaim at Docket 918 is to be unsealed;
                                                          23           10.Emord, NIC, and the Declarants are required to produce responsive
                                                          24               phone records1; and
                                                          25

                                                          26   1
                                                               NTG believes the privilege claims here will implicate and provide further
                                                             evidence in support of application of the crime-fraud exception. However, because
                                                          27 NIC has not provided a meaningful privilege log and Emord has not provided any
                                                             log, NTG will reserve its right to assert a crime-fraud challenge after the required
                                                          28 privilege logs are produced.

                                                                                                     -4-
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                         Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 5 of 99 Page ID
                                                                                          #:68184


                                                           1              11.NIC, Emord, and the Declarants are required to pay NTG’s reasonable
                                                           2                 attorneys’ fees and costs pursuant to Rule 37(b).
                                                           3         A.      Factual and Background
                                                           4                 1.      NIC Files False Declarations in an Effort to Obtain “Death
                                                           5                         Penalty” Sanctions Against NTG
                                                           6         On February 20, 2019, the Court issued an order granting the NTG
                                                           7   Defendants’ request to proffer additional evidence regarding the existence of an
                                                           8   attorney-client relationship between Trycia Carlberg and NTG. (Dkt. 781 at 1.) The
                                                           9   Court thus directed the NTG Defendants to submit such evidence to the Court for in
                                                          10   camera review. Id. On February 28, 2019, the NTG Defendants lodged (for in
                                                          11   camera review) the Declaration of Scott J. Ferrell with Privileged Information in
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                          12   Support of Attorney-Client Relationship with Trycia Carlberg. (Dkt. 783.) That
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                          13   Ferrell Declaration was publicly filed on the Court’s docket on July 3, 2019. (Dkt.
                                                          14   812-1.)
                                                          15         The Ferrell Declaration that prompted NIC’s Motion for Sanctions stated
                                                          16   truthfully that “Ms. Carlberg was a close friend of my family” who “began living in
                                                          17   our home in 2011 because she was very ill with cancer and needed our support and
                                                          18   assistance.” (Dkt. 812-1, ¶ 5.) The Declaration further stated that Trycia Carlberg
                                                          19   stayed with the Ferrell family “the latter part of 2011 through the early part of 2012,
                                                          20   when she moved into a hospice facility, where she stayed until shortly before her
                                                          21   death on May 5, 2012.” (Id.) The Ferrell Declaration further explained that Trycia
                                                          22   retained NTG on December 24, 2011, when she had been staying with the Ferrells
                                                          23   and that after “receiving Ms. Carlberg’s consent to send a demand letter to NIC and
                                                          24   after having her sign my firm’s engagement letter at my home,” Ferrell sent a
                                                          25   “December 27, 2011 demand letter to NIC . . . .” (Id., ¶ 13.)
                                                          26         Beginning on August 26, 2019, NIC began accusing Ferrell of felony perjury
                                                          27   based on the Ferrell Declaration and purported testimony that NIC and Emord had
                                                          28   elicited from third parties. On August 26, 2019, NIC sent NTG a meet and confer

                                                                                                       -5-
                                                                                  JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                         Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 6 of 99 Page ID
                                                                                          #:68185


                                                           1   letter with numerous false accusations about the Ferrell Declaration and a demand
                                                           2   that Scott Ferrell stipulate to “dispositive sanctions” and “financial sanctions,”
                                                           3   among other things. (Dkt. 846-1 at 7-8.) In particular, NIC’s letter falsely
                                                           4   represented that:
                                                           5         •      “Ms. Carlberg did not, in fact, live in Ferrell’s home at the end of 2011
                                                           6                or in early 2012. She resided with her mother at the time.”
                                                           7         •      “Carlberg was not close with Scott Ferrell. While she had a
                                                           8                relationship with Mr. Ferrell’s wife, Erin, she had a limited and
                                                           9                perfunctory relationship with Scott and would not have confided in him
                                                          10                over any personal matters.”
                                                          11         •      “Carlberg neither purchased nor used Sovereign Silver, nor could she
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                          12                have ‘showed [Ferrell] a bottle and box’ on December 24, 2011,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                          13                because she was with her mother at her mother’s residence on
                                                          14                December 24, 2011.”
                                                          15         •      “Ferrell falsely testified that his attorney-client relationship began with
                                                          16                Carlberg on December 24, 2011. Again, that narrative is an
                                                          17                impossibility, in part, because Carlberg was not in Ferrell’s home or his
                                                          18                presence on the relevant dates.”
                                                          19         •      “Ferrell falsely testified to having Carlberg execute a retainer
                                                          20                agreement ‘[o]n either December 24 or December 25, 2011[.]’
                                                          21                Carlberg was never in Ferrell’s presence at any point during the
                                                          22                holiday, and could not have executed a retainer agreement under the
                                                          23                circumstances described in Ferrell’s declaration.”
                                                          24         •      “Carlberg had knowledge of Ferrell’s sham litigation enterprise, she
                                                          25                considered those lawsuits to be morally reprehensible, and,
                                                          26                consequently, she was predisposed against serving as Ferrell’s client.
                                                          27                In fact, Carlberg mentioned Ferrell’s unlawful scheme to at least three
                                                          28                witnesses, each of whom intend to testify that Carlberg distrusted

                                                                                                        -6-
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                         Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 7 of 99 Page ID
                                                                                          #:68186


                                                           1                 Ferrell, and found his business practices repugnant, morally corrupt and
                                                           2                 unethical.”
                                                           3   (Id.)
                                                           4           On September 19, 2019, NIC filed a Motion for Sanctions Re Defendant Scott
                                                           5   J. Ferrell’s False Declaration [Dkt. 812-1]. (Dkt. 844.) NIC’s Motion argued that
                                                           6   Ferrell’s averment that Trycia Carlberg was his client in 2011 was “unequivocally
                                                           7   false” and “impossible” because of the testimony of three witnesses who were
                                                           8   “close” with Trycia Carlberg. (Dkt. 844.) NIC assured the Court that their
                                                           9   testimony was based on “personal knowledge.” (Id. at 13.) NIC supported its
                                                          10   motions with declarations from Trycia Calberg’s mother, Charlotte Carlberg, and a
                                                          11   couple that claimed to be friends with Trycia, Jim and MaryAnn Buc.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                          12           In choreographed sworn statements, the three NIC witnesses all purported to
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                          13   testify to the assertions made in NIC’s meet and confer letter. (Dkts. 844-4, 844-3,
                                                          14   844-5.) They claimed that Scott Ferrell’s testimony regarding Christmas Eve 2011
                                                          15   is “false” or “untrue” because Trycia was with her mother over Christmas in 2011.
                                                          16   (Dkts. 844-4, ¶¶ 14, 9; 844-3, ¶¶ 4-6; 844-5, ¶ 8.) The NIC witnesses claim that
                                                          17   Trycia only stayed with the Ferrells “for a brief period in 2012,” and told a
                                                          18   Kafkaesque tale of Ferrell essentially holding Trycia prisoner during that time
                                                          19   period, claiming Trycia “was unable to even leave the guest room to go upstairs and
                                                          20   eat, watch the sunset, or look at the views,” and “told her mother that she was
                                                          21   starving, and asked if her mother could bring her food.” (Dkt. 844-4, ¶¶ 28-30.)
                                                          22   The Declarants claimed that Trycia left “the Ferrells’ house on poor terms and in
                                                          23   distress” in March 2012. (Dkt. 844-4, ¶¶ 28-30; 844-3, ¶ 13.) Finally, NIC’s
                                                          24   witnesses testified, and NIC claimed, that Trycia Ferrell found Scott Ferrell’s
                                                          25   business practices repugnant and would not have been his client. (Dkt. 844-1 at 14,
                                                          26   20.) Further, each of the witnesses purported to claim based on personal knowledge
                                                          27   that Trycia had not been involved in any legal matters in 2011 through 2012. (Dkt.
                                                          28   844-4, ¶ 24; Dkt. 844-4, ¶ 27; Dkt. 844-5, ¶¶ 11-12; Dkt. 844-3, ¶ 11.)

                                                                                                       -7-
                                                                               JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                         Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 8 of 99 Page ID
                                                                                          #:68187


                                                           1         All of this was complete fiction. As the Court found in its order authorizing
                                                           2   discovery, “Ferrell had grounds to believe that the declarations contained
                                                           3   inaccuracies, and cannot be deprived of his right to file a lawsuit when he believes
                                                           4   he has been wronged.” (Dkt. 891 at 16.) Dozens of pieces of evidence, including
                                                           5   photographs, videos, Facebook posts, emails, messages, and handwritten cards,
                                                           6   confirmed that NIC’s and the Declarants’ claims were false in every material
                                                           7   respect. (See generally Dkts. 846, 855, and 856.) This evidence conclusively
                                                           8   proves that Trycia was with the Ferrells on December 24 and 25, 2011, and did live
                                                           9   with them from late 2011 to March 2012, exactly as Ferrell had testified. (Dkt. 846
                                                          10   at 13-19.) This evidence also proves Trycia was close to Scott Ferrell and thanked
                                                          11   him “for being a true gentleman and a brother to me.” (Dkt. 846 at 15.) Nor did she
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                          12   “flee” the Ferrells’ home on poor terms. On March 28, 2012 – after NIC claims
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                          13   Trycia had “fled” from the Ferrells’ home on “poor terms” – Trycia wrote Scott and
                                                          14   Erin Ferrell “[t]hank you both for taking care of me when needed, allowing me
                                                          15   space and privacy when needed, making me feel safe and at home here, and just
                                                          16   providing me with some stability in my unstable world. You two are the most
                                                          17   caring and generous people I know and I honestly don’t know what I would do
                                                          18   without you . . . . I love you both. xoxo Trycia.” (Dkt. 846-3 at 39-40 (emphasis
                                                          19   added).)
                                                          20         NIC’s and the Declarants’ claim that Trycia considered Ferrell’s business
                                                          21   practices to be “repugnant” and refused to be a client of his was also knowingly
                                                          22   false. The Declarants, NIC, and Emord all knew that Trycia Carlberg had filed
                                                          23   another consumer lawsuit in the first few months of 2012. In fact, on August 9,
                                                          24   2019, Emord paralegal Fernandes provided Charlotte Carlberg with a copy of the
                                                          25   Ferrell Declaration at issue (Dkt. 812-1), along with a copy of Trycia Carlberg’s
                                                          26   March 22, 2012 Declaration from the case of Trycia Carlberg v. Bret Bros Sports
                                                          27   International, Inc., Case No. 2:12-cv-00259 (Feb. 12, 2012) (W.D. Wash.) (“Trycia
                                                          28   Carlberg’s titanium bracelet lawsuit”). (Sabovich Decl., Exh. 8.)

                                                                                                       -8-
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                         Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 9 of 99 Page ID
                                                                                          #:68188


                                                           1                2.      Subsequent Filings by NIC and the Declarants Have Directly
                                                           2                        Placed Communications Between Emord and the Declarants
                                                           3                        at Issue
                                                           4         Faced with such irrefutable documentary evidence, on September 30, 2019,
                                                           5   NIC filed a Notice of Withdrawal of its Motion for Sanctions. (Dkt. 847 at 1-4.)
                                                           6   NIC defended its withdrawal by claiming that “communications exchanged between
                                                           7   counsel and the non-party witnesses . . . will demonstrate that all of Defendants’
                                                           8   allegations of criminal wrongdoing are not simply blind speculation but
                                                           9   demonstrably false and that counsel for NIC acted with great care to ensure that the
                                                          10   testimony presented in the declarations was thoroughly vetted by the witnesses and
                                                          11   signed only upon confirmation of the truthfulness of the representations contained
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                          12   therein.” (Dkt. 851 at 7.) In other words, NIC has affirmatively claimed that their
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                          13   communications with these witnesses will demonstrably prove their innocence.
                                                          14         Thereafter, NTG moved for leave to conduct discovery regarding the false
                                                          15   declarations filed by NIC. (Dkt. 856.) NIC and the Declarants resisted that, and
                                                          16   they also resisted NTG’s related request for an order to show cause by repeatedly
                                                          17   arguing that communications between Emord and the Declarants exonerate them.
                                                          18   More specifically, in Docket 863:
                                                          19             • at 6 [NIC affirmatively claims that “communications” between Emord
                                                          20                and the Declarants “prove that the witnesses, NIC, and its counsel did
                                                          21                not engage in the alleged misconduct . . . .”];
                                                          22             • at 8 [“Every time NIC’s counsel communicated with the witnesses
                                                          23                regarding the preparation or execution of their declarations, the
                                                          24                witnesses were each repeatedly told to make sure that the statements in
                                                          25                their declarations were truthful and accurate in every particular.”];
                                                          26             • at 16 [“The communications between Emord & Associates and the
                                                          27                witnesses demonstrate that those witnesses endeavored to provide
                                                          28                truthful and accurate testimony.”];

                                                                                                       -9-
                                                                                 JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 10 of 99 Page ID
                                                                                    #:68189


                                                          1             • at 17 [“NIC counsel’s communications with those witnesses reveal
                                                          2                counsel’s interest in obtaining truthful testimony, affording no basis to
                                                          3                support the false charge that NIC Counsel intended to mislead this
                                                          4                Court. Absent from those communications is any indication that NIC
                                                          5                counsel intended to mislead or coerce witnesses into signing an
                                                          6                incorrect document.”]; and
                                                          7             • at 23 [“the communications exchanged between NIC and the witnesses
                                                          8                are the most important documents to explore those theories.”).
                                                          9         Similarly, in Docket 859:
                                                         10             • at 5 [“The most probative evidence, the communication between NIC
                                                         11                counsel and the non-party witnesses, not only fails to support the
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12                charge but establishes definitively that the charge is false.”];
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13             • at 5 [“communications with the witnesses attached hereto, prove that
                                                         14                NIC not only did nothing improper but maintained high ethical
                                                         15                standards throughout its dealings with the three witnesses in question,
                                                         16                endeavoring repeatedly to ensure that the declarations they offered
                                                         17                were accurate and complete in every particular.”];
                                                         18             • at 6 [“All three affiants made multiple edits to drafts of their
                                                         19                declarations, following repeated requests from NIC Counsel and
                                                         20                Counsel’s staff that the witnesses ensure the accuracy and
                                                         21                completeness of their statements.”]; and
                                                         22             • at 6 [“Every effort was made on repeat occasions to ensure that the
                                                         23                witnesses understood clearly the need for accuracy and completeness
                                                         24                and made every edit they deemed necessary to achieve that end.”]
                                                         25         NIC and the Declarants also expressly represented that NIC and Emord made
                                                         26   no promises and did not engage in any coercion with respect to the declarations.
                                                         27   (Dkt. 871-2 at 2 [“MaryAnn Buc states “there was no coercion, influence, or
                                                         28   promises made to me.”]; Dkt. 863 at 3 [NIC representing that “[c]orrespondence

                                                                                                     - 10 -
                                                                            JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 11 of 99 Page ID
                                                                                    #:68190


                                                          1   with the witnesses contained no threats or coercion of any kind.”]; Dkt. 871-3 at 2
                                                          2   [Fernandes declares “[a]t no time during my conversations with [the Declarants] did
                                                          3   I coerce, threaten, or manipulate any witness to obtain testimony.”]; Dkt. 871-4 at 2
                                                          4   [Jim Buc states “I’d like to go on record to state that that [sic] NIC has never
                                                          5   coerced or influenced me to make any statements at all regarding my interactions
                                                          6   with Trycia Carlberg.”]; Dkt. 871-1 at 2 [Charlotte Carlberg states “I was never
                                                          7   coerced or influenced to give false testimony.”].)
                                                          8         Before NIC, Emord, and the Declarants placed these matters at issue before
                                                          9   the Court, they knew that based on NTG’s motion for leave, NTG would be seeking
                                                         10   discovery from NIC and NIC’s counsel. (Dkt 856 at 10, 33.) NIC and Emord
                                                         11   clearly understood this was being requested since their opposition stated that
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   “Defendants seek leave to take discovery from NIC’s trial counsel[.]” (Dkt. 863 at
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   14.) The Court granted the motion for leave in its entirety and, in doing so,
                                                         14   confirmed that the declarations are false. (Dkt. 891 at 18 [“NTG has provided
                                                         15   evidence . . . that refutes the NIC Witnesses’ declarations” and also referring to “the
                                                         16   falsehoods contained in the declarations.”].) Thus, in granting NTG’s motion for
                                                         17   leave, the Court allowed “NTG to serve one set of document requests to NIC and its
                                                         18   counsel, along with a records subpoena to each of the NIC witnesses.” Id.
                                                         19   (emphasis added).
                                                         20                3.      NIC, Emord, and the Declarants Refuse to Comply in Good
                                                         21                        Faith
                                                         22         On February 11, 2020, NTG served document discovery on NIC, NIC’s
                                                         23   counsel, and the Declarants. (Sabovich Decl., Exhs. 9-15.) That same day, Emord
                                                         24   stated for the first time that it would be representing the Declarants in connection
                                                         25   with the discovery sought. (Sabovich Decl., Exh. 16.) Prior to February 11, 2020,
                                                         26   Emord had repeatedly told NTG and the Court that it did not represent the
                                                         27   Declarants. (Dkt. 857-1 at 6 [“The Bucs, who are unrepresented by legal counsel,
                                                         28   were sent written text messages by the two Ferrell agents . . . .”]; 11 [“the

                                                                                                      - 11 -
                                                                                JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 12 of 99 Page ID
                                                                                    #:68191


                                                          1   individuals receiving it are unrepresented non-attorneys largely unfamiliar with the
                                                          2   legal system.”].)
                                                          3         NIC, Emord, and the Declarants refused to comply with the authorized
                                                          4   discovery in multiple respects. First, Emord took the position that the Court had not
                                                          5   authorized discovery on NIC’s counsel. (Sabovich Decl., Exhs. 1 and 17.) After
                                                          6   meeting and conferring on the frivolity of this claim, Emord provided consolidated
                                                          7   subpoena responses that claimed the subpoenas were duplicative because “NIC’s
                                                          8   Counsel has no relevant information in its possession, custody, or control that differs
                                                          9   from content that would be responsive to Rule 34 document requests served on
                                                         10   NIC.” (Sabovich Decl., Exh. 17 at 4.) Emord’s other actions and representations,
                                                         11   however, are contrary to and undermine this claim. For example, NTG prepared a
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   stipulation providing that “if NIC and NIC’s Counsel will formally stipulate that all
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   documents that are in the possession, custody or control of NIC’s Counsel and
                                                         14   responsive to the Emord Subpoenas will either be (a) produced in response to the
                                                         15   RFPs to NIC or (b) logged on a privilege log in response to the RFPs to NIC, then
                                                         16   NTG is willing to withdraw the Emord Subpoenas[.]” (Sabovich Decl., Exh. 18 at
                                                         17   3.) NIC categorically refused any such stipulation. (Sabovich Decl., Exh. 5)
                                                         18   Ultimately, Emord refused to provide any substantive responses or a privilege log
                                                         19   for discovery directed to Emord (i.e., “NIC’s counsel”). (Sabovich Decl., Exh. 17 at
                                                         20   4.)
                                                         21         Second, NIC and Emord refused to provide a meaningful privilege log of
                                                         22   responsive communications. Rather, for responsive communications among NIC’s
                                                         23   counsel, or between NIC and its counsel, NIC and Emord provided a six-page
                                                         24   categorical log that lacks any meaningful detail and that fails to identify a single
                                                         25   document. This categorical log broadly lumps 31 categories of documents, and then
                                                         26   vaguely gives a non-exclusive list of recipients as “Emord & Associates, P.C.; Peter
                                                         27   Arhangelsky; Josh Furman; Jennifer Fernandes; Jonathan Emord; Eric Awerbuch;
                                                         28   Bryan Schatz; Bethany Kennedy; and/or NIC’s Officers.” Not one specific date and

                                                                                                      - 12 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 13 of 99 Page ID
                                                                                    #:68192


                                                          1   time, not one document identification, not one subject matter, and not one sender or
                                                          2   recipient is given for any particular exchange.
                                                          3           Third, NIC and the Declarants have improperly and selectively asserted
                                                          4   attorney-client privilege, work product protection, and the “common interest
                                                          5   doctrine” over certain communications with the Declarants. (Sabovich Decl., Exh.
                                                          6   19.) For all communications that predate Emord’s alleged February 12, 2020
                                                          7   representation of the Declarants 2, no conceivable “client” is identified, and in each
                                                          8   instance the communication between Emord and the third-party Declarants appears
                                                          9   to relate directly to soliciting third-party witness declarations (i.e., non-client
                                                         10   declarations) that would be used to try to help or benefit Emord’s only client, NIC.
                                                         11   (Id.)
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12           Fourth, NIC and the Declarants have categorically refused to produce phone
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   records despite insisting on the production of such records from NTG in this case.
                                                         14   (Sabovich Decl., Exh. 20 at 11-12 [NIC will not produce any phone records from its
                                                         15   counsel].)
                                                         16           On April 7, 2020, NTG and Scott Ferrell filed their Counterclaim. (Dkt. 918;
                                                         17   920-1.) That Counterclaim adds the Declarants, Emord & Associates, NIC and its
                                                         18   Co-Presidents, and Arhangelsky as RICO defendants. (Id.) The Counterclaim
                                                         19   generally alleges “[f]or the past five years, Counter-Defendants and the Non-Party
                                                         20   Co-Conspirators have waged a war of retaliation against Scott Ferrell, his law firm,
                                                         21   and his employees and his clients because they exposed NIC’s existential danger to
                                                         22   the public health.” (Dkt. 920-1, ¶ 3.) The predicate acts include “actively soliciting
                                                         23   and filing knowingly false declarations accusing Scott Ferrell of multiple felonies in
                                                         24   an effort to secure ‘death penalty’ sanctions and avoid a trial on the merits[.]” (Id.)
                                                         25

                                                         26   2
                                                              There is nothing in the production that indicates Emord and the Declarants were
                                                            contemplating or discussing the retention of Emord, or Emord’s possible or actual
                                                         27 representation of the Declarants. There is also nothing in the production that shows
                                                            the Declarants ever retained Emord, and it is unclear whether they ever even
                                                         28 executed a retainer with that firm.

                                                                                                       - 13 -
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 14 of 99 Page ID
                                                                                    #:68193


                                                          1   It is alleged that the “most recent unlawful scheme to provide false testimony to the
                                                          2   Court was undertaken by NIC and its executives (Benjamin and Theo Quinto), along
                                                          3   with NIC’s witnesses [the Declarants] . . . and the legal team at the Emord Firm that
                                                          4   procured the false declarations from these Declarants.” (Id., ¶ 48.)
                                                          5         The Counterclaim’s allegations regarding the false declarations included
                                                          6   communications between Emord and the Declarants. (Id., ¶¶ 48-91.) Among the
                                                          7   documents produced by NIC and the Declarants were documents identified and
                                                          8   marked as DEC_00747-53 and DEC_00754-60, which were not redacted and not
                                                          9   designated as privileged. (Dkt. 920 at 2.) After reviewing the filed Counterclaim
                                                         10   (Dkt. 918), NIC informed counsel for NTG and Ferrell that the documents in
                                                         11   DEC_00747-53 and DEC_00754-60 had been inadvertently produced and that NIC
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   was now designating these documents – after production and disclosure to multiple
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   parties and counsel – as privileged. (Id.) Thereafter, on NTG’s ex parte application
                                                         14   to conditionally seal (Dkt. 920), the Court directed the Clerk to “conditionally seal
                                                         15   the Counterclaim (Dkt. 918) from public viewing pending further review and any
                                                         16   subsequent order by the Court.” (Dkt. 923.)
                                                         17         This incident occurred because NIC and Emord are selectively invoking
                                                         18   attorney-client privilege and work product protection to shield non-privileged but
                                                         19   unfavorable documents. NIC claims that “the content of the emails itself would
                                                         20   have alerted a reasonable attorney to the possibility that the document was
                                                         21   privileged and inadvertently produced.” (Sabovich Dec., Exh. 29 at 4.) Nothing
                                                         22   could be further from the truth. The email at issue is simply a communication
                                                         23   (albeit highly inappropriate) by party counsel with unrepresented percipient
                                                         24   witnesses for the purpose of soliciting favorable testimony to benefit counsels’
                                                         25   client.. The attorney-client privilege assertions appear made up from whole cloth.
                                                         26   This was an August 18, 2019 email. (Id. at 2; see also Exh. 19 at 2 (entry for
                                                         27   DEC_01047- DEC_1052, which NIC claimed is the same document).) Yet,
                                                         28   throughout subsequent meet and confer on NIC’s Motion for Sanctions and

                                                                                                     - 14 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 15 of 99 Page ID
                                                                                    #:68194


                                                          1   throughout the litigation of that and related motions, NIC’s counsel had repeatedly
                                                          2   assured NTG and the Court that the Declarants were unrepresented. (Dkt. 857-1 at
                                                          3   6; 11; Dkt. 859 at 12, 13; Dkt. 859-2, ¶ 11.).
                                                          4         B.     The Special Master Should Order NIC’s Counsel to Produce All
                                                          5                Responsive Documents Without Objection.
                                                          6         Emord and its counsel have taken the patently unreasonable position that an
                                                          7   order which expressly authorizes discovery to “NIC and its counsel . . . .” actually
                                                          8   prohibits direct discovery upon NIC’s counsel. (Dkt. 891 at 18.)
                                                          9         Respectfully, this position is not taken in good faith. NTG’s request clearly
                                                         10   sought leave to serve document discovery on NIC’s counsel. (Dkt 856 at 10, 33.)
                                                         11   Indeed, NIC’s counsel had declared that NIC’s communications with the Declarants
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   had been through the Emord firm only (Dkt. 859-2, ¶ 6), so discovery from Emord
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   was obviously necessary. That point was not lost on NIC. In opposing NTG’s
                                                         14   request for leave, NIC stated, “Defendants seek leave to take discovery from NIC’s
                                                         15   trial counsel[.]” (Dkt. 863 at 14.) NIC even urged the Court to deny the motion for
                                                         16   leave because otherwise it would be “permitting a fishing expedition into NIC’s
                                                         17   counsel’s files and the witnesses’ personal devices.” (Id. at 19.) So Emord
                                                         18   obviously understood that NTG was seeking discovery from Emord.
                                                         19         So did the Court. The Court’s Order granted NTG’s motion for leave in its
                                                         20   entirety and specifically authorized document discovery on Emord. (Dkt. 891 at
                                                         21   16.) Specifically, the Court allowed “NTG to serve one set of document requests to
                                                         22   NIC and its counsel, along with a records subpoena to each of the NIC witnesses.”
                                                         23   (Id.) (emphasis added.) Because Emord and its agents were not parties to the
                                                         24   lawsuit at the time of service, NTG served its document requests in the form of
                                                         25   attachments to subpoenas.
                                                         26         Emord’s position that NTG was not authorized to serve discovery on it is not
                                                         27   credible. According to NIC, the Court authorized only a single document request on
                                                         28   NIC and the language specifically reference NIC’s “counsel” is merely intended to

                                                                                                      - 15 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 16 of 99 Page ID
                                                                                    #:68195


                                                          1   include NIC’s agents in the definition of NIC. (Sabovich Decl., Exh. 17.) This is
                                                          2   hardly a natural reading. Entity definitions in discovery requests almost always
                                                          3   include the entity’s agents and attorneys. Because of this, the “and its counsel”
                                                          4   language in the Court’s Order would be completely superfluous since a document
                                                          5   request to NIC would already include NIC’s counsel. Basic rules of interpretation
                                                          6   require avoiding surplusage. United States v. Corrales-Vazquez, 931 F.3d 944, 958
                                                          7   (9th Cir. 2019). Here, NIC’s interpretation literally requires reading the words “and
                                                          8   its counsel” out of the Order even though, by NIC’s own admission, NTG was
                                                          9   seeking discovery from NIC’s counsel.
                                                         10         Even setting that aside, NIC’s subsequent actions have shown its position to
                                                         11   be a pretense to manufacture a circumstance in which responsive documents are
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   outside NIC’s control. If it were the case that NIC was in good faith including
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   NIC’s counsel’s documents within the Request for Production to NIC, this would be
                                                         14   much ado about nothing. That is why NTG offered to withdraw the subpoenas if
                                                         15   NIC stipulated that the Emord files would be included in NIC’s response.
                                                         16   (Supra.Part.II.A.3.) NIC refused.
                                                         17         Ultimately, NIC and its counsel are playing a shell game. NIC claims “that
                                                         18   nobody from NIC (principals, employees, etc.), except NIC’s attorneys, had any
                                                         19   contact with any potential witness related to the Carlberg issues in the above-
                                                         20   captioned matter.” (Sabovich Decl., Exh. 20 at 11.) Yet NIC takes the position that
                                                         21   its counsel’s phone records are not in its possession: “Defendants cannot demand
                                                         22   that NIC produce phone records for accounts held by NIC’s counsel. That
                                                         23   information is not in NIC’s possession, custody, or control because no client has a
                                                         24   right to demand that their attorney provide them with his or her personal or business
                                                         25   phone records.” (Sabovich Decl., Exh. 20 at 11.) Thus, NIC is effectively refusing
                                                         26   to produce records of its communications regarding the Declarants, regardless of
                                                         27   privilege. Since all communications were via counsel, and NIC’s position is that
                                                         28

                                                                                                     - 16 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 17 of 99 Page ID
                                                                                    #:68196


                                                          1   records of those communications are beyond its reach, the end result of NIC’s
                                                          2   machinations is that there is no meaningful discovery.
                                                          3         So, to be clear, if NIC’s counsel used his phone to text an individual in
                                                          4   relation to Trycia Carlberg (which they did), NIC’s position is that records of that
                                                          5   text – which are precisely the type of discovery NTG was seeking – are beyond
                                                          6   NIC’s control. That position is without merit and contrary to the Court’s Order.
                                                          7   (Dkt. 891 at 16.)
                                                          8         By resting on a frivolous interpretation of the Order, by refusing to enter into
                                                          9   a reasonable stipulation, and by refusing to provide a privilege log, Emord has
                                                         10   waived privilege objections. As the Special Master has previously found, waiver of
                                                         11   privilege for failure to produce a proper privilege log is evaluated under the “holistic
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   reasonable analysis” set forth in Burlington N. & Santa Fe Ry. Co. v. U.S. Dist.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Court for Dist. of Mont., 408 F.3d 1142, 1147 (9th Cir.2005). (Dkt. 241 at 15.)
                                                         14   Specifically, the Ninth Circuit has instructed the district courts to conduct a “holistic
                                                         15   reasonableness analysis” through application of the following factors:
                                                         16             1. The degree to which the privilege log enables an evaluation of the
                                                         17                  privilege (“where providing particulars typically contained in a
                                                         18                  privilege log is presumptively sufficient and boilerplate objections are
                                                         19                  presumptively insufficient”);
                                                         20             2. the timeliness of the privilege log (“where service within 30 days, as a
                                                         21                  default guideline, is sufficient”);
                                                         22             3. “the magnitude of the document production;” and
                                                         23             4. “other particular circumstances of the litigation that make responding to
                                                         24                  discovery unusually easy ... or unusually hard.”
                                                         25   Id. at 1149.
                                                         26         Here, all factors cut in favor of waiver. Emord has served no privilege log, so
                                                         27   there can be no evaluation whatsoever of any claims of privilege. NIC previously
                                                         28   prevailed on the position that not producing a privilege log “unless . . . ordered to do

                                                                                                        - 17 -
                                                                               JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 18 of 99 Page ID
                                                                                    #:68197


                                                          1   so” was “unprecedented” and “inexcusable.” (Dkt. 241 at 18.) Yet Emord has
                                                          2   done exactly that. “[B]oilerplate objections or blanket refusals,” which is all that
                                                          3   Emord has provided, “are insufficient to assert a privilege.” Burlington, 408 F.3d at
                                                          4   1149. It is now over two months after the subpoenas were served and there is no
                                                          5   indication that Emord will ever provide a privilege log.
                                                          6         Unlike the circumstances with NTG’s production, this is not an instance of a
                                                          7   large production or broad document requests. Where NIC served requests that the
                                                          8   Special Master found were “anything but narrow or focused” and were in “the
                                                          9   words of the Ninth Circuit . . . ‘exhaustive,’” (Dkt. 241 at 17), the subpoenas here
                                                         10   are discrete. Am. Dental Ass'n v. Khorrami, No. CV 02-3853 DT(CTX), 2003 WL
                                                         11   24141019, at *9 (C.D. Cal. July 14, 2003) (finding waiver for failure to produce
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   privilege log when requests were narrow). They relate to a single issue that took
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   place over a matter of months. As the Court noted in its Order, the issue here is
                                                         14   “limited discovery” regarding the “declarations and the related issues raised by
                                                         15   NIC’s motion for sanctions.” (Dkt. 891 at 17.) The production sizes are miniscule
                                                         16   by modern standards. NIC produced a grand total of three documents exclusively in
                                                         17   its possession. (Sabovich Decl., ¶ 4.) Even including the Declarants’ productions,
                                                         18   the total is approximately 250 documents. (Id.) This factor clearly weighs in favor
                                                         19   of waiver. Jumping Turtle Bar & Grill v. City of San Marcos, No. 10-CV-270-IEG
                                                         20   BGS, 2010 WL 4687805, at *4 (S.D. Cal. Nov. 10, 2010) (finding that magnitude of
                                                         21   production weighed against waiver when “[t]he City has produced approximately
                                                         22   10,000 pages of documents”). This also stands in stark contrast to NTG, which had
                                                         23   to review over 80,000 documents and email threads for its privilege log. (Dkt. 240-
                                                         24   12, ¶ 13.) This was well over one million pages and required nine attorneys tasked
                                                         25   solely with the document review. (Id. at 22.)
                                                         26         Finally, the circumstances here make responding to discovery “unusually
                                                         27   easy” and NIC’s actions particularly unjust. Emord has known since October 2019
                                                         28   that its communications regarding the false declarations and related filings were at

                                                                                                      - 18 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 19 of 99 Page ID
                                                                                    #:68198


                                                          1   issue. On October 7, 2019, NTG sent Emord a litigation hold demanding that it
                                                          2   “preserve all documents or electronically stored information ("ESI") relevant to the
                                                          3   issues raised in NIC's Motion for Sanctions re Defendant Scott J. Ferrell's False
                                                          4   Declaration on Docket 844 and the concurrently filed declarations of Jim Buc,
                                                          5   MaryAnn Buc, and Charlotte Carlberg in Newport Trial Group and Scott Ferrell's
                                                          6   associated opposition papers in Docket 846, and in all subsequent related filings.”
                                                          7   (Sabovich Decl., Exh. 21.) Similarly, NTG’s Opposition to NIC’s Motion for
                                                          8   Sanctions requested an order “that all privileged documents related to NIC’s motion,
                                                          9   the declarants, and the declarations at issue be provided for in camera review for
                                                         10   purposes of the Order to Show Cause and crime-fraud.” ((Dkt. 846 at 4.)
                                                         11         This would have made for a simple document collection. Unlike when NIC
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   sought “exhaustive” discovery of multiple long-closed litigation files (Dkt. 241 at
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   16), this was limited discovery on a recent and discrete issue. Emord has stated that
                                                         14   it began the investigation that resulted in the false declarations in July 2019, Dkt.
                                                         15   844-2, ¶¶ 7-8. Collection of documents would have required nothing more than a
                                                         16   review of very recent files.
                                                         17         Emord might invoke the categorical log provided by NIC to claim that it did
                                                         18   assert privilege. That argument, however, fails for two separate and independent
                                                         19   reasons. First, that log was provided by NIC, not Emord. (Sabovich Decl., Exh.
                                                         20   22.) Emord, in contrast, has unequivocally refused to produce a privilege log.
                                                         21   (Sabovich Decl., Exh. 17 at 5 [“NIC Counsel is not required to provide a privilege
                                                         22   log to invoke privilege.”].) Second, even if Emord were deemed to have somehow
                                                         23   joined in NIC’s categorical privilege log, it would not help because (as discussed
                                                         24   below) that log is insufficient.
                                                         25         C.     The Special Master Should Find that NIC Waived Privilege or
                                                         26                Require NIC to Produce an Adequate Privilege Log
                                                         27         NIC has taken the remarkably duplicitous approach of providing a
                                                         28   “categorical” privilege log, despite multiple rulings specifying the required content

                                                                                                      - 19 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 20 of 99 Page ID
                                                                                    #:68199


                                                          1   of privilege logs and despite having secured a ruling from Judge Selna that
                                                          2   categorical logs are insufficient. Given the gamesmanship and bad faith inherent in
                                                          3   this tactic, a finding of waiver is justified.
                                                          4          NIC has served a six-page privilege log that fails to identify a single
                                                          5   document. (Sabovich Decl., Exh. 22.) Rather, NIC lists 31 categories of
                                                          6   documents, and then gives a non-exclusive list of recipients. Since this log fails to
                                                          7   identify any document, much less a basis for claiming privilege over it, NIC’s
                                                          8   actions are tantamount to a complete refusal to provide any privilege log. The log
                                                          9   does not provide a Bates range, and it is not clear that Emord even performed a
                                                         10   document collection or privilege review of any documents.
                                                         11          The law of this case and Ninth Circuit authority generally prohibit NIC’s use
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   of a categorical privilege log in these circumstances. As the Special Master knows,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   the required content of privilege logs was specifically litigated in this case (Dkt. 241
                                                         14   at 15; Dkt. 458 at 18), and there is no basis for NIC’s duplicitous position that it is
                                                         15   entitled to detailed logs but not obligated to provide them. The Special Master has
                                                         16   repeatedly directed the parties to Dole v. Milonas, 889 F.2d 885, 888 n. 3, 890 (9th
                                                         17   Cir. 1989) and the Ninth Circuit’s requirement that a privilege log identify “(a) the
                                                         18   attorney and client involved, (b) the nature of the document, (c) all persons or
                                                         19   entities shown on the document to have received or sent the document, (d) all
                                                         20   persons or entities known to have been furnished the document or informed of its
                                                         21   substance, and (e) the date the document was generated, prepared, or dated.” (Dkt.
                                                         22   458 17 quoting Dole, 889 F.2d at 888. To state the obvious, all of that information
                                                         23   is missing from a categorical log, which fails to even identify a document.
                                                         24          That NIC provided a categorical log is particularly remarkable given that NIC
                                                         25   secured an order prohibiting such logs in this very case. In the Joint Rule 26(f)
                                                         26   Report leading up to the May 9, 2016 hearing, Defendants “propose[d] that the
                                                         27   parties be able to designate privilege documents by category, to the extent any
                                                         28   requested document involves pure work product, communications solely between

                                                                                                        - 20 -
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 21 of 99 Page ID
                                                                                    #:68200


                                                          1   NTG and its clients or prospective clients, or communications solely within NTG.”
                                                          2   (Dkt. 90 at 37.) NIC opposed. It argued for “detailed privilege logs” containing “(i)
                                                          3   the type of asserted privilege(s); the identity and capacity of all individuals who
                                                          4   authored, sent, and received each allegedly privileged document or communication;
                                                          5   (iii) the date of creation and, if different, the date sent and received for allegedly
                                                          6   privileged documents or communications; (iv) a brief description of each document;
                                                          7   and (v) a brief description of its contents or subject matter sufficient to determine
                                                          8   whether the privilege applies.” (Id. at 36.) It asserted that the proposed use of
                                                          9   categorical logs was a “wish to eliminate the well-established rule requiring the
                                                         10   disclosure of all information which bears on the viability of an asserted privilege for
                                                         11   any document responsive to a discovery request. NIC does not believe that such a
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   limitation is warranted.” Id.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         NIC prevailed on this issue and NTG was required, at extraordinary expense,
                                                         14   to provide a documents specific log. At the May 9, 2016 hearing, the Court
                                                         15   disallowed categorical logs:
                                                         16         You discuss an issue of a privilege log. I think to be of any utility
                                                         17         privilege logs need to be listed by document, not by category. I don't
                                                         18         know how you can really test a prima facie showing of the state of
                                                         19         privilege without knowing the author, addressee, subject, some -- you
                                                         20         know, the Bates number identification, things that would usually go
                                                         21         into a privilege log.
                                                         22   (Sabovich Decl., Exh. 23 at 8:17-23 (emphasis added).)
                                                         23         NIC’s volte-face is classic bad faith and manipulation of the Court. “Judicial
                                                         24   estoppel enables a court to protect itself from manipulation” by a party taking
                                                         25   inconsistent positions. Rissetto v. Plumbers & Steamfitters Local 343, 94 F.3d 597,
                                                         26   603 (9th Cir. 1996). That doctrine was “developed to prevent litigants from
                                                         27   ‘playing fast and loose’ with the courts by taking one position, gaining advantage
                                                         28   from that position, then seeking a second advantage by later taking an incompatible

                                                                                                       - 21 -
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 22 of 99 Page ID
                                                                                    #:68201


                                                          1   position.” United Nat'l Ins. Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 778
                                                          2   (9th Cir. 2009). That is precisely what NIC is doing here. It obtained the advantage
                                                          3   of detailed log by arguing that Ninth Circuit precedent required one, and now seeks
                                                          4   a second advantage by claiming that it is not required to provide the very thing it
                                                          5   convinced the Court Ninth Circuit precedent requires.3
                                                          6         Under these circumstances, NIC’s production of a knowingly deficient log
                                                          7   waives privilege.4 Loop AI Labs Inc. v. Gatti, No. 15-CV-00798-HSG(DMR), 2016
                                                          8   WL 2908415, at *3 (N.D. Cal. May 13, 2016) (finding waiver of privilege when
                                                          9   “Plaintiff's privilege log is plainly deficient. It contains no information about the
                                                         10   titles and descriptions of the withheld documents, nor does it identify the subject
                                                         11   matters addressed in the documents.”); Dorf & Stanton Commc'ns, Inc. v. Molson
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   Breweries, 100 F.3d 919, 923 (Fed.Cir.1996) (affirming a waiver of privilege where
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   party “fail[ed] to provide a complete privilege log demonstrating sufficient grounds
                                                         14   for taking the privilege”).
                                                         15

                                                         16   3
                                                                NIC has invoked cases such as In re Imperial Corp. of America, 174 F.R.D. 475
                                                         17   (S.D.Cal.1997) for the proposition that categorical logs can be appropriate. But as
                                                              other cases have noted, that matter involved unusual circumstances with “‘hundreds
                                                         18   of thousands, if not millions” of documents, for which it would be “unreasonable
                                                              and unduly burdensome” to require the party claiming the privilege to explain the
                                                         19   privileged nature of each and every document.” Coleman v. Schwarzenegger, No.
                                                              C01-1351 TEH, 2008 WL 2732182, at *3 (E.D. Cal. July 8, 2008). At most, NIC
                                                         20   can claim that a few thousand documents would need to be reviewed which, again,
                                                              is minor when compared to the more 80,000 documents and email threads NTG had
                                                         21   to review for its log. (Dkt. 240-12, ¶ 14.)
                                                              4
                                                                There are cases in which a deficient privilege log did not result in waiver.
                                                         22   However, they are instances in which “the objecting parties in those cases made a
                                                              good faith effort to provide a privilege log which justified a finding that the
                                                         23   privileges had not been waived.” Fid. & Deposit Co. of Maryland v. Travelers Cas.
                                                              & Sur. Co. of Am., No. 213CV00380JADGWF, 2017 WL 2380167, at *4 (D. Nev.
                                                         24   May 31, 2017), adopted sub nom. Fid. & Deposit Co. of Maryland v. Big Town
                                                              Mech., LLC, No. 213CV00380JADGWF, 2017 WL 4855407 (D. Nev. Oct. 26,
                                                         25   2017). Those are not the circumstances here. NIC not only provided a log
                                                              completely devoid of detail, but it did so knowing full well that the log was deficient
                                                         26   under the law of the case. As the Special Master has repeatedly noted, the required
                                                              contents of privilege logs has already been decided in this case. (Dkt. 241 at 15;
                                                         27   Dkt. 458 at 18.) In fact, nearly four years earlier, NIC had secured a ruling from the
                                                              Court prohibiting the exact type of “categorical” log it intended to file. (Sabovich
                                                         28   Decl., Exh. 23 at 8:17-23 (emphasis added).)
                                                                                                      - 22 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 23 of 99 Page ID
                                                                                    #:68202


                                                          1         All of the Burlington factors discussed above apply with full force to NIC.
                                                          2   NIC refused to provide a complaint privilege log and affirmatively stated its intent
                                                          3   to not do so. As discussed above, the universe of documents is small, recent, and
                                                          4   easily accessible, and NIC has long been on notice. Further, evaluation of waiver
                                                          5   must take into account NIC’s overt gamesmanship. Cf. Jumping Turtle Bar, 2010
                                                          6   WL 4687805, at *4 (finding no waiver when “the City does not appear to be
                                                          7   engaging in gamesmanship . . . .”). NIC knows full well that the Court does not
                                                          8   allow categorical privilege logs in this case. After all, NIC prevailed in arguing
                                                          9   against categorical privilege logs. Yet by providing only a perfunctory categorical
                                                         10   log devoid of any meaningful detail, NIC has blocked any assessment of its claims
                                                         11   of privilege and frustrated the Court’s Order granting discovery.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         NIC’s actions are particularly problematic given the underlying
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   circumstances, namely the filing of false declarations, and the defense of lack of
                                                         14   knowledge of falsity. Not only does this implicate crime-fraud, but the particular
                                                         15   timing is important. For example, prior to the filing of NIC’s Motion for Sanctions
                                                         16   on September 19, 2019, Charlotte Carlberg told the Emord firm on August 10, 2019:
                                                         17   “I cannot sign this due to dates that she actually did stay at their house” and “[m]y
                                                         18   dates, looking back on Trycia[’]s Facebook are wrong. I see pics of her at their [the
                                                         19   Ferrells’] house during Nov, Dec, Feb and March.” (Dkt. 859-8 at 2.) This, at a
                                                         20   minimum, calls into serious question the core premise of NIC’s Motion for
                                                         21   Sanctions. But since NIC has lumped together all documents from “April 2019
                                                         22   through Present,” it is impossible to discern if any entry is related to Charlotte
                                                         23   Carlberg’s email.
                                                         24         Taken together, the circumstances here justify a finding of waiver for the
                                                         25   failure to produce a compliant privilege log. Alternatively, NIC should be
                                                         26   compelled to provide a document-by-document privilege log.
                                                         27

                                                         28

                                                                                                      - 23 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 24 of 99 Page ID
                                                                                    #:68203


                                                          1         D.     NIC and the Declarants Have Asserted Frivolous Privilege
                                                          2                Objections, Which Should be Overruled
                                                          3         The Declarants and NIC have taken the remarkable step of selectively
                                                          4   asserting work product protection, attorney-client privilege, and common interest
                                                          5   doctrine over communications with unrepresented declarants. (Sabovich Decl., Exh.
                                                          6   19 [Itemized Priv. Log].) Their log contains 220 entries, which is itself remarkable
                                                          7   given that these are almost all communications by party counsel with unrepresented
                                                          8   third-party percipient witnesses. (Id.) Despite repeatedly assuring the Court and
                                                          9   NTG that the Declarants were “unrepresented” prior to February 12, 2020, 17 of
                                                         10   their 21 attorney-client privilege claims are communications that predate that
                                                         11   alleged engagement. (Id.) NIC and the Declarants assert work product protection
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   150 times without ever providing information that would allow the assertion to be
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   assessed.
                                                         14         As seen below, there is no attorney-client privilege or work product
                                                         15   protection, and even if there was, NIC and the Declarants waived it by putting
                                                         16   communications between the Declarants and NIC’s counsel at issue.
                                                         17                1.      There Was No Attorney-Client Relationship Between Emord
                                                         18                        and the Declarants Prior to February 12, 2020, if Ever
                                                         19         As a preliminary matter, it is unclear whether the Declarants ever formally
                                                         20   retained Emord. The privilege log does not disclose any retainer agreement with
                                                         21   Emord. (Sabovich Decl., Exh. 19.) If Emord and the Declarants are unable to
                                                         22   provide evidence of a retainer agreement, all attorney-client privilege objections
                                                         23   should be overruled. (Dkt. 785 at 13 [finding a failure to prove attorney- client
                                                         24   relationship when no retainer agreement was produced].)
                                                         25         NIC’s and the Declarants’ privilege log asserts attorney-client privilege for
                                                         26   many communications between Emord and the Declarants that predate February 12,
                                                         27   2020 – when Emord first claimed to represent the Declarants. (See generally
                                                         28   Sabovich Decl., Exh. 19.) Indeed, attorney-client privilege is asserted over

                                                                                                     - 24 -
                                                                                JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 25 of 99 Page ID
                                                                                    #:68204


                                                          1   communications as early as August 16, 2019. Id. at 1. But the Declarants were not
                                                          2   Emord’s clients.
                                                          3         Assuming that the Declarants actually retained Emord on or around February
                                                          4   12, 2020, the assertion of attorney-client privilege over prior documents is improper.
                                                          5   The Ninth Circuit describes elements of the attorney-client privilege this way: “(1)
                                                          6   [w]hen legal advice of any kind is sought (2) from a professional legal adviser in his
                                                          7   or her capacity as such, (3) the communications relating to that purpose, (4) made in
                                                          8   confidence (5) by the client, (6) are, at the client's instance, permanently protected
                                                          9   (7) from disclosure by the client or by the legal adviser (8) unless the protection be
                                                         10   waived.” United States v. Martin, 278 F.3d 988, 999–1000 (9th Cir.2002) (citing 8
                                                         11   WIGMORE, EVIDENCE § 2292, at 554 (McNaughton rev.1961)). “Because it
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   impedes full and free discovery of the truth, the attorney-client privilege is strictly
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   construed.” United States v. Ruehle, 583 F.3d 600, 607 (9th Cir.2009). The
                                                         14   attorney-client privilege cannot be asserted absent an attorney-client relationship.
                                                         15   “[T]o assert the privilege, [asserting party] must show that he had an attorney-client
                                                         16   relationship with [the attorney].” United States v. Martin, 278 F.3d 988, 1000 (9th
                                                         17   Cir. 2002), as amended on denial of reh'g (Mar. 13, 2002).
                                                         18         Emord expressly disclaimed any representation of the Declarants to both
                                                         19   NTG and the Court during the pendency of the underlying motions. (Dkt. 857-1 at 6
                                                         20   [“The Bucs, who are unrepresented by legal counsel, were sent written text
                                                         21   messages by the two Ferrell agents . . . .”]; 11 [“the individuals receiving it are
                                                         22   unrepresented non-attorneys largely unfamiliar with the legal system.”]; Dkt. 859 at
                                                         23   13 [“NIC counsel made clear that the witnesses were not represented parties, and
                                                         24   that NTG’s counsel was free to contact those individuals.”]; Dkt. 859-2, ¶ 11 [“I
                                                         25   (Arhangelsky) explained that the witnesses were not represented parties.”].) Indeed,
                                                         26   Emord admits that it advised the Declarants to seek counsel, which it obviously
                                                         27   would not do if it represented them: “Fernandes [Emord paralegal] informed the
                                                         28   witnesses that they should seek their own attorneys if they had any questions or

                                                                                                      - 25 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 26 of 99 Page ID
                                                                                    #:68205


                                                          1   concerns . . . . At one point, the Bucs said they would consider hiring an attorney,
                                                          2   but later they elected not to do so.” (Dkt. 859 at 12.)
                                                          3         Consequently, there is a complete failure of proof with regard to an attorney-
                                                          4   client relationship between Emord and the Declarants. NIC repeatedly promised
                                                          5   that the Declarants were “unrepresented” and had not hired an attorney. It is true
                                                          6   that “the attorney-client privilege applies to confidential communications during
                                                          7   preliminary negotiations with an attorney even if employment of the attorney is
                                                          8   declined.” Taylor v. Waddell & Reed, Inc., No. CIV. 09-2909-AJB WVG, 2011 WL
                                                          9   1979486, at *1 (S.D. Cal. May 20, 2011). This is so because under California law
                                                         10   the term client “means a person who, directly or through an authorized
                                                         11   representative, consults a lawyer for the purpose of retaining the lawyer or securing
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   legal service or advice from him in his professional capacity, and includes an
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   incompetent (a) who himself so consults the lawyer or (b) whose guardian or
                                                         14   conservator so consults the lawyer in behalf of the incompetent.” Barton v. U.S.
                                                         15   Dist. Court for Cent. Dist. of Cal., 410 F.3d 1104, 1111 (9th Cir. 2005).
                                                         16   Consequently, “[t]he fiduciary relationship existing between lawyer and client
                                                         17   extends to preliminary consultations by a prospective client with a view to retention
                                                         18   of the lawyer, although actual employment does not result.” (Id. quoting People ex.
                                                         19   rel. Department of Corps. v. Speedee Oil Changes Systems, 20 Cal.4th 1135, 1147–
                                                         20   1148, 86 (1999).
                                                         21         But those principles are inapplicable here. This was an instance of lawyers
                                                         22   soliciting favorable testimony for their named client, not of “prospective clients”
                                                         23   interviewing potential lawyers. NIC and Emord cannot represent otherwise, and
                                                         24   they cannot legitimately claim that the communications over which they assert
                                                         25   privilege were undertaken with a “view to retention of the lawyer.” The Declarants
                                                         26   did not consult Emord “for the purpose of retaining the lawyer or securing legal
                                                         27   service or advice from him in his professional capacity . . . .” Cal. Evid. Code §
                                                         28   952. Rather, Emord reached out to Declarants (on NIC’s behalf) for their testimony.

                                                                                                      - 26 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 27 of 99 Page ID
                                                                                    #:68206


                                                          1   This is an entirely different scenario from preliminary consultation cases such as
                                                          2   Barton, 410 F.3d 1104, where a “prospective client” filled out a questionnaire on a
                                                          3   law firm’s website relating to a potential Paxil class action. Id. at 1108. There, the
                                                          4   court found that “[a] layman seeing the law firm's internet material would likely
                                                          5   think he was being solicited as a potential client,” and that “[i]n all likelihood, a
                                                          6   very high proportion of questionnaire submitters completed the questionnaire “with
                                                          7   a view to retention of” the law firm, and thus submitted them “in the course of” an
                                                          8   attorney-client relationship. Id. at 1110. Again, the facts here could not be more
                                                          9   different. The Declarants were not seeking representation and were, according to
                                                         10   NIC, completely disinterested in this action. NIC and the Declarants cannot point to
                                                         11   anything in which the Declarants had an expectation that Emord represented them,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   particularly given all the statements that it did not. Heller v. Wofsey, Certilman,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Haft, Lebow & Balin, No. 86 CIV. 9867 (LBS), 1989 WL 79386, at *6 (S.D.N.Y.
                                                         14   July 11, 1989) (no attorney-client relationship between counsel and witness when “it
                                                         15   clearly appears that, in his dealings with this witness, [counsel] was at all times
                                                         16   acting on behalf of the Wofsey Certilman defendants.”)
                                                         17         What NIC and the Declarants seem to propose is that an attorney-client
                                                         18   relationship forms whenever a lawyer tells a third-party witness something about the
                                                         19   law. There is no support for such a proposition, and it is deeply problematic.
                                                         20   “Interviewing a person who is a witness in a case in which an attorney is defense
                                                         21   counsel is a far cry from representing that person.” Hitt v. Quarterman, No. A-05-
                                                         22   CV-618-SS, 2007 WL 3217527, at *10 (W.D. Tex. Oct. 29, 2007). Indeed, no less
                                                         23   an authority than the United States Supreme Court has observed that there is no
                                                         24   attorney-client privilege in such circumstances. In the seminal case of Hickman v.
                                                         25   Taylor, 329 U.S. 495, 508 (1947), the High Court stated “[f]or present purposes, it
                                                         26   suffices to note that the protective cloak of this privilege does not extend to
                                                         27   information which an attorney secures from a witness while acting for his client in
                                                         28   anticipation of litigation. Nor does this privilege concern the memoranda, briefs,

                                                                                                       - 27 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 28 of 99 Page ID
                                                                                    #:68207


                                                          1   communications and other writings prepared by counsel for his own use in
                                                          2   prosecuting his client's case; and it is equally unrelated to writings which reflect an
                                                          3   attorney's mental impressions, conclusions, opinions or legal theories.” Id.; see also
                                                          4   Northrop Grumman Corp. v. Factory Mut. Ins. Co., No. CV058444DDPPLAX,
                                                          5   2012 WL 12875772, at *9 (C.D. Cal. Aug. 29, 2012) (“[A]lthough plaintiff asserted
                                                          6   the attorney-client privilege, plaintiff has not established that counsel was contacted
                                                          7   for the purpose of providing legal advice.”)Accordingly, all of the Declarants’ and
                                                          8   NIC’s attorney-client privilege assertions that predate the attorney-client
                                                          9   relationship between Emord and Declarants (if there is one) are without merit.
                                                         10                2.      Declarants’ and NIC’s Assertions of Work Product Are
                                                         11                        Without Merit
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         NIC and the Declarants assert work product protection for approximately 150
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   documents, the vast majority of which are communications between Emord and
                                                         14   NIC. (Sabovich Decl., Exh. 19.)
                                                         15         These claims are without merit.
                                                         16         Federal Rule of Civil Procedure 26(b)(3) codifies the work product doctrine
                                                         17   and shields from discovery documents and tangible things prepared by a party or its
                                                         18   representative in anticipation of litigation. See In re Grand Jury Subpoena
                                                         19   (Torf), 357 F.3d 900, 906 (9th Cir.2004). “At its core, the work product doctrine
                                                         20   shelters the mental processes of the attorney, providing a privileged area within
                                                         21   which he can analyze and prepare his client's case.” United States v. Nobles, 422
                                                         22   U.S. 225, 238 (1975). Protected items include the mental impressions, conclusions,
                                                         23   opinions, or legal theories of a party's attorney. See Fed. R. Civ. P. 26(b)(3). To
                                                         24   qualify for protection under Rule 26(b)(3), “the documents must be prepared in
                                                         25   anticipation of litigation or for trial, and they must be prepared by or for a party to
                                                         26   the litigation or by or for that party's representative.” In re California Pub. Utils.
                                                         27   Comm'n, 892 F.2d 778, 780–81 (9th Cir.1989) (quoting Fed. R. Civ. P. 26(b)(3)).
                                                         28

                                                                                                      - 28 -
                                                                                JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 29 of 99 Page ID
                                                                                    #:68208


                                                          1   As NIC has itself noted, and the Court agreed, work product protection does not
                                                          2   apply to non-parties. (Dkt. 820 at 28.)
                                                          3         Rule 26(b)(3) distinguishes work product as one of two types: opinion and
                                                          4   fact. Opinion work product has been offered greater protection against disclosure as
                                                          5   core work product because it comprises material prepared in anticipation of
                                                          6   litigation and includes the “...mental impression, conclusions, opinion, or legal
                                                          7   theories of a party’s attorney or other representative concerning the litigation.” Fed.
                                                          8   R. Civ. P. 26(b)(3)(B). Fact work product includes material prepared in anticipation
                                                          9   of litigation, but does not include an attorney’s, consultant’s, or agent’s mental
                                                         10   impressions, conclusions, opinion, or legal theories. Fed. R. Civ. P. 26(b)(3). While
                                                         11   opinion work product has the benefit of nearly absolute immunity from discovery, in
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   that it requires a showing of “rare and exceptional circumstances” (Fed. R. Civ. P.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   26(b)(4)(D)(ii)), fact work opinion product enjoys only qualified immunity and is
                                                         14   not discoverable unless the party seeking discovery demonstrates a “substantial need
                                                         15   for the materials to prepare its case and cannot, without undue hardship, obtain their
                                                         16   substantial equivalent by other means.” Fed. R. Civ. P. 26(b)(3)(A)(ii). See Upjohn
                                                         17   Co. v. United States, 449 U.S. 401, 101 S. Ct. 677, 66 L.Ed. 2d 584 (1981). When a
                                                         18   court does order discovery of fact work product upon the required showing, it must
                                                         19   also protect against the disclosure of opinion work product material. 449 U.S. at
                                                         20   402; Fed. R. Civ. P. 26(b)(4)(D)(ii); see Holmgren v. State Farm Mut. Auto. Ins.
                                                         21   Co., 976 F.2d 573, 577 (9th Cir. 1992) (“opinion work product may be discovered
                                                         22   and admitted when mental impressions are at issue in a case and the need for the
                                                         23   material is compelling”); Green v. Baca, 226 F.R.D. 624, 652 (C.D. Cal. 2005)
                                                         24   (“Fact work product is discoverable only upon a showing of substantial need and an
                                                         25   inability to secure a substantial equivalent by alternate means without undue
                                                         26   hardship.”) When a party withholds information otherwise discoverable by
                                                         27   claiming that the information is protected by the work product doctrine, that party
                                                         28

                                                                                                        - 29 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 30 of 99 Page ID
                                                                                    #:68209


                                                          1   has the burden of establishing the documents’ eligibility for protection.
                                                          2   Fed.R.Civ.P. 26(b)(5)(A).
                                                          3         Work product does not apply here for five separate and independent reasons.
                                                          4   First, NIC has not shown that the documents logged are “work product.” Second,
                                                          5   the Declarants cannot assert work product because they were not parties. Third, any
                                                          6   work product was waived by disclosing it to the Declarants, with whom NIC had no
                                                          7   common interest agreement. Fourth, NIC has placed those communications at issue,
                                                          8   so it cannot assert privilege over them. And fifth, NTG has a compelling need for
                                                          9   the materials that are claimed attorney work product.
                                                         10         NIC and the Declarants have failed to establish that any of the logged entries
                                                         11   actually contain attorney work product. Writings created by a lawyer are not de
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   facto attorney work product. Rather, “[u]nder Hickman, [ ], the question is not who
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   created the document or how they are related to the party asserting work-product
                                                         14   protection, but whether the document contains work product––the thoughts and
                                                         15   opinions of counsel developed in anticipation of litigation.” U.S. v. Deloitte
                                                         16   LLP, 610 F.3d 129 (D.C. Cir. 2010). A party does not meet its “burden of showing
                                                         17   the documents at issue were created in anticipation of litigation simply because its
                                                         18   counsel represents as much in its opposition memorandum.” United States v. AB
                                                         19   Electrolux, No. CV 15-1039 (EGS), 2015 WL 9950141, at *5 (D.D.C. Sept. 25,
                                                         20   2015).
                                                         21         There is nothing in the log that would indicate that any of these are actually
                                                         22   attorney work product documents. (Sabovich Decl., Exh. 19.) NIC and the
                                                         23   Declarants were obligated to “provide sufficient information (i.e., a privilege log) to
                                                         24   enable the requesting party to evaluate the applicability of the privilege or other
                                                         25   protection.” Northrop Grumman Corp. v. Factory Mut. Ins. Co., No.
                                                         26   CV058444DDPPLAX, 2012 WL 12875772, at *9 (C.D. Cal. Aug. 29, 2012). NIC
                                                         27   offers the blanket and non-descript assertion that these were “legal advice re federal
                                                         28   proceeding,” or related statements, or sometimes completely vacuous descriptions

                                                                                                      - 30 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 31 of 99 Page ID
                                                                                    #:68210


                                                          1   such as “email re conference call,” “Email re draft declaration,” “Email re text
                                                          2   messages,” “Email re attachments re litigation,” or “Email re declarations.”
                                                          3   (Sabovich Decl., Exh. 19.) There is simply nothing in these supporting that NIC’s
                                                          4   counsel was sending non-party, non-lawyers his “trial preparation” materials that
                                                          5   could be subject to attorney work product. Indeed, it is hardly obvious why “non-
                                                          6   parties with no stake in this litigation” would be getting “legal advice” on this
                                                          7   proceeding. Rather, as the circumstances with the recently claimed inadvertently
                                                          8   produced documents demonstrate, NIC is invoking privilege to conceal effort to
                                                          9   influence the Declarants. At a minimum, NIC and the Declarants must be directed
                                                         10   to submit the allegedly work product documents for in camera inspection. Wal-
                                                         11   Mart Stores, Inc. v. City of Turlock, No. CV F 04-5278 OWW DLB, 2005 WL
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   8176375, at *3 (E.D. Cal. July 25, 2005) (requiring in camera inspection of
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   allegedly work product and attorney-client privileged documents). This is
                                                         14   particularly necessary for the documents NIC claims to have inadvertently produced
                                                         15   (DEC_00747-53 and DEC_00754-60).
                                                         16         Second, even if there was work product, sharing with the Declarants – who
                                                         17   are third parties with no confidentiality obligations to NIC – resulted in a waiver. A
                                                         18   voluntary waiver “occurs when a party discloses [protected] information to a third
                                                         19   party who is not bound [to maintain its confidence], or otherwise shows disregard
                                                         20   for the [protection] by making the information public.” Bittaker v. Woodford, 331
                                                         21   F.3d 715, 719, 720 n. 4, 722 n. 6 (9th Cir.2003). “[I]n cases where the voluntary
                                                         22   disclosure of attorney work product to [a] ... third party substantially increases the
                                                         23   possibility of an opposing party obtaining the information, this would defeat the
                                                         24   policy underlying the privilege.” Bd. of Trs. of the Leland Stanford Junior Univ. v.
                                                         25   Roche Molecular Sys., Inc., 237 F.R.D. 618, 624 n. 3 (N.D.Cal.2006).
                                                         26         Even if NIC could show the existence of work product, and it cannot, NIC has
                                                         27   “failed to prove that the disclosure of the [claimed work product] was anything but
                                                         28   voluntary.” Great Am. Assur. Co. v. Liberty Surplus Ins. Corp., 669 F. Supp. 2d

                                                                                                      - 31 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 32 of 99 Page ID
                                                                                    #:68211


                                                          1   1084, 1092 (N.D. Cal. 2009); United States ex rel. Bagley v. TRW, Inc., 212 F.R.D.
                                                          2   554, 560 (CD. Cal. 2003) (“a waiver may occur when a party discloses work
                                                          3   product in a manner that ‘increase[s] the likelihood that a current or potential
                                                          4   opponent in the litigation would gain access to the documents in question’ ”); City of
                                                          5   Almaty, Kazakhstan v. Ablyazov, No. 15CV05345AJNKHP, 2019 WL 2865102, at
                                                          6   *8 (S.D.N.Y. July 3, 2019) (“to the extent work product protection could apply to
                                                          7   BSF and Arcanum’s investigation, any information exchanged with Sater resulted in
                                                          8   a waiver of the information exchanged. Sater never agreed to maintain any
                                                          9   information as confidential and, thus, Plaintiffs had no assurance that information
                                                         10   shared would not be disclosed to Defendants or other potentially adverse parties.”)
                                                         11         NIC’s counsel is sophisticated. Yet there is no indication that a single one of
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   the documents was labeled confidential, attorney work product, or the like. Just as
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   in Great Am. Assur. Co. where the court found a work product waiver, NIC
                                                         14   provided what it claimed to be attorney work product to third parties with no
                                                         15   obligation to maintain confidentiality or to obtain NIC’s consent before disclosing
                                                         16   the documents. 669 F. Supp. 2d at 1092. Indeed, NIC is unable to point to
                                                         17   communication in which it even asked that the Declarants maintain the
                                                         18   confidentiality of any document, much less an agreement that they would do so. It
                                                         19   was a virtual certainty that serious scrutiny would be placed on the Declarants’
                                                         20   testimony and NIC’s interaction with them. These were no simple percipient
                                                         21   witnesses in a fender-bender. Rather, they were offering choreographed testimony
                                                         22   accusing a licensed attorney of felony perjury. Those allegations were intended to
                                                         23   be used to not only obtain “death penalty” issue sanctions in this case, but also to
                                                         24   seek Scott Ferrell’s disbarment in the State of Texas. (Sabovich Decl., Exh. 30
                                                         25   (NIC Texas State Bar Letter). NIC cannot seriously contend that by providing its
                                                         26   supposed “work product” to the Declarants, it was not significantly increasing the
                                                         27   risk that its litigation opponent would obtain them.
                                                         28

                                                                                                      - 32 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 33 of 99 Page ID
                                                                                    #:68212


                                                          1         “Courts have applied a ‘common interest doctrine’ to claims that attorney
                                                          2   work product disclosed to third parties remains shielded from discovery.” Shenwick
                                                          3   v. Twitter, Inc., No. 16-CV-05314-JST (SK), 2019 WL 3815719, at *3 (N.D. Cal.
                                                          4   Apr. 19, 2019). NIC and the Declarants, “as the parties asserting the attorney work
                                                          5   product doctrine, have the burden to show that the doctrine applies.” Id. While it is
                                                          6   true that “[d]isclosure to person with interest common to that of attorney or client is
                                                          7   not inconsistent with intent to invoke work product doctrine's protection and would
                                                          8   not amount to waiver,” California Sportfishing Prot. All. v. Chico Scrap Metal, Inc.,
                                                          9   299 F.R.D. 638, 645 (E.D. Cal. 2014), that doctrine does not apply here. The
                                                         10   common interest doctrine is “designed to allow attorneys for different clients
                                                         11   pursuing a common legal strategy to communicate with each other.” Hunydee v.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   United States, 355 F.2d 183, 185 (9th Cir. 1965). The “common interest doctrine”
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   has nothing to do with the circumstances here.
                                                         14         First, it does not apply to non-lawyers. “The requirement that there be an
                                                         15   underlying privileged communication is the reason that the common interest
                                                         16   exception should not apply to unrepresented parties: ‘A person who is not
                                                         17   represented by a lawyer and who is not himself or herself a lawyer cannot
                                                         18   participate in a common-interest arrangement.’” State Farm Mut. Auto. Ins. Co. v.
                                                         19   Hawkins, No. 08-10367, 2010 WL 2287454, at *7 (E.D. Mich. June 4, 2010)
                                                         20   quoting Restatement § 76 cmt. D; Regents of Univ. of California v. Affymetrix, Inc.,
                                                         21   326 F.R.D. 275, 281 (S.D. Cal. 2018) (finding no “precedent that extended the
                                                         22   benefits of the common interest exception to the attorney client privilege when the
                                                         23   disclosure at issue involved an unrepresented third-party employed by a separate
                                                         24   entity.”) Because the Declarants are non-lawyers, the common interest privilege
                                                         25   does not apply to communications with them.
                                                         26         Second, the elements of common interest are not met here. “The common
                                                         27   interest privilege ... applies where (1) the communication is made by separate parties
                                                         28   in the course of a matter of common [legal] interest; (2) the communication is

                                                                                                      - 33 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 34 of 99 Page ID
                                                                                    #:68213


                                                          1   designed to further that effort; and (3) the privilege has not been waived.” United
                                                          2   States v. Bergonzi, 216 F.R.D. 487, 495-96 (N.D. Cal. 2003). “The critical inquiry
                                                          3   is whether a sufficient commonality of interests exists between the parties such that
                                                          4   the privilege may be asserted.” In re Imperial Corp. of America, 179 F.R.D. 286,
                                                          5   289 (S.D.Cal.1998) (citations omitted). In Verigy US, Inc. v. Mayder, No. C07-
                                                          6   04330 RMW (HRL), 2008 WL 5063873, at *2 (N.D. Cal. Nov. 21, 2008), the court
                                                          7   explained that:
                                                          8         A common interest sufficient to invoke the anti-waiver exception of
                                                          9         the doctrine has been found in three general situations. Typically, a
                                                         10         sufficient common interest will be found where a single attorney acts
                                                         11         for multiple clients or where parties share a common defense (e.g. co-
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         defendants in the same action or defendants sued in separate actions by
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         the same plaintiff). Nidec Corp., 249 F.R.D. at 578; Bank Brussels
                                                         14         Lambert, 160 F.R.D. at 447. In the third, and perhaps most expansive
                                                         15         circumstance, the common interest doctrine has been said to apply to
                                                         16         “‘interested third parties who have a community of interests with
                                                         17         respect to the subject matter of the communications.’” Nidec
                                                         18         Corp., 249 F.R.D. at 578 (quoting Rice, Attorney-Client Privilege In
                                                         19         The United States § 4:35, at 199-201)). However, “that legal assistance
                                                         20         must pertain to the matter in which the parties have a joint interest, and
                                                         21         the communications must be designed to further that specific legal
                                                         22         interest.” Id.
                                                         23   Id.
                                                         24         None of these situations apply. NIC told the Court that the Declarants were
                                                         25   “non-parties with no stake in this litigation. . . .” (Dkt. 844-1 at 26.) This, simply
                                                         26   put, is individuals offering false testimony that would help NIC and harm a man
                                                         27   they dislike. Admittedly the Declarants harbor a general grudge against Ferrell and
                                                         28   no doubt hoped that harm would come to him. As in Vergi, where the plaintiff

                                                                                                      - 34 -
                                                                                JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 35 of 99 Page ID
                                                                                    #:68214


                                                          1   sought to assert common interest with a “key witness” who also wanted the
                                                          2   defendant to lose, the relationship is “[t]he enemy of my enemy is my friend.” Id. at
                                                          3   *1. “However, a shared desire to see a party succeed in an action is insufficient to
                                                          4   invoke the ‘common interest’ doctrine.” Id. Rather, as the present circumstances
                                                          5   demonstrate, there was and is no legitimate “common legal interest” between the
                                                          6   Declarants and NIC. Common interest requires, at a minimum, that the parties
                                                          7   “anticipate litigation against a common adversary on the same issue or issues, they
                                                          8   have strong common interests in sharing the fruit of trial preparation efforts.” 299
                                                          9   F.R.D. at 647. The Declarants were non-parties with no pre-existing connection to
                                                         10   this litigation. It is unclear how NIC could possibly claim otherwise after it
                                                         11   expressly represented to the Court that the Declarants were “non-parties with no
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   stake in this litigation. . . .” (Dkt. 844-1 at 26.)
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13          Courts simply do not allow litigants to influence third-party witnesses, then
                                                         14   conceal that influence behind an assertion of “common interest” with the witness.
                                                         15   In re Twitter Inc. Sec. Litig., No. 16-CV-05314-JST, 2019 WL 2127820, at *2 (N.D.
                                                         16   Cal. May 10, 2019). Otherwise, “any litigant could participate in the preparation of
                                                         17   a third party witness for the purposes of advancing its own interests and conceal its
                                                         18   communications with that third party by invoking the common interest doctrine.
                                                         19   That is not the law.” Id.
                                                         20          Here, NIC does not claim that there was any common interest agreement or
                                                         21   any agreement of confidentiality with the Declarants. The circumstances are quite
                                                         22   similar to Shenwick, 2019 WL 3815719, at *4. There, plaintiff attempted to assert
                                                         23   work product protection over communications with third parties, just as NIC does
                                                         24   here. After noting that disclosure of work product to those third parties would
                                                         25   waive work product protection absent a “common interest,” the court went on to
                                                         26   find that waiver of privilege had occurred in that case:
                                                         27          Plaintiffs . . . have provided no information showing that Plaintiffs
                                                         28          and the confidential witnesses had entered into any type of agreement

                                                                                                        - 35 -
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 36 of 99 Page ID
                                                                                    #:68215


                                                          1          of confidentiality or common interest. There is no evidence that
                                                          2          Plaintiffs' representatives told the confidential witnesses not to
                                                          3          disclose those interviews and no evidence that there was any
                                                          4          agreement for them not to disclose the contents of the interviews.
                                                          5          After the interviews, the confidential witnesses could have published
                                                          6          the contents of the interviews on Twitter. Plaintiffs' choice to speak
                                                          7          with confidential witnesses without an agreement of confidentiality
                                                          8          substantially increased the chance that Defendants would obtain
                                                          9          information about those conversations.
                                                         10   Id. at *3.
                                                         11          The exact same is true here. NIC’s counsel is thorough and sophisticated, yet
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   there is no joint defense or common interest agreement or written admonitions or
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   agreements about confidentiality. Quite the opposite, NIC apparently urged the
                                                         14   Declarants to speak to others about their declaration and related questions. This was
                                                         15   not by accident or oversight. NIC wanted to present the Declarants as impartial and
                                                         16   disinterested, which it could hardly do if it had a written agreement stating that they
                                                         17   were on NIC’s side. More fundamentally, there was no common interest. Keeping
                                                         18   in mind that the overall arrangement was the Declarants would provide declarations
                                                         19   that NIC would then use to seek sanctions, NIC stood to benefit enormously at
                                                         20   Declarants’ expense. NIC had everything to gain from by aggressively pushing the
                                                         21   Declarants for declarations. After all, NIC would be the party obtaining a financial
                                                         22   and evidentiary windfall if the sanctions motion was granted. On the other hand, if
                                                         23   the declarations were discovered to be false (as they were), NIC and its counsel
                                                         24   could plead ignorance while the Declarants would face the legal consequences of
                                                         25   having given materially false testimony. While NIC provided the Declarants an
                                                         26   opportunity to act upon bizarre personal grudges, it did not share any common legal
                                                         27   interest with them.
                                                         28

                                                                                                       - 36 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 37 of 99 Page ID
                                                                                    #:68216


                                                          1         Accordingly, there is no work product protection for communications
                                                          2   between Emord and the Declarants.
                                                          3                3.      To the Extent any Privilege Existed, It Has Been Waived and
                                                          4                        NTG Has a Compelling Need
                                                          5         As seen above, Emord’s communications with the Declarants are not
                                                          6   privileged. The Declarants were not Emord’s “clients,” so no attorney-client
                                                          7   privilege could possibly attach to them. Nor could those communications constitute
                                                          8   work product. The communications were not trial preparation nor were they
                                                          9   “prepared by or for a party to the litigation or by or for that party's representative.”
                                                         10   In re California Pub. Utils. Comm'n, 892 F.2d 778, 780–81 (9th Cir.1989)
                                                         11   (quoting Fed. R. Civ. P. 26(b)(3)). At best, this was Emord attempting to talk non-
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   parties into providing favorable declarations, and there is nothing privileged about
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   that. Supra.Part.II.D.1-2. In terms of privilege, Emord’s emails and text messages
                                                         14   with the Declarants are not different “in some relevant way from counsel's
                                                         15   communications with any other third-party witness.” Infosystems, Inc. v. Ceridian
                                                         16   Corp., 197 F.R.D. 303, 306 (E.D. Mich. 2000). But even if the communications
                                                         17   were privileged in some way, and they are not, that privilege would have been
                                                         18   waived because NIC and the Declarants put the communications at issue.
                                                         19         The “Ninth Circuit is clear: a party cannot withhold documents as privileged
                                                         20   if it fails to substantiate its privilege assertions” nor can a party “withhold privileged
                                                         21   documents when the party raises a claim or defense that put the privileged
                                                         22   communication at issue, discloses the documents to unrelated parties or discloses
                                                         23   portions of privileged documents.” Apple Inc. v. Samsung Elecs. Co., 306 F.R.D.
                                                         24   234, 239 (N.D. Cal. 2015). “The principle is often expressed in terms of preventing
                                                         25   a party from using the privilege as both a shield and a sword.... In practical terms,
                                                         26   this means that parties in litigation may not abuse the privilege by asserting claims
                                                         27   the opposing party cannot adequately dispute unless it has access to the privileged
                                                         28   materials. The party asserting the claim is said to have implicitly waived the

                                                                                                       - 37 -
                                                                                JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 38 of 99 Page ID
                                                                                    #:68217


                                                          1   privilege.” Id. In other words, “[d]isclosing a privileged communication or raising
                                                          2   a claim that requires disclosure of a protected communication results in waiver as to
                                                          3   all other communications on the same subject.” Hernandez v. Tannien, 604 F.3d
                                                          4   1095, 1100 (9th Cir. 2010); United States v. Nobles, 422 U.S. 225, 239–40, 95 S. Ct.
                                                          5   2160, 2170–71, 45 L. Ed. 2d 141 (1975) (“Respondent can no more advance the
                                                          6   work-product doctrine to sustain a unilateral testimonial use of work-product
                                                          7   materials than he could elect to testify in his own behalf and thereafter assert his
                                                          8   Fifth Amendment privilege to resist cross-examination on matters reasonably related
                                                          9   to those brought out in direct examination.”)
                                                         10         As the Court observed in its order addressing waiver due to the so-called
                                                         11   “tester defense”:
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         The Ninth Circuit uses a three-prong test to determine whether a party
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         has impliedly waived the attorney-client privilege. United States v.
                                                         14         Amlani, 169 F.3d 1189, 1195 (9th Cir. 1999). “First, the court
                                                         15         considers whether the party is asserting the privilege as the result of
                                                         16         some affirmative act, such as filing suit. Second, the court examines
                                                         17         whether through this affirmative act, the asserting party puts the
                                                         18         privileged information at issue. Finally, the court evaluates whether
                                                         19         allowing the privilege would deny the opposing party access to
                                                         20         information vital to its defense.” Id. (internal citations and quotation
                                                         21         marks omitted).
                                                         22   (Dkt. 659 at 19.)
                                                         23         Here, NIC and the Declarants have affirmatively and extensively relied on
                                                         24   communications between Emord and the Declarants to exonerate themselves and
                                                         25   made affirmative representations regarding those documents. (Supra.Part.II.A.2.)
                                                         26   They claim that those communications “prove that the witnesses, NIC, and its
                                                         27   counsel did not engage in the alleged misconduct . . . .,” (Dkt. 863 at 6), and “that
                                                         28   counsel for NIC acted with great care to ensure that the testimony presented in the

                                                                                                      - 38 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 39 of 99 Page ID
                                                                                    #:68218


                                                          1   declarations was thoroughly vetted by the witnesses and signed only upon
                                                          2   confirmation of the truthfulness of the representations contained therein.” (Dkt. 851
                                                          3   at 7.) They represented that “[a]bsent from those communications is any indication
                                                          4   that NIC counsel intended to mislead or coerce witnesses into signing an incorrect
                                                          5   document.” (Dkt. 859 at 23.) They claimed there was no coercion or promises
                                                          6   made by NIC. MaryAnn Buc, for example, testified that “there was no coercion,
                                                          7   influence, or promises made to me.” (Dkt. 871-2 at 2.) Moreover, they appear to
                                                          8   have settled on a defense that the falsehoods in the declaration were simple memory
                                                          9   lapses. See generally Dkt. 859; Apple Inc. v. Samsung Elecs. Co., 306 F.R.D. 234,
                                                         10   241 (N.D. Cal. 2015) (“Samsung put the disputed documents at issue by raising
                                                         11   affirmative defenses about inadvertence.”).
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         These positions clearly put communications between Emord and the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Declarants at issue. Emord, NIC, and the Declarants relied on a great many
                                                         14   communications between Emord and NIC. Shenwick, 2019 WL 3815719, at *4
                                                         15   (finding that “Plaintiffs waived that protection by selectively allowing the witnesses
                                                         16   to answer some but not all of the questions about the communications.”)
                                                         17         NTG cannot address a defense that is based on the content of communications
                                                         18   when NIC and the Declarants are selectively claiming privilege over the content of
                                                         19   those very communications. This is doubly concerning because the Declarants have
                                                         20   already been proven more than willing to provide false testimony. MaryAnn Buc
                                                         21   can simply submit a declaration testifying that NIC did not promise her anything,
                                                         22   NIC and Ms. Buc assert work product protection over emails in which NIC promises
                                                         23   her something of value, and neither the Court nor NTG are the wiser.5
                                                         24   Consequently, “allowing the privilege would deny the opposing party access to
                                                         25   information vital to its defense.” (Dkt. 659 at 19.)
                                                         26
                                                              5
                                                               NIC has clearly been selective in asserting privilege and has not asserted in over
                                                         27   many documents in which NIC’s counsel coveys his opinion and legal impressions.
                                                              (See e.g., Sabovich Decl., Exhs. 24 and 25.)
                                                         28

                                                                                                      - 39 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 40 of 99 Page ID
                                                                                    #:68219


                                                          1         The Court previously found waiver under much milder circumstances
                                                          2   involving the so-called “tester defense.” (Dkt. 659.) There, NTG did not directly
                                                          3   rely on communications, as NIC and the Declarants do. Nonetheless, the Court
                                                          4   found that because the NTG Defendants “intend to continue asserting the tester
                                                          5   theory as a defense . . . [f]airness requires disclosure because NIC’s ability to assess
                                                          6   the validity of the tester defense and the privileged information upon which the
                                                          7   defense relies is vital to NIC’s challenge to the tester defense.” (Dkt. 659 at 20.)
                                                          8   Here, NIC, Emord, and the Declarants all clearly intend to rely on the Declarants’
                                                          9   communications with NIC as exonerating. Those communications are necessarily
                                                         10   vital to NTG’s challenge to that defense.
                                                         11         For the same reasons, NTG has a compelling need for the communications
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   between Emord and the Declarants that NIC claims are work product. See Fed. R.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Civ. Pro 26(b)(3)(A)(ii) (permitting disclosure where requesting party shows “that it
                                                         14   has a substantial need for the materials to prepare its case and cannot, without undue
                                                         15   hardship, obtain their substantial equivalent by other means”). NICs, Emord’s, and
                                                         16   the Declarants’ submission of false declarations in a significant part of NTG’s RICO
                                                         17   matter will likewise form a significant basis for an unclean hands affirmative
                                                         18   defense. (Dkt. 920-1 at ¶¶ 48-91.) As the recent circumstances in which NTG’s
                                                         19   Counterclaim had to be conditionally sealed because NIC claimed an inadvertently
                                                         20   produced document was quoted in it demonstrate, the communications between
                                                         21   Emord and the Declarants are essential to NTG’s case. As discussed above, NIC
                                                         22   and the Declarants have and will continue to point to the communications between
                                                         23   Emord and the Declarants as exonerating them on the issue of intent and knowledge
                                                         24   of falsity. See Holmgren v. State Farm Mut. Auto. Ins. Co., 976 F.2d 573, 577 (9th
                                                         25   Cir. 1992) (“the rule permits discovery when mental impressions are the pivotal
                                                         26   issue in the current litigation and the need for the material is compelling”). The only
                                                         27   means to rebut NIC’s, Emord’s, and the Declarants’ position is with the
                                                         28   communications between Emord and the Declarants. Accordingly, NTG has a

                                                                                                      - 40 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 41 of 99 Page ID
                                                                                    #:68220


                                                          1   compelling need for the materials that NIC and Declarants claim are attorney work
                                                          2   product.
                                                          3         Accordingly, any privilege has been waived, and even if it was not, NTG has
                                                          4   a compelling need for the claimed work product.
                                                          5         E.     NIC and the Declarants Must Produce Phone Records
                                                          6         Finally, NIC and the Declarants have all categorically refused to produce
                                                          7   phone records. Such records are clearly relevant since Emord and the Declarants
                                                          8   clearly used phones to communicate regarding the false declarations and NIC’s
                                                          9   related filings. (See e.g. Dkt. 859-4 at 2 [email from Jennifer Fernandes re “Thank
                                                         10   you – Telephone call re Trycia Carlberg.”].)
                                                         11         NIC has sought and received telephone records in this litigation, so it knows
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   that production of such information is not atypical. (See e.g., Dkt. 165-1 at 7 (NIC
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   relying on “phone records of NTG’s investigator . . . .”). Indeed, courts routinely
                                                         14   grant discovery of phone records and text messages. Trevino v. Golden State FC
                                                         15   LLC, No. 117CV01300DADBAM, 2019 WL 3892356, at *5 (E.D. Cal. Aug. 19,
                                                         16   2019); Calleros v. Rural Metro of San Diego, Inc., 2017 WL 4391714, at *3 (S.D.
                                                         17   Cal. Oct. 3, 2017); Crews v. Domino’s Pizza Corp., 2009 WL 10672572, at *3 (C.D.
                                                         18   Cal. July 31, 2009); Quintana v. Claire's Boutiques, Inc., 2014 WL 3371847, at *2
                                                         19   (N.D. Cal. July 9, 2014).
                                                         20         The Declarants take the position that they do not have access to their own
                                                         21   phone records because those records are “in the control of his telephone carrier.”
                                                         22   (Sabovich Decl., Exhs. 26, Nos. 12-13; 27, Nos. 13-14; and 28, Nos. 14-16.) This is
                                                         23   without merit because discovery respondents are required to produce documents to
                                                         24   which they have a right of access. Smith v. Tallerico, No. 1:08-CV-01817-DLB PC,
                                                         25   2011 WL 5826038, at *2 (E.D. Cal. Nov. 17, 2011); Soto v. City of Concord, 162
                                                         26   F.R.D. 603, 620 (N.D.Cal.1995). Respondents can obviously access their own phone
                                                         27   records.
                                                         28

                                                                                                     - 41 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 42 of 99 Page ID
                                                                                    #:68221


                                                          1         F.      NTG Is Entitled to Its Reasonable Attorneys’ Fees
                                                          2   NTG is entitled to its reasonable attorneys’ fees under Rule 37. Rule 37 is
                                                          3   addressed to “Specific Motions” to Compel under Rules 26(a), 31, 30(b)(6) or
                                                          4   31(a)(4), 33, or 34. Fed. R. Civ. Proc. 37(a)(3). As to those motions, it provides
                                                          5   that “[i]f the motion is granted—or if the disclosure or requested discovery is
                                                          6   provided after the motion was filed—the court must, after giving an opportunity to
                                                          7   be heard, require the party or deponent whose conduct necessitated the motion, the
                                                          8   party or attorney advising that conduct, or both to pay the movant’s reasonable
                                                          9   expenses incurred in making the motion, including attorney’s fees.” Fed. R. Civ.
                                                         10   Proc. 37(a)(5)(A). Rule 37 fees are proper unless the opposing position was
                                                         11   “substantially justified” and “other circumstances make an award of expenses
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   unjust.” Fed. R. Civ. Proc. 37(a)(5)(B). A request for discovery is substantially
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   justified “if reasonable people could differ as to whether the party requested must
                                                         14   comply.” Reygo Pac. Corp. v. Johnston Pump. Co., 680 F.2d 647, 649 (9th Cir.
                                                         15   1982).
                                                         16         Here, NIC’s, Emord’s, and Declarants’ positions were not substantially
                                                         17   justified. Almost all those positions were complete reversals of earlier positions or
                                                         18   representations to the Court. Emord denied that NTG sought discovery from it after
                                                         19   earlier asserting that NTG was doing so. Supra.Part.II.B. NIC provided only a
                                                         20   categorical log after procuring a ruling that such a log was insufficient.
                                                         21   Supra.Part.II.C. And NIC and the Declarants offered extensive privilege objections
                                                         22   after telling the Court that the Declarants were unrepresented parties.
                                                         23   Supra.Part.II.D.
                                                         24         Accordingly, NTG is entitled to attorneys’ fees relating to this Motion.
                                                         25         G.      NTG’s CONCLUSION
                                                         26         For the foregoing reasons, NTG respectfully requests that the Special Master
                                                         27   order that:
                                                         28

                                                                                                      - 42 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 43 of 99 Page ID
                                                                                    #:68222


                                                          1      1. Emord’s failure to provide a privilege log has waived all claims of
                                                          2         privilege and work product by Emord;
                                                          3      2. Emord is required to respond to the document subpoenas served on
                                                          4         them;
                                                          5      3. NIC’s failure to provide an itemized privilege log has resulted in
                                                          6         waiver of all claims of privilege and work product by NIC, or
                                                          7         alternatively, that NIC is required to immediately provide an itemized
                                                          8         privilege log consistent with Dole v. Milonas, 889 F.2d 885, 888 n. 3,
                                                          9         890 (9th Cir. 1989);
                                                         10      4. Emord is required to establish an attorney-client relationship with
                                                         11         through documentary evidence or testimony that is either
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         contemporaneous or predates any assertion of attorney-client privilege,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         including through the production of a retainer agreement;
                                                         14      5. Responding Parties have failed to establish an attorney-client
                                                         15         relationship between Emord and the Declarants, or alternatively, that
                                                         16         such a relationship did not exist before February 12, 2020;
                                                         17      6. NIC and the Declarants have failed to establish attorney-client privilege
                                                         18         and/or work product protection for all documents contained in NIC’s
                                                         19         and the Declarants’ itemized privilege log. (Exh. 19.) Alternatively,
                                                         20         all documents contained in their itemized log must be produced to the
                                                         21         Special Master for in camera review;
                                                         22      7. NIC, Emord, and the Declarants have impliedly waived any claim of
                                                         23         privilege or work product over communications between Emord and
                                                         24         the Declarants;
                                                         25      8. There is no attorney-client privilege or attorney work product over the
                                                         26         documents that NIC claims were inadvertently produced (DEC_00747-
                                                         27         53 and DEC_00754-60);
                                                         28      9. The Counterclaim at Docket 918 is to be unsealed;

                                                                                              - 43 -
                                                                      JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 44 of 99 Page ID
                                                                                    #:68223


                                                          1             10.Emord, NIC, and the Declarants are required to produce responsive
                                                          2                phone records; and
                                                          3             11.NIC, Emord, and the Declarants are required to pay NTG’s reasonable
                                                          4                attorneys’ fees and costs pursuant to Rule 37(b).
                                                          5   III.   NIC’S AND THE DECLARANTS’ POSITION
                                                          6          Plaintiff/Counter-Defendant Natural-Immunogenics Corp. (“NIC”), Counter-
                                                          7   Defendants Jim Buc, Maryann Buc, Charlotte Carlberg (collectively, the
                                                          8   “Declarants”), Peter Arhangelsky, Emord & Associates (“Emord”), and Non-Parties
                                                          9   Joshua Furman and Jennifer Fernandes (collectively, the “Responding Parties”)
                                                         10   hereby oppose Defendants Newport Trial Group and Scott Ferrell’s (“NTG” or
                                                         11   “Defendants”) Motion to Compel. The District Court permitted Defendants to issue
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   limited, written discovery into the knowledge and credibility of three non-party
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   witnesses, the Declarants. See Dkt. 891 at 18 (“[E]vidence pertaining to their
                                                         14   credibility would be relevant for trial”).
                                                         15          When issuing that order, the District Court reviewed the same evidence that
                                                         16   NTG now presents to the Special Master. Judge Selna reviewed the correspondence
                                                         17   between NIC and the Declarants (which NIC produced to the Court). See Dkt. 891
                                                         18   at 3-9. The Court also considered NTG’s evidence pertaining to the alleged falsity
                                                         19   of the Declarants’ testimony. Id. The Court described that evidence in detail in its
                                                         20   February Order. See id. at 8-9. Having reviewed the same evidence, the Court held:
                                                         21
                                                                      [T]he evidence does not show that NIC or its counsel tampered with
                                                         22           witness testimony or was aware of the falsehoods in the
                                                                      declarations. Further, NTG’s arguments regarding ‘NIC’s pre- and
                                                         23
                                                                      post-filing witness obstruction’ also lacks merit.
                                                         24

                                                         25   Dkt. 891 at 18.

                                                         26          The discovery contemplated by the District Court in Dkt. 891 was narrow. It

                                                         27   concerned the non-party witnesses’ testimony and credibility. Defendants

                                                         28   nonetheless served facially overbroad and burdensome discovery. They issued more

                                                                                                       - 44 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 45 of 99 Page ID
                                                                                    #:68224


                                                          1   than 400 document requests to the non-party witnesses, NIC’s counsel, and NIC.
                                                          2   That included four (4) separate subpoenas to NIC’s Counsel and individual
                                                          3   members of opposing counsel’s law firm. See Exhs. 9-15. Those discovery requests
                                                          4   were designed to reach unquestionably privileged information from within NIC’s
                                                          5   litigation files. The subpoenas violate Rule 45(d)(1), but also the plain meaning of
                                                          6   the District Court’s order. The District Court never granted Defendants leave to
                                                          7   serve subpoenas on NIC’s counsel.
                                                          8         Defendants’ discovery was wholly disproportional with the needs of this case
                                                          9   as defined by the District Court’s order. Rather than proceed in good faith with due
                                                         10   proportionality, the Defendants discovery on its face reveals a clear intent to abuse
                                                         11   discovery by exceeding the ordered limits in a transparent effort to harass a
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   litigation opponent, its counsel, and non-party witnesses.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         The Responding Parties nonetheless made timely, good faith productions,
                                                         14   supplying all responsive, non-privileged documents within NIC’s and the
                                                         15   Declarants’ possession, custody, and control. With one limited exception (a
                                                         16   privileged document discussed below), Responding Parties produced all
                                                         17   communications exchanged between NIC (and its counsel) and the Declarants prior
                                                         18   to September 27, 2019. See Exhibits A, B, C. They provided detailed responses and
                                                         19   objections. Exhs. 19, 20, 22, 26, 27, 28. They provided an itemized privilege log
                                                         20   for all communications and documents exchanged between NIC (and its counsel)
                                                         21   and the Declarants. See Exh. 19. NIC provided a categorical privilege log for the
                                                         22   thousands of documents within NIC’s internal litigation file, which are clearly
                                                         23   privileged. See Exh. 22. The Responding Parties negotiated modifications to
                                                         24   Defendants’ facially overbroad and objectionable discovery requests endeavoring to
                                                         25   eliminate disputes. See Exh. 1-5. Put simply, the Responding Parties produced
                                                         26   every document to which the Defendants are entitled under the Rules, the District
                                                         27   Court’s order, and the law. That production was substantial, supplying hundreds of
                                                         28   files, including text message communications exchanged between the Declarants

                                                                                                     - 45 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 46 of 99 Page ID
                                                                                    #:68225


                                                          1   and NIC’s counsel, along with email correspondence concerning the Declarant’s
                                                          2   testimony in this case.
                                                          3          The Defendants now file a motion to compel lacking merit. The issues in
                                                          4   controversy primarily concern privileged correspondence exchanged between NIC’s
                                                          5   counsel and the Declarants, or within NIC Counsel’s litigation file. Seeking
                                                          6   discovery into opposing counsel’s litigation files is facially improper, and
                                                          7   Defendants have not justified their pursuit. The Special Master should restore
                                                          8   required proportionality and compliance with the District Court’s discovery limits
                                                          9   by denying the Defendants’ motion in its entirety.
                                                         10          The Defendants’ motion should be denied entirely for the following specific
                                                         11   reasons.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12          First, NIC and the Declarants have produced privilege logs for all withheld
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   documents, and those logs satisfy Rule 26(b)(5) and applicable precedent under
                                                         14   these circumstances.
                                                         15          Second, the documents withheld are subject to the attorney-client privilege
                                                         16   and work product doctrine because they were created for the purpose of defending
                                                         17   NIC, Emord, and the Declarants from NTG’s spurious motions for sanctions and
                                                         18   threats of suit. That material would not exist but for the prospect of imminent and
                                                         19   active litigation.
                                                         20          Third, all of the withheld privileged and work product material falls within
                                                         21   the Joint Defense Privilege/Common Interest Doctrine because it was prepared for
                                                         22   the common purpose of defending against Scott Ferrell’s frivolous accusations and
                                                         23   threats. See Exh. G; see also Exh. I. The parties to those communications have
                                                         24   executed a Joint Defense Agreement that memorializes their intent (retroactive to
                                                         25   when they first began working together) to prepare documents for their common
                                                         26   defense and interest. See Exh. G.
                                                         27          Fourth, NTG’s subpoenas to Emord and its employees were unauthorized and
                                                         28   violated Rule 45(d)(1) by demanding redundant, cumulative, and unnecessary

                                                                                                     - 46 -
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 47 of 99 Page ID
                                                                                    #:68226


                                                          1   documents that have already been produced by NIC and the Declarants. NTG
                                                          2   cannot identify any relevant documents responsive to those subpoenas that were not
                                                          3   already been produced or logged in response to NTG’s Rule 34 Requests to NIC or
                                                          4   NTG’s subpoenas to the Declarants.
                                                          5         Finally, phone records sought by NTG are entirely irrelevant to claims and
                                                          6   defenses in this case, and are not proportional to the needs of the case.
                                                          7         The Special Master should therefore entirely deny the Defendants’ motion
                                                          8   and find the discovery disproportional with the needs of this case. In addition, NIC
                                                          9   hereby requests under Rule 37(a)(5)(B) a protective order limiting NTG’s discovery
                                                         10   to reasonable boundaries. See Fed. R. Civ. Pro 37(a)(5)(B); Fed. R. Civ. Pro
                                                         11   45(d)(1) (requiring the court to impose reasonable limitations and sanctions). The
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   Special Master should award the Responding Parties their attorney fees and costs
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   under Rules 37(a)(5)(B) and 45(d)(1) in light of Defendants’ substantially
                                                         14   unjustified motion.
                                                         15
                                                               I.   FACTS
                                                         16

                                                         17      A. NIC’s Motion for Sanctions and the Sanctions Declarations
                                                         18         On March 1, 2019, the District Court ruled that Scott Ferrell did not have an
                                                         19   attorney-client relationship with Trycia Carlberg (a friend of Scott Ferrell’s wife
                                                         20   who died in May 2012) when he sent a demand letter to NIC on December 27, 2011.
                                                         21   See Dkt. 785 at 10-14. The Court issued that order after reviewing all of the
                                                         22   evidence submitted by NIC and Defendants, which included an in camera
                                                         23   declaration by Scott Ferrell. Id. at 14 (finding that the evidence did not show the
                                                         24   existence of an attorney-client relationship). Following that decision, the Court
                                                         25   granted NIC’s application to publicly docket the Scott Ferrell declaration. Dkt. 809.
                                                         26   NTG also served a supplemental production on July 3, 2019, which contained a
                                                         27   documentary called “Enter Stage 4,” a film that documented Trycia Carlberg’s final
                                                         28   years. See Dkt. 859-1 at ¶3 (JAF Declaration).
                                                                                                      - 47 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 48 of 99 Page ID
                                                                                    #:68227


                                                          1         In July 2019, NIC’s counsel examined the Ferrell declaration and the
                                                          2   documentary record supplied, during which time it interviewed the producer of the
                                                          3   documentary. See Dkt. 859-1 at 2-3 (JAF Decl.). That individual referred counsel
                                                          4   to Trycia Carlberg’s mother, Charlotte Carlberg, and Trycia Carlberg’s close
                                                          5   friends, Maryann and Jim Buc for more information. Id. Those witnesses reviewed
                                                          6   the statements Scott Ferrell made concerning Trycia Carlberg and said the
                                                          7   statements were false in material respects. Id. at 2-3. The witnesses provided
                                                          8   information supportive of their recollections regarding Trycia’s activities in 2011
                                                          9   and 2012. Id. at 3-10. Specifically, the witnesses had percipient testimony (from (in
                                                         10   the case of the Bucs) buying her medications and (in the case of Charlotte)
                                                         11   witnessing her taking medications) that Trycia did not purchase or consume NIC’s
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   product and that Trycia Carlberg was at her mother’s home on Christmas Eve 2011,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   not at the Ferrell’s home (facts, among others, contradicting Ferrell’s declaration).
                                                         14   Id. Charlotte Carlberg possessed a photograph that showed Trycia Carlberg at her
                                                         15   home on Christmas Eve 2011. See Dkt. 859-5.
                                                         16         The evidence in the record that remains uncontroverted establishes that Trycia
                                                         17   Carlberg was not an NTG client in late December 2011. See, e.g., Dkt. 785 at 10-
                                                         18   14; Dkt. 732-1 at 10-11. Indeed, NTG has no evidence showing that Trycia
                                                         19   Carlberg purchased NIC’s product, agreed to be a plaintiff in litigation against NIC,
                                                         20   or suffered any harm from NIC’s product. Dkt. 785 at 10-14. Moreover, NTG’s
                                                         21   internal documents prove that NTG did not have a client at the time. See Dkt. 732-1
                                                         22   at 10. For those reasons, the District Court earlier held that Scott Ferrell did not
                                                         23   establish an attorney-client relationship with Trycia Carlberg at the time, despite his
                                                         24   self-serving testimony to the contrary. Dkt. 785 at 14. Judge Selna also
                                                         25   acknowledged Scott Ferrell’s pattern of false or misleading statements in this case,
                                                         26   and the fact that his testimony directly contradicted NTG’s prior discovery
                                                         27   responses. See Dkt. 785 at 12-13; see also Order, Dkt. 708 at 11-14.
                                                         28

                                                                                                      - 48 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 49 of 99 Page ID
                                                                                    #:68228


                                                          1         Based on the statements and evidence contradicting the Ferrell declaration,
                                                          2   NIC prepared a motion for sanctions against Ferrell for the submission of an
                                                          3   apparently false declaration regarding his December 27, 2011 demand letter. Dkt.
                                                          4   844. From August 2019 through September 19, 2019, NIC’s counsel and the
                                                          5   Declarants prepared declarations based on those Declarants’ recollection of events.
                                                          6   See Dkt. 859-1 at ¶¶16-63. NIC’s counsel repeatedly instructed the Declarants to
                                                          7   present testimony that was truthful and accurate in every particular, as is reflected
                                                          8   not only in declarations of the Emord paralegal with whom the witnesses interacted
                                                          9   but also in the correspondence and in the declarations of the Declarants’ themselves.
                                                         10   See Exh. A (chronological emails exchanged between Emord and Declarants; see
                                                         11   also Dkt. 891 at 8-9 (Judge Selna citing instances where witnesses made revisions to
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   declarations). The Declarants each revised their declarations for accuracy not once
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   but numerous times. Exh. A at 8, 10, 17, 20, 45-46, 50, 67, 70, 107. The Bucs
                                                         14   rewrote their declarations to comport with their understanding of the facts. See Exh.
                                                         15   A at 45-47; Exh. C at 2.
                                                         16         Before NIC filed its Motion for Sanctions, NIC’s counsel sent a detailed meet
                                                         17   and confer letter to Defendants’ counsel explaining the bases for the motion and
                                                         18   requesting a telephonic conference. See Dkt. 859-27. Defendants’ counsel provided
                                                         19   no substantive response. Dkt. 859-3 at ¶¶5-8 (Furman Decl.). During the telephonic
                                                         20   meet and confer, Defendants’ counsel, did not give any substantive response.
                                                         21   Defendants’ counsel neither mentioned nor supplied any contradictory evidence,
                                                         22   never stated that his client possessed any evidence contrary to the Declarants, and
                                                         23   simply stated his client would oppose the motion. Id. In retrospect, it is clear that
                                                         24   those failures to supply a substantive response establish a lack of good faith, as the
                                                         25   evidence was in NTG’s possession and was employed in an effort to gain tactical
                                                         26   advantage in the NTG Opposition and manufacture a basis to impugn the integrity
                                                         27   of opposing counsel.
                                                         28

                                                                                                      - 49 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 50 of 99 Page ID
                                                                                    #:68229


                                                          1         On September 19, 2019, NIC filed its Motion for Sanctions supported by the
                                                          2   Declarants’ declarations. See Dkts. 844-3, 844-4, 844-5 (the “Sanctions
                                                          3   Declarations”). On September 27, 2019, Defendants filed an opposition, which
                                                          4   included a request for sanctions against the Declarants, NIC, and Emord. Dkt. 846.
                                                          5   The request for sanctions included unsupported allegations of perjury, subornation
                                                          6   of perjury, and criminal conspiracy. Id. at 8 (NTG seeking sanctions “regarding
                                                          7   perjury, and regarding subornation of perury as to Plaintiff NIC and non-party
                                                          8   declarants Charlotte Carlberg, MaryAnn Buc and Jim Buc”). NTG’s opposition and
                                                          9   request for sanctions attached documents that purport to show Trycia Carlberg at
                                                         10   Scott Ferrell’s home late on Christmas Eve 2011. See Dkt. 891 at 7-9.
                                                         11         That same day, September 27, 2019, Scott Ferrell sent two private
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   investigators to the home of Charlotte Carlberg. Dkt. 891 at 5-6. Those
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   investigators indicated that Carlberg would face litigation from Ferrell in retaliation
                                                         14   for her declaration unless she withdrew it and executed another prepared by Ferrell.
                                                         15   See Exh. I (Decl. of C. Carlberg at ¶3). Scott Ferrell also had a private investigator
                                                         16   contact MaryAnn and Jim Buc on September 27 and 28, 2019. See Dkt. 891 at 5-6.
                                                         17   That investigator likewise threatened the Bucs with litigation from Ferrell in
                                                         18   retaliation for their declarations:
                                                         19

                                                         20
                                                                     Mr. Ferrell has asked the Judge to hold you in contempt of court for
                                                                     filing a false declaration. He advised us that he has submitted
                                                         21          overwhelming evidence to support his position. You may wish to hire
                                                         22
                                                                     an attorney to represent yourself here, as the penalties for perjury can
                                                                     be very severe if a judge so determines. Mr. Ferrell is very upset and
                                                         23          told us he had prepared a lawsuit that he intends to file against
                                                         24
                                                                     you early next week because you falsely accused him of a crime. If
                                                                     you wish to withdraw your declaration and correct the record before
                                                         25          this escalates, he invites you to do so by signing a new, truthful
                                                         26          declaration.

                                                         27   See Dkt. 891 at 6-7 (quoting text message sent from Ferrell’s investigator to the
                                                         28   Bucs) (emphasis added).
                                                                                                      - 50 -
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 51 of 99 Page ID
                                                                                    #:68230


                                                          1          On September 30, 2019, based on the evidence undisclosed by Defendants
                                                          2   until they filed their Opposition, NIC perceived an evidentiary dispute fit for a jury
                                                          3   and not for the Court on a sanctions motion. NIC thus promptly filed a notice of
                                                          4   withdrawal of the Motion for Sanctions. Dkt. 847. NIC also withdrew the
                                                          5   Sanctions Declarations. Id. NIC explained in its notice of withdrawal that the
                                                          6   evidence newly revealed in NTG’s Opposition [Dkt. 846] created disputes of fact
                                                          7   not appropriate for resolution on a motion for sanctions. See Dkt. 847 at 2-3. In
                                                          8   response, Defendants filed a request to have the Court rule on their pending request
                                                          9   for sanctions. Dkt. 848. The Court declined Defendants’ invitation, declared NIC’s
                                                         10   Motion for Sanctions moot, and took no further action. Dkt. 852 (Order re Motion
                                                         11   for Sanctions).
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12      B. Defendants’ Motion for Sanctions
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13          Defendants filed a renewed motion for sanctions on October 14, 2019. See
                                                         14   Dkt. 855. That Motion specifically sought relief against NIC, the Declarants, and
                                                         15   NIC’s Counsel (“Emord & Associates, PC”) based on frivolous and unsupported
                                                         16   allegations of criminal conduct, including perjury, subornation of perjury, fraud on
                                                         17   the court, and witness tampering. See id. The Defendants contemporaneously filed
                                                         18   a motion for leave to take discovery into the Sanctions Declarations and the
                                                         19   Declarants’ credibility. See Dkt. 856. NIC opposed both motions. As part of NIC’s
                                                         20   Opposition, NIC filed with the Court all of the pertinent communications exchanged
                                                         21   between NIC’s Counsel and the Declarants regarding the preparation of the Carlberg
                                                         22   and Buc declarations. See Dkt. 859-4 through 859-26.6 The Declarants also
                                                         23   supplied declarations denying any attempt to alter their testimony, reconfirming
                                                         24   their testimony, and explaining that the Sanctions Declarations were accurate and
                                                         25

                                                         26

                                                         27      6
                                                                 NIC also submits for the Court’s convenience copies of all such
                                                            communications here as Exhibit A (emails), Exhibit B (text messages with C.
                                                         28 Carlberg), and Exhibit C (text messages with M. Buc).

                                                                                                      - 51 -
                                                                                JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 52 of 99 Page ID
                                                                                    #:68231


                                                          1   complete recitations of their perceptions and understanding of the facts. See Dkt.
                                                          2   871-1 (Carlberg Decl.); Dkt. 871-2 (M. Buc Decl.); Dkt. 871-3 (J. Buc Decl).
                                                          3         On December 13, 2019, the District Court issued a tentative order that
                                                          4   rejected Defendants’ unsupported assertions of crimes, perjury, subornation of
                                                          5   perjury, fraud on the court, and witness tampering. See Exh. E. The Court wrote
                                                          6   that Defendants presented no evidence to support their allegations. Id. at 12. The
                                                          7   Court further wrote that “While the NTG defendants have presented evidence that
                                                          8   refutes information contained in the NIC Witnesses’ declarations, they have not
                                                          9   shown evidence of intent to deceive.” Exh. E at 12. The Court repeated the same
                                                         10   language that eventually appeared in the final order. Compare Exh. E at 12 (“[T]he
                                                         11   fact remains that there is no evidence that NIC or its counsel tampered with witness
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   testimony or was aware of the falsehoods contained in the declarations”), with Dkt.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   891 at 18 (“the evidence presented does not show that NIC or its counsel tampered
                                                         14   with witness testimony or was aware of the falsehoods contained in the declarations.
                                                         15   Further, NTG’s arguments regarding ‘NIC’s pre- and post-filing witness
                                                         16   obstruction’ also lack merit”).
                                                         17         The Court consistently noted that NTG lacked evidence: “Although NTG
                                                         18   also argues that at best NIC acted recklessly and with an improper purpose, the
                                                         19   Court does not find before it any evidence supporting these claims.” Exh. E at 12.
                                                         20   The Court evaluated the email correspondence between NIC and Carlberg in August
                                                         21   2019. Id. at 13. Judge Selna explained that “the email only further confirms
                                                         22   [NIC’s] attempts to ensure the accuracy of the NIC Witnesses declarations by
                                                         23   agreeing to revise anything that Charlotte Carlberg believed was inaccurate.” Id.
                                                         24         While the Court’s Tentative Order is not the final Order of the Court, and is
                                                         25   certainly not precedent, it nonetheless reflects a clear position from the District
                                                         26   Court that NTG’s attacks on counsel were unsupported. See Exh. E at 12-13.
                                                         27   Nothing in the final Order reflects any change in the Court’s opinion on that point
                                                         28

                                                                                                      - 52 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 53 of 99 Page ID
                                                                                    #:68232


                                                          1   and, in fact, the final Order memorializes the Court’s same position. See Dkt. 891 at
                                                          2   18.
                                                          3         At oral argument, however, the Court was alerted to a procedural deficiency
                                                          4   in Defendants’ motion. See Dkt. 891 at 12 (noting that “at oral argument … NTG
                                                          5   provided no precedent or citations in support of its argument[,] [n]or do any of the
                                                          6   cases cited in its brief support this argument”). Thus, after oral argument, the Court
                                                          7   issued a Final Order that denied the motion on procedural grounds. See Dkt. 891 at
                                                          8   13 (“Given that the Court cannot treat this request as a motion for sanctions and
                                                          9   there is no basis upon which the Court can grant relief, NTG’s request is denied.”).
                                                         10   The Court thus removed its substantive discussion on the merits of Defendants’
                                                         11   motion, and instead dismissed the motion because it was procedurally meritless. See
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   Dkt. 891 at 11-13 (“NTG cannot sidestep [the procedural requirements] . . .
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   [e]specially where NIC promptly withdrew its motion for sanctions once NTG filed
                                                         14   its opposition and presented evidence that refuted the declarations.”). Importantly,
                                                         15   the Court’s perspective on Defendants’ lack of evidentiary support for the spurious
                                                         16   allegations against NIC and its counsel was memorialized in the Court’s final order:
                                                         17             [T]he evidence presented does not show that NIC or its counsel
                                                         18             tampered with witness testimony or was aware of the
                                                                        falsehoods contained in the declarations. Furthermore, NTG’s
                                                         19             arguments regarding “NIC’s pre- and post-filing witness
                                                         20             obstruction” also lack merit.
                                                         21   Dkt. 891 at 18.7 When making that finding, the Court rejected Defendants’
                                                         22   argument that a specific email communication from Charlotte Carlberg in August
                                                         23   2019 indicated that her declaration was knowingly false. See Dkt 891 at 8

                                                         24

                                                         25
                                                                    7
                                                         26         Despite those factual conclusions, Defendants repeat the very same false
                                                            allegations against NIC and its counsel in their motion to compel. The record on
                                                         27 which the Defendants make those false allegations is substantively the same as
                                                            before the District Court in Docket No. 891. Those repeated false statements violate
                                                         28 Fed. R. Civ. P. 11 as they have already been found rejected by the Court.

                                                                                                     - 53 -
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 54 of 99 Page ID
                                                                                    #:68233


                                                          1   (describing evidence of communications with Charlotte Carlberg in August 2019);
                                                          2   id. at 17-18.
                                                          3         Although the Court rejected NTG’s accusations against NIC’s counsel, the
                                                          4   Court found limited discovery from the Declarants relevant to the extent they were
                                                          5   listed on NIC’s Rule 26 disclosures as potential witnesses and that Defendants were
                                                          6   entitled to investigate those witnesses’ credibility. See Dkt. 891 at 18. The Court
                                                          7   explicitly rejected NTG’s theory that the Declarants conspired with Emord and NIC
                                                          8   to commit fraud on the Court or that NIC and Emord tampered with witnesses. See
                                                          9   id. Thus, the Court made no finding or ruling that NTG could seek discovery into
                                                         10   its unsupported allegations against NIC or its counsel.
                                                         11      C. NTG Issues Scorched Earth Discovery
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         On February 12, 2020, NTG issued requests for production on NIC, along
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   with seven Rule 45 subpoenas to then-non-parties Charlotte Carlberg, Maryann Buc,
                                                         14   Jim Buc, Joshua Furman, Peter Arhangelsky, paralegal Jennifer Fernandes, and
                                                         15   Emord & Associates. See Exhs. 9-15; Exh. H (NTG Rule 34 Requests to NIC).
                                                         16   Defendants’ Rule 34 requests and subpoenas contained four hundred and sixty (460)
                                                         17   document requests. See Exhs. 9-15; Exh. H. That single round of discovery
                                                         18   doubled the total number of document requests that NTG issued in this entire four-
                                                         19   year RICO lawsuit. See Arhangelsky Decl. at ¶3. Put differently, on this narrow
                                                         20   issue regarding the credibility of Carlberg’s and the Bucs’ testimony, NTG served
                                                         21   about as many document requests as it had served in the entire four-year RICO
                                                         22   lawsuit that involves sixty predicate acts.
                                                         23         Defendants’ requests are facially overbroad, seek irrelevant information, were
                                                         24   not properly tailored, and are redundant and cumulative. See Exhs. 9-15; Exh. H
                                                         25   (NTG Rule 34 Requests to NIC). A facial review of those requests shows that NTG
                                                         26   essentially copied requests verbatim in each subpoena or Rule 34 request. Given the
                                                         27   responsive documents, the universe of responsive files was identical (or
                                                         28   substantially overlapping) across each responding party. Compare Exhs. 9, 10, 11,

                                                                                                      - 54 -
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 55 of 99 Page ID
                                                                                    #:68234


                                                          1   12, 13, 14, 15; Exh. H (NTG Rule 34 Requests to NIC). Similarly, NTG’s requests
                                                          2   were redundant and sought the very same documents from each of the eight
                                                          3   Responding Parties. Id. Even where these requests were not copied verbatim, many
                                                          4   requests were entirely redundant and overlapping but presented with slightly
                                                          5   different language. Id.
                                                          6         The Requests were also overbroad on their face. As several examples among
                                                          7   many, NTG requested “all” documents and communications that Charlotte Carlberg
                                                          8   exchanged with her close friends MaryAnn and Jim Buc (who are referred to as
                                                          9   Trycia’s “Aunt and Uncle”) regarding her daughter, Trycia Carlberg, without any
                                                         10   temporal or subject matter limitations. See Exh. 9 at 7. NTG also requested “all
                                                         11   text messages [Carlberg] sent or received from August 9, 2019 to November 13,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   2019” again without any subject matter limitations. Id. at 5.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         By serving eight overlapping and overbroad requests, NTG vexatiously and
                                                         14   needlessly increased the volume of discovery without regard to whether those
                                                         15   cumulative requests provided any probative value whatsoever. See Exhs. 9-15; Exh.
                                                         16   H. In Ferrell’s Rule 34 requests to NIC, he expressly defined NIC to include its
                                                         17   attorneys, thus reaching through the RFPs all information in NIC Counsel’s
                                                         18   possession:
                                                         19
                                                                      “YOU,” “YOUR,” “NIC,” or “PLAINTIFF” shall mean Plaintiff
                                                         20           NATURAL-IMMUNOGENICS CORP., and its agents, attorneys,
                                                         21
                                                                      associates, employees, representative, and any other person acting
                                                                      or purporting to act on its behalf.
                                                         22

                                                         23   See Exh. H at 2 (Definitions Section of Ferrell’s Rule 34 Requests to NIC)
                                                         24   (emphasis added). He nonetheless issued four (4) additional subpoenas to NIC
                                                         25   counsel. See Exhs. 10, 11, 13, 15. One of those additional subpoenas was to
                                                         26   “Emord & Associates, P.C.,” the firm representing NIC in this litigation. See Exh.
                                                         27   10. That subpoena defined Emord to include its individual attorneys:
                                                         28

                                                                                                     - 55 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 56 of 99 Page ID
                                                                                    #:68235


                                                          1           “YOU,” “YOUR” shall mean and refer to Emord & Associates, P.C.
                                                          2           and any of its attorneys, agents, paralegals, employees, or other
                                                                      persons acting on its behalf.
                                                          3

                                                          4   See Exh. 10 at 1 (Definitions Section of Ferrell’s SDT to Emord & Associates)
                                                          5   (emphasis added). Ferrell nonetheless served each specific attorney and staff
                                                          6   member of Emord with individual subpoenas that requested he exact same
                                                          7   information.
                                                          8         The requests to NIC were designed to seek NIC and its counsel’s privileged
                                                          9   information outside the scope of discovery under Rule 26(b)(1). See Exhs. 10, 11,
                                                         10   13, 15; Exh. H. NTG’s requests targeted information created or exchanged within
                                                         11   the protected attorney-client relationship. See, e.g., Exh. H (Request Nos. 13-57).
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   For instance, NTG requested all documents from NIC “related to” a number of
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   briefs or motions that NIC filed in this suit. See, e.g., Exh. H at 5-10 (seeking
                                                         14   documents such as “All communications related to [NTG’s] Motion for Leave to
                                                         15   Conduct Discovery Regarding False Declarations Filed by NIC, filed on October 14,
                                                         16   2019 as Docket 856). NTG also requested all documents from NIC “related to”
                                                         17   investigations that NIC’s counsel performed in this suit. Id. at 5 (Requests 14, 16,
                                                         18   26, 27). NTG therefore sought production of NIC counsel’s internal
                                                         19   correspondence exchanged between and among NIC’s trial counsel in this lawsuit
                                                         20   relevant to briefs and motions filed before the Court. Those requests specifically
                                                         21   targeted a litigation opponent’s work product and attorney-client privileged files.
                                                         22         NTG requested the phone records of non-parties Charlotte Carlberg, Maryann
                                                         23   Buc, and Jim Buc for blocks of time in 2019 without regard to relevance. See Exh.
                                                         24   9 at 5; Exh. 12 at 5; Exh. 14 at 5. NTG also requested the personal phone records of
                                                         25   opposing counsel and their staff, Joshua Furman, Peter Arhangelsky, and Jennifer
                                                         26   Fernandes (Emord’s paralegal). Exh. 11 at 3; Exh. 13 at 3; Exh. 15 at 3. NTG has
                                                         27   never articulated a legitimate basis for requesting that information, and has not
                                                         28   explained how the phone logs (e.g., dates and times of phone calls) would be
                                                                                                      - 56 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 57 of 99 Page ID
                                                                                    #:68236


                                                          1   relevant to any issue here in dispute. Those requests are transparently designed to
                                                          2   harass and burden non-parties and opposing counsel.
                                                          3         Despite the harassing and improper nature of NTG’s discovery efforts, the
                                                          4   Declarants and NIC timely provided fulsome responses and objections. See Exhs.
                                                          5   17, 19, 20, 22, 26, 27, 28. Responding Parties produced all non-privileged
                                                          6   documents and communications responsive to the requests, and provided privilege
                                                          7   logs for the privileged documents withheld. Id. NIC and the Declarants produced
                                                          8   all but one email chain and communication exchanged between NIC and the
                                                          9   Declarants prior to the date when NTG threatened litigation against those parties on
                                                         10   September 27, 2019. 8 See Exh. A (emails produced); Exh. B (text messages with C.
                                                         11   Carlberg); Exh. C (text messages with M. Buc). With nothing to hide, NIC had
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   already produced nearly all of those communications to Judge Selna as part of the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   underlying briefing leading to the Court’s decision in Dkt. 891. See Dkt. 859-4
                                                         14   through 859-26. Thus, NTG possesses every single communication and document
                                                         15   associated with the preparation of the Sanctions Declarations—those
                                                         16   communications are the only files germane to NTG’s allegations, albeit they
                                                         17   establish beyond peradventure of doubt the utter baselessness of NTG’s allegations
                                                         18   of criminal misconduct against NIC and its counsel. See Exhs. A, B, C. 9
                                                         19         NIC and the Declarants also provided a 27-page itemized privilege log
                                                         20   asserting appropriate privilege and work product objections to documents that were
                                                         21   prepared under a Joint Defense Agreement and common interest privilege associated
                                                         22

                                                         23         8
                                                                       NIC withheld just one privileged email chain from August 2019 between
                                                         24   Emord and the Declarants that was produced with redactions. See Exh. 19 at 1
                                                              (asserting privilege over August 16th and 18th communications). As discussed
                                                         25   below, that privileged email chain from August 2019 does not relate to the content
                                                         26   of witness declarations, but instead concerns plainly privileged legal strategy and
                                                              advice requested by and given to the Declarants. See Arhangelsky Decl. at ¶4.
                                                                     9
                                                         27            Other than through counsel, no officer, employee, or owner of NIC
                                                              communicated with the three Declarants at any time. See Dkt. 859-2 at ¶6
                                                         28   (Arhangelsky Decl.).
                                                                                                     - 57 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 58 of 99 Page ID
                                                                                    #:68237


                                                          1   with the common defense against Scott Ferrell’s spurious and active threats of
                                                          2   retaliatory litigation (first raised on September 27, 2019). See Exh. 19. Beginning
                                                          3   on September 27, 2019, Ferrell threatened the Declarants with retaliatory litigation.
                                                          4   See Dkt. 891 at 6-7. Two weeks later, he filed a motion seeking significant
                                                          5   sanctions against the Declarants, NIC, and NIC’s counsel. See Dkt. 855. Consistent
                                                          6   with his threats, in April 2020, without required leave of Court and after the
                                                          7   deadline for counterclaims and adding parties in the Scheduling Order [Dkt. 883 at
                                                          8   1], Ferrell filed Counterclaims naming NIC, its counsel, and the three Declarants as
                                                          9   Counterclaim-Defendants. See Dkt. 951. The Declarants, NIC, and NIC’s Counsel
                                                         10   have entered a Joint Defense Agreement related to Ferrell’s allegations. See Exh. G.
                                                         11   That agreement retroactively covered communications exchanged between the
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   parties in response to Ferrell’s threats beginning in late September 2019. Id. at ¶
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   F(1).
                                                         14           NIC provided a detailed but categorical privilege log only for documents
                                                         15   exchanged exclusively within Emord & Associates or between Emord and NIC in
                                                         16   this instant lawsuit. See Exh. 22. NTG’s subpoenas to Emord, its attorneys, and its
                                                         17   paralegal were not authorized by the Court’s Order at Docket No. 891. NTG agreed
                                                         18   that Emord, Joshua Furman, Peter Arhangelsky, and Jennifer Fernandes could
                                                         19   respond to the four subpoenas issued to them individually in one responsive
                                                         20   document. See Exh. 18. Emord thus served objections to those unauthorized
                                                         21   subpoenas in one consolidated response. See Exh. 17.
                                                         22           The record demonstrates that NIC and the Declarants have produced all non-
                                                         23   privileged records associated with the discovery allowed by the Court in Docket No.
                                                         24   891. Thus, the issues before this Court focus on whether privileged files must be
                                                         25   produced.
                                                         26      D. The Responding Parties Prepare a Common Defense
                                                         27           On September 27, 2019, NTG moved for sanctions against the Declarants,
                                                         28   NIC, and Emord based on a frivolous conspiracy theory already rejected by the
                                                                                                     - 58 -
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 59 of 99 Page ID
                                                                                    #:68238


                                                          1   District Court (that NIC and its counsel “solicited, drafted, and presented the Court
                                                          2   with three pervasively perjured declarations” and attempted to frame Scott Ferrell
                                                          3   for multiple felonies). See Dkt. 891 at 12 (describing NTG’s allegations). Scott
                                                          4   Ferrell also threatened to sue the Declarants based on the same conspiracy theory
                                                          5   beginning on September 27 and 28. See Dkt. 891 at 6-7 (quoting investigator’s
                                                          6   messages).10 Ferrell actually filed a Counterclaim in this case asserting the factually
                                                          7   and legally frivolous conspiracy theory as a RICO claim against the Declarants,
                                                          8   NIC, NIC’s officers, Emord, and NIC’s lead counsel, Peter Arhangelsky. See Dkt.
                                                          9   951.
                                                         10          Thus, from and after September 27, 2019, the Declarants, NIC, and Emord
                                                         11   have been under an imminent and actual threat of retaliatory litigation by Scott
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   Ferrell. From that date forward, the Responding Parties have been cooperating to
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   prepare a common defense to those allegations which NTG has repeatedly asserted
                                                         14   in motions, briefs, pleadings, and letters. See, e.g., Dkt. 846 (NTG Opp. and
                                                         15   Request for Sanctions); Dkt. 848 (NTG response again asking for sanctions); Dkt.
                                                         16   855 (NTG Request for sanctions against NIC and three witnesses); Dkt. 918 (NTG
                                                         17   Counterclaim alleging RICO claims against NIC, its owners, its counsel, and three
                                                         18   witnesses); Dkt. 951 (Public Redacted Counterclaim alleging RICO claims).
                                                         19          Emord performed work on behalf of all Responding Parties to defend against
                                                         20   the spurious allegations and threats made by Scott Ferrell. See Exh. I (Declarations
                                                         21   of C. Carlberg, J. Buc, and M. Buc); Decl. of P. Arhangelsky (attached). Emord
                                                         22   offered representation to the Declarants as early as August 2019. See Decl. of C.
                                                         23   Carlberg (attached); Decl. of J. Buc (attached); Decl. of M. Buc (attached). When it
                                                         24   became necessary in response to NTG’s subpoenas, the Declarants formally retained
                                                         25   Emord in February 2020. See Arhangelsky Decl. at ¶5. The Responding Parties
                                                         26   have also entered a Joint Defense Agreement, which memorializes the terms that the
                                                         27
                                                                     10
                                                                      Ferrell raised those threats several times, including through correspondence
                                                         28   on January 31, 2020. See Exh. F at 2 n.1.
                                                                                                     - 59 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 60 of 99 Page ID
                                                                                    #:68239


                                                          1   parties understood starting in August. See Exh. G; see also Exh. I (Declarations of
                                                          2   C. Carlberg, J. Buc, and M. Buc). That agreement is expressly retroactive to include
                                                          3   communications and documents prepared in defense of Scott Ferrell’s false
                                                          4   allegations. See Exh. G at 2-3. That agreement reaches communications exchanged
                                                          5   for the purpose of developing strategies to protect against Scott Ferrell’s retaliatory
                                                          6   tactics in litigation. Id. The Declarants explain by declaration testimony that, at all
                                                          7   relevant times after September 27, 2019, they were communicating with Emord &
                                                          8   Associates under the joint defense privilege with the expectation and understanding
                                                          9   that Emord would represent their interests against Scott Ferrell. See Exh. I
                                                         10   (Declarations). Documents subject to that Joint Defense Privilege are logged in the
                                                         11   itemized privilege log. See Exh. 19.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   II.    LEGAL STANDARD
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13          “Parties may obtain discovery regarding any non-privileged matter that is
                                                         14   relevant to any party’s claim or defense and proportional to the needs of the case,
                                                         15   considering the importance of the issues at stake in the action, the amount in
                                                         16   controversy, the parties’ relative access to relevant information, the parties’
                                                         17   resources, the importance of the discovery in resolving the issues, and whether the
                                                         18   burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.
                                                         19   Civ. P. 26(b)(1). The parties, their counsel, and the Court have an independent
                                                         20   obligation to consider proportionality under Rule 26(b)(1) when propounding
                                                         21   discovery and resolving disputes over same. Id.; Sullivan v. Riviera Holdings Corp.,
                                                         22   No. 2:14-CV-165-APG-VCF, 2015 WL 13678959, at *2 (D. Nev. Apr. 20, 2015)
                                                         23   (“Under Rule 26, the court is required to tailor discovery to the nature of the parties'
                                                         24   claims, defenses, and burdens in attempting to comply with their discovery
                                                         25   obligations.”); Montanans for Cmty. Dev. v. Motl, No. CV 14-55-H-DLC, 2015 WL
                                                         26   13716091, at *2 (D. Mont. Aug. 7, 2015) (“The party seeking discovery must
                                                         27   carefully tailor its requests”).
                                                         28

                                                                                                      - 60 -
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 61 of 99 Page ID
                                                                                    #:68240


                                                          1         That duty applies with greater force to discovery propounded on non-parties.
                                                          2   In re Wells Fargo Bank, N.A., No. 18-CV-2617-BAS-MDD, 2019 WL 2223934, at
                                                          3   *3 (S.D. Cal. May 22, 2019), review denied, No. 18-CV-2617-BAS-MDD, 2019
                                                          4   WL 3069211 (S.D. Cal. July 12, 2019) (“Because non-parties are given even greater
                                                          5   protections by the Court in the discovery process than parties, [Movants'] burden is
                                                          6   higher.”); High Tech Med. Instrumentation, Inc. v. New Image Indus., Inc., 161
                                                          7   F.R.D. 86, 88 (N.D. Cal. 1995) (“the Ninth Circuit has long held that nonparties
                                                          8   subject to discovery requests deserve extra protection from the courts.”). The Court
                                                          9   and parties are to consider the burdens imposed on non-parties with greater
                                                         10   sensitivity and should endeavor to limit those burdens where possible, particularly if
                                                         11   discovery is available from a party instead. See, e.g., Haworth v. Herman Miller,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   Inc., 998 F.2d 975, 978 (Fed. Cir. 1993) (denying request for discovery from
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   nonparty because the discovery sought was clearly available from a party opponent);
                                                         14   Kim v. NuFasive, Inc., 2011 WL 3844106, at *3–4 (S.D.Cal. Aug. 29, 2011) (same);
                                                         15   Realtime Data, LLC v. MetroPCS Texas, LLC, No. C 12-80130 LHK PSG, 2012
                                                         16   WL 3727304, at *2 (N.D. Cal. Aug. 28, 2012) (same).
                                                         17         “Upon a motion to compel discovery, the movant has the initial burden of
                                                         18   demonstrating relevance.” Murrey v. City of Los Angeles, No. CV 19-2501 FMO
                                                         19   (AS), 2020 WL 2065019, at *2 (C.D. Cal. Feb. 21, 2020) (quoting United States v.
                                                         20   McGraw-Hill Companies, Inc., No. CV 13-0779, 2014 WL 1647385, at *8 (C.D.
                                                         21   Cal. Apr. 15, 2014)). “Further, district courts have ‘broad discretion’ to control
                                                         22   discovery and in determining relevancy for discovery purposes.” Id. (citing Hallett
                                                         23   v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002)).
                                                         24         Where a responding party withholds documents on the basis of privilege, that
                                                         25   withholding party initially bears the burden of asserting privilege in a manner that
                                                         26   allows the other party to assess the claim. See Fed. R. Civ. P. 26(b)(5). However,
                                                         27   once that showing is made, “a presumption of privilege then applies to the
                                                         28   communication, and the burden shifts to the party opposing the claim ‘to establish

                                                                                                     - 61 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 62 of 99 Page ID
                                                                                    #:68241


                                                          1   the communication was not confidential or that the privilege does not for other
                                                          2   reasons apply.’” Hawkins v. Kroger Co., No. 3:15-CV-02320-JM-AHG, 2020 WL
                                                          3   1952832, at *19 (S.D. Cal. Apr. 23, 2020) (quoting Costco Wholesale Corp. v.
                                                          4   Superior Court, 219 P.3d 736, 741 (Cal. 2009)). As discussed below, NTG has not
                                                          5   met its burden to show that privileges do not apply.
                                                          6 III.    ARGUMENT
                                                          7
                                                                 A. NIC’s Categorical Privilege Logs Are Appropriate for Facially Protected
                                                          8         Categories of Communications
                                                          9
                                                                    1. The Form and Method of Substantiating Privilege Objections Is a
                                                         10            Case-by-Case Analysis that Depends on the Specific Circumstances
                                                         11         Rule 26(b)(5) governs the assertion of privilege over documents in federal
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE




                                                              court. See Fed. R. Civ. P. 26(b)(5). To assert privilege, the withholding party must
                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   expressly make the claim and “describe the nature of the documents,
                                                         14   communications, or tangible things not produced or disclosed—and do so in a
                                                         15   manner that, without revealing information itself privileged or protected, will enable
                                                         16   other parties to assess the claim.” Id. The Advisory Committee Notes explain that
                                                         17   what “enable[s] other parties to assess the claim” is fact and circumstance specific.
                                                         18   See Rule 26(b)(5) Committee Notes to 1993 Amendment (“The rule does not
                                                         19   attempt to define for each case what information must be provided when a party
                                                         20   asserts a claim of privilege or work product protection.”). Notably, the Committee
                                                         21   Notes expressly recognize that “[d]etails concerning time, persons, general subject
                                                         22   matter, etc., may be appropriate if only a few items are withheld, but may be unduly
                                                         23   burdensome when voluminous documents are claimed to be privileged or protected,
                                                         24   particularly if the items can be described by categories.” Id. (emphasis added).
                                                         25         The Special Master, in earlier discovery disputes, ruled that Dole v. Milonas,
                                                         26   889 F.2d 885, 888 n. 3, 890 (9th Cir. 1989) sets mandatory minimum requirements
                                                         27   for privilege logs in the Ninth Circuit. See Dkt. 661 at 2 (requiring “privilege log
                                                         28   that complies with Dole v. Milonas”). Respectfully, that conclusion is legally
                                                                                                     - 62 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 63 of 99 Page ID
                                                                                    #:68242


                                                          1   erroneous. Dole was decided in 1989, and Fed. R. Civ. P. 26(b)(5) was added to the
                                                          2   Rules four years later in 1993. See Fed. R. Civ. P. 26(b)(5) Advisory Notes
                                                          3   (“Paragraph (5) is a new provision.”). Before 1993, the Rules provided no direction
                                                          4   on how to substantiate a claim of privilege. Id. The language of Rule 26(b)(5)
                                                          5   suggests, and the Committee Notes expressly state, that an itemized privilege log is
                                                          6   not required in circumstances where the burden would be great, and the documents
                                                          7   can instead be described by category. Id.
                                                          8         The purpose of a privilege log is simply to explain the nature of privilege
                                                          9   asserted in a manner that allows the opposing party to evaluate those privilege
                                                         10   concerns. Thus, Courts that have addressed the question of what must be provided
                                                         11   to substantiate privilege have explained that Dole does not set a binding rule, but
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   that courts are now to consider each circumstance under Rule 26(b)(5) on a case-by-
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   case basis. See e.g., Morgan Hill Concerned Parents Ass'n v. California Dep't of
                                                         14   Educ., No. 2:11-CV-3471, 2017 WL 445722, at *10 (E.D. Cal. Feb. 2, 2017),
                                                         15   reconsideration denied, No. 2:11-CV-03471, 2017 WL 1382483 (E.D. Cal. Apr. 18,
                                                         16   2017) (summarizing the history of Rule 26(b)(5) and Dole). Notably, Dole did not
                                                         17   squarely address the question of what was required on a privilege log, but simply
                                                         18   noted, in a footnote, that the log in that case was sufficient. Dole, 889 F.2d at 888,
                                                         19   n. 3, 890. Courts have thus harmonized Dole with the new Rule 26(b)(5) standard
                                                         20   and concluded that each specific circumstance must be addressed independently and
                                                         21   that categorical logs can be appropriate under the right circumstances. See e.g.,
                                                         22   Mayfield v. Orozco, No. 2:13-CV-02499 JAM AC, 2016 WL 8731367, at *3 (E.D.
                                                         23   Cal. July 1, 2016) (finding that privilege logs must have a description of the
                                                         24   documents but that “[w]hen . . . a large volume of documents or electronically-
                                                         25   stored information is at issue, a document-by-document log may be unduly
                                                         26   burdensome and broad categorical descriptions may suffice.”); Phillips v. C.R. Bard,
                                                         27   Inc., 290 F.R.D. 615, 637 (D. Nev. 2013) (“The court agrees with Bard that not
                                                         28   every case requires strict adherence to the list of items that should be part of a

                                                                                                      - 63 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 64 of 99 Page ID
                                                                                    #:68243


                                                          1   privilege log as identified in In re Grand Jury Investigation, 974 F.2d at 1071, and
                                                          2   Dole, 889 F.2d at 888 n. 3, 890.”). Clearly, if the Committee Notes (which were
                                                          3   written about a Rule created after Dole) expressly contemplate the provision of
                                                          4   categorical privilege logs, then Dole cannot be read to create a binding rule or
                                                          5   conflict with the amended Rule itself. In re Imperial Corp. of Am., 174 F.R.D. 475,
                                                          6   479 (S.D. Cal. 1997) (“[Rule] 26(b)(5) does not require the production of a
                                                          7   document-by-document privilege log. In fact, when the legislature enacted [Rule]
                                                          8   26(b)(5), it expressly recognized that there are circumstances in which a document-
                                                          9   by-document privilege log would be unduly burdensome and inappropriate.”);
                                                         10   Phillips v. C.R. Bard, 290 F.R.D. at 637 (same).
                                                         11           Thus, the Special Master must evaluate here whether, under these specific
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   circumstances, the Categorical Privilege Logs provide sufficient information to
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   “enable the other party to assess the claim.” As explained infra, they do.
                                                         14           2. The Categorical Privilege Logs Meet Rule 26(b)(5)’s Requirements
                                                         15              Under These Circumstances
                                                         16           NIC and the Declarants produced hundreds of pages of communications
                                                         17   between the Declarants and Emord & Associates. See, e.g., Exh. A (emails); Exh. B
                                                         18   (text messages); Exh. C (text messages). They also provided an itemized privilege
                                                         19   log for hundreds of documents and communications that are subject to attorney-
                                                         20   client privilege and work product protections. See Exh. 19. However, NIC
                                                         21   provided a categorical privilege log for documents that were exchanged among
                                                         22   Emord attorneys and firm staff itself, or between Emord and NIC, its litigation client
                                                         23   in this matter. See Exh. 22. Thus, to be clear, the only documents subject to the
                                                         24   “categorical” log are those exchanged exclusively within trial counsel’s law firm, or
                                                         25   between trial counsel and NIC, that were created for and relate to this instant
                                                         26   lawsuit, not those exchanged between the firm and the witnesses Carlberg and the
                                                         27   Bucs.
                                                         28

                                                                                                     - 64 -
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 65 of 99 Page ID
                                                                                    #:68244


                                                          1         That distinction is critical to understand, logical, and fully supported by Rule
                                                          2   26(b)(5). Emord is litigation counsel in the above-captioned matter. Emord’s
                                                          3   internal communications and those exchanged with NIC regarding this case are self-
                                                          4   evidently subject to the attorney-client privilege and work product doctrine.
                                                          5   Defendants have no good faith basis to argue otherwise and have not provided any
                                                          6   basis to conclude that documents of that kind would not be privileged or protected.
                                                          7   In fact, Defendants’ blatant effort to seek knowingly privileged and work product
                                                          8   protected documents from their opponents’ litigation file in the underlying case is in
                                                          9   bad faith. The work product doctrine was designed to protect against precisely this
                                                         10   type of discovery abuse. Hickman v. Taylor, 329 U.S. 495, 510-11 (1947).
                                                         11         NIC’s provision of a categorical privilege log in this context is entirely
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   appropriate because: (1) the categorical log provides sufficient information for
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Defendants to evaluate the claims of privilege; (2) the burden of providing an
                                                         14   itemized privilege log is substantial; and (3) there is little or no benefit to the
                                                         15   provision of an itemized privilege log in these circumstances. NTG’s demand that
                                                         16   NIC produce an itemized privilege log for thousands of internal, obviously
                                                         17   privileged communications is wholly disproportionate with the needs of the
                                                         18   litigation, excessively burdensome and harassing of a party opponent and its
                                                         19   counsel. This Court should thus issue a protective order under Rule 37(a)(5)(B)
                                                         20   protecting NIC from the burden imposed by NTG’s demand.
                                                         21             a. The Categorical Privilege Log Provides All Information Required
                                                         22                Under Rule 26(b)(5)
                                                         23         Rule 26(b)(5) only requires NIC to provide enough information to “enable
                                                         24   other parties to assess the claim.” See Fed. R. Civ. P. 26(b)(5). Generally, the other
                                                         25   party can assess a claim of privilege if they are given (1) the subject matter of the
                                                         26   communications, (2) the parties to the communications, (3) the date of the
                                                         27   communication, (4) the privilege(s) claimed, and (5) a description of the basis for
                                                         28   the privilege(s) claimed. See Rule 26(b)(5) Advisory Committee Notes to 1993

                                                                                                       - 65 -
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 66 of 99 Page ID
                                                                                    #:68245


                                                          1   Amendment (generally, “[d]etails concerning time, person, general subject matter,
                                                          2   etc.” may be sufficient.”). Here, NIC has provided all of that information in its
                                                          3   categorical log and there is no question that the documents described in the log are
                                                          4   privileged on their face.
                                                          5          NIC has organized the communications and documents into thirty-one (31)
                                                          6   clearly defined categories that, on their face, demonstrate prima facie the application
                                                          7   of the work product doctrine and attorney-client privilege. See Exhibit 22. Those
                                                          8   categories are tailored to respond to the specific Requests for Production issued by
                                                          9   Defendants. See Exh. H and compare to Exh. 22. For example, where Defendants
                                                         10   requested “Documents or communications which relate to the residency of Trycia
                                                         11   Carlberg between November 2011 and March 2012,” NIC has defined as “Category
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   No. 1” all such documents “that were created for litigation and exchanged internally
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   by and among NIC’s litigation counsel in the pending NIC v. NTG case.” See Exh.
                                                         14   22. The category of those documents are all facially subject to work product
                                                         15   doctrine protection because they are documents and communications created by a
                                                         16   party (NIC) or its litigation counsel (Emord) for the above-captioned litigation and
                                                         17   related to a subject matter relevant to issues in dispute. See Fed. R. Civ. P. 26(b)(3).
                                                         18   Each of the remaining thirty (30) categories are similarly defined to exclusively
                                                         19   relate to material created by NIC’s litigation counsel regarding a topic in dispute in
                                                         20   the instant litigation.
                                                         21          These documents are clearly work product, certainly entitled to at least as
                                                         22   much protection against disclosure as the communications within Callahan & Blaine
                                                         23   regarding the defense of Scott Ferrell in this lawsuit. Were Defendants’ own
                                                         24   misinterpretation of the law of privilege argued in their motion to compel applied
                                                         25   evenhandedly, they would have no basis for defense against full production of all
                                                         26   their own internal privileged files to NIC in this case.
                                                         27          Moreover, the documents exchanged between NIC and the Emord firm are
                                                         28   facially subject to claims of attorney-client privilege because those communications

                                                                                                      - 66 -
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 67 of 99 Page ID
                                                                                    #:68246


                                                          1   are between a party and its litigation counsel regarding legal advice on topics
                                                          2   pertaining to active litigation. NTG has no basis to dispute the application of
                                                          3   attorney-client privilege to these communications. Thus, the categorical
                                                          4   descriptions on the log are sufficient to substantiate a prima facie showing of
                                                          5   privilege over documents that the Defendants cannot reasonably understand to be
                                                          6   anything but privileged.
                                                          7         NIC identified the “senders and recipients” of the communications within
                                                          8   each category. See Exh. 22. There again, the categorical log provides sufficient
                                                          9   information for the Defendants to understand that the communications were
                                                         10   exchanged within the confines of a confidential relationship because the only
                                                         11   individuals listed are persons within the Emord firm 11 and NIC’s officers. See Exh.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   22.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         NIC provided the applicable date range for the withheld communications
                                                         14   within each category. See Exh. 22. NIC tailored each date range to the specific
                                                         15   RFP to which the category relates. For example, Category No. 1 applies to
                                                         16   documents related to Trycia Carlberg’s residency in 2011 and 2012. See Exh. 22 at
                                                         17   1. That issue first arose in the instant litigation in April 2019 when Scott Ferrell’s
                                                         18   declaration was publicly docketed. See Dkt. 809 (Order); Dkt. 812-1 (Publicly filed
                                                         19   declaration). Emord, on behalf of NIC, began investigating and advancing
                                                         20   arguments in litigation related to T. Carlberg’s residency after the Court issued its
                                                         21   Order in March 2019. See Dkt. 785. Thus, the applicable date range for responsive
                                                         22   documents that are subject to privilege claims is “April 2019 through Present.” The
                                                         23   date range provided for each category coincides with the development of litigation
                                                         24   strategy and briefs associated with that category. See Exh. 22. Thus, the date range
                                                         25

                                                         26         11
                                                                     Peter Arhangelsky, Joshua Furman, Jonathan Emord, Eric Awerbuch,
                                                         27 Bethany Kennedy, and Bryan Schatz are all attorneys at the Emord Firm that have
                                                            worked on the NIC v. NTG litigation file. See Exh. 22. Jennifer Fernandes is a
                                                         28 paralegal at the Emord Firm. Id.

                                                                                                      - 67 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 68 of 99 Page ID
                                                                                    #:68247


                                                          1   provides the temporal information necessary to evaluate the privilege and work
                                                          2   product claims asserted.
                                                          3         NIC also described the basis for the privileges asserted for each category, and
                                                          4   explained that “[a]ny documents within this category were created for litigation, and
                                                          5   involve the instant dispute between the parties or related litigation. The documents
                                                          6   are confidential, and were exchanged either exclusively within the attorney-client
                                                          7   relationship, or within NIC counsel's law firm in relation to the present pending
                                                          8   matter.” Exh. 22.
                                                          9         The Defendants understand that the documents in each of these categories are
                                                         10   privileged and work product protected. They understood that the documents sought
                                                         11   by their overbroad requests necessarily included thousands of privileged documents
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   directly from NIC’s litigation file. The plain language of their requests sought that
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   type of information. Thus, the Court must reject the Defendants’ argument that they
                                                         14   require an itemized privilege log to evaluate the privilege claims associated with
                                                         15   each document sought directly from opposing counsel’s internal communications
                                                         16   and counsel’s communications with NIC.
                                                         17         Put simply, a reasonable attorney acting in good faith understands that
                                                         18   documents created for the current litigation within opposing counsel’s law firm are
                                                         19   protected by the work product doctrine.
                                                         20             b. NTG’s Demand for Greater Itemization Imposes a Substantial
                                                         21                Burden that Is Disproportionate
                                                         22         Under Rule 26(b)(5), a party may assert privilege using categorical
                                                         23   descriptions where a categorical log is sufficient to assert the privileges and the
                                                         24   burden of providing an itemized log is substantial. Mayfield, No. 2:13-CV-02499
                                                         25   JAM AC, 2016 WL 8731367, at *3 (E.D. Cal. July 1, 2016) (citing Fed. R. Civ. P.
                                                         26   26 Advisory Committee’s Notes to 1993 Amendments ) (“When, as here, a large
                                                         27   volume of documents or electronically-stored information is at issue, a document-
                                                         28   by-document log may be unduly burdensome and broad categorical descriptions

                                                                                                      - 68 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 69 of 99 Page ID
                                                                                    #:68248


                                                          1   may suffice.”); see also In re Imperial Corp. of Am., 174 F.R.D. at 479. That is
                                                          2   precisely the circumstance here. The burden imposed by Defendants’ demands for
                                                          3   an itemized log is substantial and invasive.
                                                          4         In NIC’s discovery responses, NIC explained that a preliminary evaluation of
                                                          5   the number of responsive documents contained in the 31 categories indicates
                                                          6   anywhere from 2,500 to 4,000 responsive documents. See Exh. 20 at 9 (and
                                                          7   passim); see also Arhangelsky Decl. at ¶6. The burden of a document-by-document
                                                          8   review of plainly privileged files is substantial. The collection and review of
                                                          9   documents and preparation of a privilege log would likely require at least 80 to 160
                                                         10   professional hours and cost anywhere from $28,000 to $54,000 in fees. See
                                                         11   Arhangelsky Decl. at ¶6. As counsel in this case, Emord’s attorneys communicate
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   in writing frequently, and exchange hundreds of emails and text messages in a given
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   day. Isolating responsive files requires creation of a discovery database that may
                                                         14   require ingestion of substantial blocks of privileged correspondence.
                                                         15         This is a massive undertaking that is similar in scope (at perhaps 4,000
                                                         16   documents) than the more robust discovery issues on the merits of NIC’s RICO
                                                         17   case. Earlier in this case, Judge Selna ruled that it was not proportional under Rule
                                                         18   26(b) for the district court to review even 1,699 documents which were directly
                                                         19   relevant to the core issues in this lawsuit. See Dkt. 788 at 17 (“in camera review of
                                                         20   all 1,6969 privileged documents is no longer proportional to the needs of the case”).
                                                         21   NTG proposes that NIC complete an itemized privilege log of nearly three times
                                                         22   that amount of information, all with no legitimate purpose to the litigation.
                                                         23         The time dedicated to the preparation of an itemized log detracts from time
                                                         24   that NIC can spend preparing this case for trial, which is currently set for November
                                                         25   2020. See Dkt. 883 (setting trial date). The parties are presently litigating a
                                                         26   substantial number of dispositive motions and discovery motions that implicate
                                                         27   documents central to the merits of this case. Reviewing thousands of documents
                                                         28   from Emord’s internal litigation file—which are self-evidently privileged—is a

                                                                                                      - 69 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 70 of 99 Page ID
                                                                                    #:68249


                                                          1   wholly disproportionate exercise, replete with heavy burden and no probative value.
                                                          2   Thus, the opportunity cost associated with Defendants’ demand is substantial and
                                                          3   the probative value of the exercise nil, which fully justifies NIC’s provision of a
                                                          4   categorical, albeit detailed, log of that attorney-client and work product
                                                          5   correspondence.
                                                          6         Without presenting a good faith argument to pierce the privilege, NTG’s
                                                          7   request here is transparently intended to increase burdens on counsel. A review of
                                                          8   the requests that seek the privileged files establishes plainly that they were not
                                                          9   tailored reasonably with a due regard for proportionality but were instead broadly
                                                         10   worded to embrace all privilege files. See Exh. H at 5-10 (seeking documents and
                                                         11   communications “related to” motions, briefs, and investigations filed by NIC or
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   opposed by NIC).
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         NTG argues that Judge Selna earlier ordered the parties to produce itemized
                                                         14   privilege logs. See Defendant’s Portion at Section II(C). Judge Selna was earlier
                                                         15   focused on whether itemized privilege logs were required for documents created in
                                                         16   NTG’s prior lawsuits which are at the heart of NIC’s RICO case. See Dkt. 90 at 37-
                                                         17   38 (NTG’s Rule 26(f) report arguing for designation by category of NTG files). The
                                                         18   Court’s position on NTG’s privilege logs is inapplicable here for several reasons.
                                                         19   First, the documents here at issue are from NIC trial counsel’s internal files relevant
                                                         20   to this instant lawsuit, not some prior matter. The Court never evaluated whether
                                                         21   privilege logs would be appropriate in this circumstance. Second, the Rules require
                                                         22   the Court to evaluate this issue on a case-by-case circumstance, while weighing the
                                                         23   relevant burdens and proportionality of requested discovery. Phillips, 290 F.R.D. at
                                                         24   638 (explaining that Rule 26(b)(5) is flexible and case-by-case). Finally, unlike
                                                         25   NTG’s documents from prior legal matters, here NIC’s litigation files from the
                                                         26   instant lawsuit have no utility in the lawsuit. The privileges of NIC and its counsel
                                                         27   have not been pierced, and no argument has been made by NTG otherwise.
                                                         28

                                                                                                      - 70 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 71 of 99 Page ID
                                                                                    #:68250


                                                          1         3. A Protective Order Should Issue to Protect NIC from the Undue
                                                          2            Burden and Harassing Nature of NTG’s Demand for an Itemized
                                                                       Privilege Log
                                                          3

                                                          4         Under Rules 26(c) and 26(b)(5), the Court is authorized to issue a protective
                                                          5   order that allows NIC to assert privilege by category where appropriate. See Fed. R.
                                                          6   Civ. 26(c); see also Fed. R. Civ. P. 26(b)(5) Committee Notes to 1993 Amendments
                                                          7   (“A party can seek relief through a protective order under subdivision (c) if
                                                          8   compliance with the requirement for providing this information would be an
                                                          9   unreasonable burden.”); see also Rule 37(a)(5)(B)-(C) (if the motion to compel is
                                                         10   denied in total or in part, the court “may issue any protective order authorized under
                                                         11   Rule 26(c)”). NIC therefore requests that the Special Master issue a protective order
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   permitting NIC to privilege log, by category, its internal communications and files
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   regarding the document requests served by NTG.
                                                         14         As explained in NIC’s Section IV(A)(1) supra, the Rules expressly authorize
                                                         15   such a protective order where, as here, “voluminous documents are claimed to be
                                                         16   privileged or protected, particularly if the items can be described by categories.”
                                                         17   See Rule 26(b)(5) Advisory Committee Notes to 1993 Amendment (emphasis
                                                         18   added). Moreover, Rule 26(b)(1) requires that all discovery be proportional to the
                                                         19   needs of the case and Rule 26(c) provides for the Court to limit discovery to “protect
                                                         20   a party or person from annoyance, embarrassment, oppression, or undue burden or
                                                         21   expense.” See Fed. R. Civ. P. 26(b)(1); see also Fed. R. Civ. P. 26(c). The
                                                         22   discovery demanded here is entirely disproportionate with the needs of the case, is
                                                         23   designed to harass a party opponent and its counsel, and imposes an undue burden
                                                         24   and expense.
                                                         25         NTG issued document requests that were intentionally worded to reach
                                                         26   opposing counsel’s litigation file. See Exh. H. Many of the categories expressly
                                                         27   request all documents or communications related to briefs that NIC filed in the
                                                         28   above-captioned matter. Id. at 5-10 (demanding, e.g., “[A]ll communications
                                                                                                     - 71 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 72 of 99 Page ID
                                                                                    #:68251


                                                          1   related to” specific docket entries). Other categories seek all documents and
                                                          2   communications regarding NIC’s “investigation” into factual issues in dispute. See
                                                          3   Exh. H at 5-6 (Request Nos. 14, 16, 26, 27). Those requests were, on their face,
                                                          4   overburdensome and designed to reach information outside the bounds of Rule
                                                          5   26(b)(1) which prohibits discovery of “privileged” information. See Fed. R. Civ. P.
                                                          6   26(b)(1). The bad faith behind those requests is also evident from the fact that
                                                          7   Defendants have no legal basis to demand the information. NTG presents no valid
                                                          8   argument for production of NIC’s privileged correspondence with its counsel.
                                                          9   NTG asserts no basis to compel Emord’s mental impression work product
                                                         10   developed in response to motions and arguments raised by NTG or in preparation of
                                                         11   briefs submitted before this Court.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         Moreover, the burdens of this discovery are far outweighed by any probative
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   benefit. The Declarants possess information related to one issue: Whether Trycia
                                                         14   Carlberg was an NTG client in December 2011. That issue relates to a single
                                                         15   predicate act, out of more than 60 alleged in NIC’s TAC. See Dkt. 911 (Third
                                                         16   Amended Complaint); see also Dkt. 812-1 (claiming, albeit without evidence, that
                                                         17   the Demand letter sent in December 2011 was not extortionate because he had a
                                                         18   client at the time, Trycia Carlberg). Moreover, Emord and NIC do not possess
                                                         19   personal knowledge of those events and so, the discovery sought from their internal
                                                         20   files does not even relate to the merits of that dispute, but is instead apparently
                                                         21   targeted at a theory of impeachment against the Declarants. Thus, even under
                                                         22   Defendants’ unsupported theory, the credibility of the witnesses is germane to one
                                                         23   predicate act out of more than 60. The importance of the discovery is thus very low.
                                                         24   See NIC v. NTG, et al., No. 2:19-mc-00011-JVS-MAA, Dkt. 72 at 22 (credibility of
                                                         25   a witness is tangential and does not justify burdensome discovery).
                                                         26         The same information is also available from other, non-privileged sources.
                                                         27   NIC and the Declarants have already produced all of their communications
                                                         28   regarding the preparation of declarations filed in support of NIC’s motion for

                                                                                                      - 72 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 73 of 99 Page ID
                                                                                    #:68252


                                                          1   sanctions. See, e.g., Exh. A (emails); Exh. B (text messages with C. Carlberg); Exh.
                                                          2   C (text messages with J. Buc). Those communications are attached hereto as
                                                          3   Exhibits. Id. Because NIC has produced the communications between NIC and the
                                                          4   Declarants related to the preparation of their declarations, NTG already possesses
                                                          5   the probative documents related to their unsupported (and by those communications
                                                          6   contradicted) impeachment theory.
                                                          7         The District Court already ruled that the in camera review of 1,696 files that
                                                          8   were direct evidence of dozens of core predicate acts in this case was not
                                                          9   proportional to the needs of the case. See Dkt. 788 at 17. That order establishes as
                                                         10   the law of the case that the itemized logs demanded by Defendants, which relate
                                                         11   only to the credibility of witnesses associated with a single predicate act, cannot be
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   proportional to the needs of the case.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         4. NIC Has Not Waived Privileges By Providing a Categorical Privilege
                                                         14            Log
                                                         15         Defendants argue that NIC waived attorney-client privilege and work protect
                                                         16   protection by providing a categorical privilege log rather than an itemized log. The
                                                         17   argument lacks merit. Even if the Special Master determines that NIC should spend
                                                         18   tens of thousands of dollars preparing an itemized privilege log for documents that
                                                         19   are facially privileged, NIC still timely asserted privilege and provided a privilege
                                                         20   log that identified the categories of documents withheld. Under Burlington, NIC’s
                                                         21   assertion of privilege does not constitute a waiver. Burlington N. & Santa Fe Ry.
                                                         22   Co. v. U.S. Dist. Court for Dist. of Mont., 408 F.3d 1142, 1149 (9th Cir. 2005)
                                                         23   (outlining factors for waiver).
                                                         24         The Special Master earlier determined that NTG did not waive privilege even
                                                         25   where they failed to produce privilege logs of any kind for more than nine months.
                                                         26   See Dkt. 241 at 18-22. By contrast, NIC has timely asserted privilege through the
                                                         27   provision of a privilege log; the Parties are litigating over the sufficiency, not the
                                                         28   existence, of that log. Rule 26(b)(5) expressly provides for the provision of a

                                                                                                       - 73 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 74 of 99 Page ID
                                                                                    #:68253


                                                          1   categorical privilege log where appropriate. If the Court were to find that NIC
                                                          2   waived privileges despite its timely assertion, the Court would effectively nullify
                                                          3   that portion of Rule 26 because no party could ever risk a waiver no matter how
                                                          4   justified their position. That outcome would conflict with the 1993 Committee
                                                          5   Notes to Rule 26(b)(5).
                                                          6      B. The Attorney-Client Privilege and Work Product Protection Apply to All
                                                          7         Communications that Post-Date NTG’s Threats of Imminent Litigation
                                                                    and Request for Sanctions
                                                          8

                                                          9
                                                                    1. The Documents Were Prepared For, or in Anticipation of, Active or
                                                         10            Imminent Litigation
                                                         11         Defendants demand production of documents that are quintessential work
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   product, created as part of a common defense strategy among NIC, Emord, and the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Declarants. NIC has produced all responsive communications (except one
                                                         14   privileged email chain) between Emord and the Declarants prior to September
                                                         15   27, 2019, which predate Scott Ferrell’s threats of imminent litigation and request for
                                                         16   serious sanctions. See Exhs. A, B, and C (communications produced to
                                                         17   Defendants); see also Arhangelsky Decl. at ¶4. But once Scott Ferrell falsely
                                                         18   accused NIC, Emord, and the Declarants of criminal conduct, sought serious
                                                         19   sanctions, and threatened to file suit for the alleged submission of perjurious
                                                         20   declarations, the dynamic changed substantially. The interactions between Emord
                                                         21   and the Declarants changed as those Declarants became the target of litigation. The
                                                         22   documents and communications created in preparation of a joint defense to Ferrell’s
                                                         23   litigation threats are work product protected.
                                                         24         To qualify for work-product protection, materials must: “(1) be prepared in
                                                         25   anticipation of litigation or for trial and (2) be prepared by or for another party or by
                                                         26   or for that other party's representative.” United States v. Richey, 632 F.3d 559, 567
                                                         27   (9th Cir. 2011). The primary purpose of the work-product doctrine is to “prevent
                                                         28   exploitation of a party's efforts in preparing for litigation.” Admiral Ins. Co. v.
                                                                                                      - 74 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 75 of 99 Page ID
                                                                                    #:68254


                                                          1   United States Dist. Court for the Dist. of Arizona, 881 F.2d 1486, 1494 (9th Cir.
                                                          2   1989). The work product doctrine protects from disclosure “documents and tangible
                                                          3   things prepared . . . in anticipation of litigation.” Id. A document is understood to
                                                          4   be work product where the “document was created because of anticipated litigation,
                                                          5   and would not have been created in substantially similar form but for the prospect of
                                                          6   litigation.” Richey, 632 F.3d at 568.
                                                          7         On September 27, 2019, NTG and Scott Ferrell moved for sanctions against
                                                          8   the Declarants, NIC, and Emord. See Dkt. 846. The Defendants alleged the
                                                          9   existence of a criminal conspiracy involving NIC, its counsel, and those Declarants
                                                         10   and asked the Court to find that all had engaged in criminal activity. Id. at 8. Scott
                                                         11   Ferrell also threatened to sue Ms. Buc, her husband, and Charlotte Carlberg for
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   allegedly submitting false declarations (the same allegations asserted in NTG’s
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   request for sanctions). See Exh. I (Decl. of C. Carlberg at ¶3); see also Dkt. 891 at
                                                         14   5-7. NIC, the Declarants, and Emord were required to defend themselves against
                                                         15   those baseless allegations and prepare for a potential defense to Ferrell’s imminently
                                                         16   threatened lawsuit. Dkt. 891 at 6-7 (quoting text message threatening to file suit
                                                         17   within one week). Notably, Scott Ferrell repeatedly threatened to sue NIC, Emord,
                                                         18   and the Declarants in writings over the next few months. Id.; see also Exh. F at 2,
                                                         19   n. 1; see also Exhibit 21 (preservation letter to NIC). Despite the fact that the
                                                         20   District Court rejected NTG’s motion for sanctions for lack of evidence (Dkt. 891 at
                                                         21   18), Scott Ferrell followed through on his threat and filed counterclaims asserting
                                                         22   claims previously rejected by the District Court and naming MaryAnn Buc, Jim
                                                         23   Buc, Charlotte Carlberg, Peter Arhangelsky, Emord and Associates, two NIC
                                                         24   principals, and NIC (the “Joint Defense Parties”) as RICO defendants based on,
                                                         25   inter alia, Ferrell’s frivolous allegations that they conspired to submit perjurious
                                                         26   declarations. Dkt. 951.
                                                         27         The Declarants signed their declarations in mid-September, and NIC filed
                                                         28   those declarations on September 19, 2019. See Dkts. 844-3, 844-4, 844-5. Ferrell

                                                                                                      - 75 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 76 of 99 Page ID
                                                                                    #:68255


                                                          1   threatened them with litigation soon thereafter on September 27th and 28th through
                                                          2   his private investigators. See Exh. I (Decl. of C. Carlberg at ¶3); see also Dkt. 891
                                                          3   at 6-7. Every single communication and document created on or after September
                                                          4   27, 2019 that was responsive to NTG’s requests would not have been created but for
                                                          5   the litigation by Scott Ferrell against the Joint Defense Parties. The
                                                          6   communications and documents were created to defend against Ferrell’s spurious
                                                          7   allegations, including his threat to sue the Joint Defense Parties, and his attempts to
                                                          8   obtain sanctions against them. Each communication exchanged among the Joint
                                                          9   Defense Parties following September 27, 2019 was sent for the purpose of preparing
                                                         10   defensive briefs, defensive declarations, and creating a joint defense strategy against
                                                         11   Ferrell’s spurious litigation against the Joint Defense Parties. See Exhibit 19
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   (describing the withheld documents); see also Exh. I (declarations of the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Declarants).
                                                         14         The itemized privilege log shows that NIC and the Declarants withheld
                                                         15   communications or documents that post-date Scott Ferrell’s active and potential
                                                         16   litigation threats made on September 27, 2019. See Exhibit 19. The documents
                                                         17   withheld relate to the preparation of defensive briefs and declarations. Id. They
                                                         18   also include discussion of Scott Ferrell’s “legal threats.” Id. None of those files
                                                         19   would have been created “but for” the litigation threatened and brought against
                                                         20   those parties.
                                                         21         The Declarants’ effort to defend themselves against actual and threatened
                                                         22   litigation is definitionally work product material. Similarly, documents and
                                                         23   communications prepared by NIC and Emord to defend against allegations of
                                                         24   impropriety is paradigmatic work product. Moreover, because Scott Ferrell and
                                                         25   NTG accused the Joint Defense Parties of a criminal conspiracy and sought an
                                                         26   adjudication against all three of those groups, there was a common interest or joint
                                                         27   defense strategy that applies to communications exchanged in the preparation of a
                                                         28   common defense against Ferrell’s false claims. Thus, after September 27, 2019,

                                                                                                      - 76 -
                                                                               JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 77 of 99 Page ID
                                                                                    #:68256


                                                          1   communications and documents exchanged or created by the Joint Defense Parties,
                                                          2   are work product protected and subject to the common interest or joint defense
                                                          3   doctrine.
                                                          4         NTG does not reasonably dispute that these documents were created to defend
                                                          5   against an active legal threat and an imminent prospect of suit. Scott Ferrell
                                                          6   repeatedly threatened to sue the Joint Defense Parties. See Dkt. 891 at 6-7; see also
                                                          7   Exh. I (Decl. of C. Carlberg at ¶3); Exh. F at 2, n. 1. He followed through with that
                                                          8   threat by filing frivolous counterclaims against the Joint Defense Parties. Ferrell
                                                          9   actively sought sanctions against the Joint Defense Parties. See Dkt. 891 (denying
                                                         10   request for sanctions). The Joint Defense Parties are now Counter-defendants in this
                                                         11   above-captioned matter. See Dkt. 951. Work product created to defend against the
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   very allegations brought in those Counterclaims is protected from disclosure under
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Rule 26(b)(3). See Fed. R. Civ. P. 26(b)(3). The Special Master must therefore find
                                                         14   that all of the documents identified in Exhibit 19 that were created on, or after,
                                                         15   September 27, 2019 are work product protected.
                                                         16         Defendants argue that the Declarants cannot assert work product protection
                                                         17   because they were not parties when documents were created. But that is immaterial
                                                         18   to the analysis. Judge Selna has already ruled that a party to litigation may assert
                                                         19   work product over materials prepared in anticipation of litigation. See Dkt. 820 at
                                                         20   28-31. Here, NTG and Scott Ferrell have filed counterclaims against the Joint
                                                         21   Defense Parties which makes them all parties to this litigation. Under Judge Selna’s
                                                         22   order at Docket No. 820 and the plain language of Rule 26(b)(3), that means each of
                                                         23   those parties may assert work product protection over documents they prepared for
                                                         24   litigation. Id. Notably, the documents at issue here were prepared for this
                                                         25   litigation (unlike the Strataluz documents at issue in Docket 820 which were
                                                         26   prepared for entirely unrelated litigation). Thus, Defendants’ argument that the
                                                         27   Declarants cannot assert work product protection over documents they created to
                                                         28

                                                                                                      - 77 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 78 of 99 Page ID
                                                                                    #:68257


                                                          1   defend against Scott Ferrell’s active claims and allegations against them are without
                                                          2   merit.
                                                          3            The test for work product protection focuses on when a threat of litigation
                                                          4   became apparent, and formal legal process is not required before those work product
                                                          5   protections are triggered. Hertzberg v. Veneman, 273 F.Supp.2d 67, 75 (D.D.C.
                                                          6   2003) (litigation is sufficiently “imminent” if “some articulable claim, likely to lead
                                                          7   to litigation was fairly foreseeable at the time the materials were prepared.”); ACLU
                                                          8   of N. Cal. v. Dep't of Justice, 70 F. Supp. 3d 1018, 1029-30 (N.D. Cal. 2014)
                                                          9   (“includes documents prepared in anticipation of foreseeable litigation, even if no
                                                         10   specific claim is contemplated.”). Even so, here there was a threat of actual
                                                         11   litigation triggered by (1) Ferrell’s threat through his investigators and (2) Ferrell’s
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   adversarial process filed against the Declarants in the form of a motion for
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   sanctions. The Special Master cannot rule that a person subject to the threat of
                                                         14   Court-imposed discipline does not have work product protection over documents
                                                         15   created to defend themselves.
                                                         16            2. The Attorney-Client Privilege Protects Communications Between
                                                         17               Emord and its Clients
                                                         18            The Declarants withheld attorney-client privileged documents exchanged with
                                                         19   their counsel, Emord, leading up to and following Emord’s retention. The
                                                         20   Defendants have no good faith argument for why those communications with
                                                         21   retained counsel are not subject to the attorney-client privilege.
                                                         22            “The attorney-client privilege protects confidential disclosures made by a
                                                         23   client to an attorney in order to obtain legal advice, ... as well as an attorney's advice
                                                         24   in response to such disclosures.” United States v. Ruehle, 583 F.3d 600, 607 (9th
                                                         25   Cir. 2009). The party asserting privilege bears the burden. Id. “This burden is met
                                                         26   by demonstrating that the information adheres to the essential elements of the
                                                         27   attorney-client privilege and is generally accomplished by the submission of a
                                                         28

                                                                                                       - 78 -
                                                                               JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 79 of 99 Page ID
                                                                                    #:68258


                                                          1   privilege log.” Ruffin Gaming, Inc. v. Dolepex Trading, Ltd., No. 2:05-CV-01007,
                                                          2   2006 WL 8442526, at *2 (D. Nev. May 5, 2006).
                                                          3         Here, the Declarants have established the elements of the attorney-client
                                                          4   privilege over communications listed on the privilege log. See Exh. 19. The log
                                                          5   itemizes each communication and attachment, describes the document, identifies the
                                                          6   date of the communication and the parties to the communication or document, and
                                                          7   states the privilege or protection asserted over the document. See generally Exh. 19.
                                                          8         The Declarants submitted declarations explaining that they understood their
                                                          9   communications with Emord were made in confidence and that the Declarants
                                                         10   contemplated retaining Emord even prior to Emord’s actual retention. See Exh. I.
                                                         11   Emord is retained counsel for the Declarants which demonstrates the existence of an
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   attorney-client relationship. See Arhangelsky Decl. at ¶5 . Emord represents the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Declarants in responding to the subpoenas issued by NTG. See Arhangelsky Decl.
                                                         14   at ¶5. Thus, the Declarants have substantiated claims of attorney-client privilege
                                                         15   over the documents on the log.
                                                         16         3. The Common Interest/Joint Defense Doctrine Applies
                                                         17         The documents identified on Declarants’ privilege log are subject to the Joint
                                                         18   Defense Privilege (also referred to as the Common Interest Doctrine). Because the
                                                         19   joint defense privilege applies, NTG’s arguments regarding waiver of privilege are
                                                         20   unsupported.
                                                         21         The Ninth Circuit has long recognized the joint defense privilege. United
                                                         22   States v. Gonzalez, 669 F.3d 974, 978 (9th Cir. 2012) (noting that it was first
                                                         23   adopted in the Ninth Circuit in 1964). “The privilege is also referred to as the
                                                         24   ‘common interest’ privilege or doctrine, because it has not been limited to criminal
                                                         25   defense situations or even situations in which litigation has commenced.” Id. The
                                                         26   doctrine extends to communications between parties, communications between one
                                                         27   party and an attorney for another party, or between attorneys for two different
                                                         28   parties. Id. (citing United States v. Austin, 416 F.3d 1016, 1021 (9th Cir. 2005)).

                                                                                                     - 79 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 80 of 99 Page ID
                                                                                    #:68259


                                                          1   Similarly, the doctrine “can extend to interested third parties who have a community
                                                          2   of interests with respect to the subject matter of the communications.” Youngevity
                                                          3   Int'l, Inc. v. Smith, No. 16-CV-704, 2017 WL 6043669, at *3 (S.D. Cal. Dec. 5,
                                                          4   2017) (citing Nidec Corp. v. Victor Co. of Japan, 249 F.R.D. 575, 578 (N.D. Cal.
                                                          5   2007)); see also United States v. Zolin, 809 F.2d 1411, 1417 (9th Cir. 1987)
                                                          6   (nonparty who “has never been sued on the matter of common interest and faces no
                                                          7   immediate liability” can “still be found to have a common interest with the party
                                                          8   seeking to protect the communications”), vacated on other grounds, 491 U.S. 554
                                                          9   (1989); Lugosch v. Congel, 219 F.R.D. 220, 238–39 (N.D.N.Y. 2003) (“A key issue
                                                         10   in this case is whether a non-party to the litigation can join a joint defense
                                                         11   agreement, receive all of the benefit inured under such agreement, and be obligated
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   to the same degree as the co-parties. The answer is an unreserved affirmative.”).
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         “The common interest privilege ... applies where (1) the communication is
                                                         14   made by separate parties in the course of a matter of common [legal] interest; (2) the
                                                         15   communication is designed to further that effort; and (3) the privilege has not been
                                                         16   waived.” Nidec Corp., 249 F.R.D. at 578. The doctrine is applied where an
                                                         17   attorney for a co-defendant works for the common legal interest of both parties. Id.
                                                         18   “The theory of this joint defense/community of interest rule is that when an attorney
                                                         19   agrees to serve his client's codefendant for a limited purpose, he becomes that
                                                         20   codefendant['s] attorney for that purpose.” Id. Importantly, the Ninth Circuit has
                                                         21   explained that:
                                                         22
                                                                    Whether the jointly interested persons are defendants or
                                                         23         plaintiffs, and whether the litigation or potential litigation is civil
                                                         24
                                                                    or criminal, the rationale for the joint defense rule remains
                                                                    unchanged: persons who share a common interest in litigation
                                                         25         should be able to communicate with their respective attorneys
                                                         26         and with each other to more effectively prosecute or defend their
                                                                    claims.
                                                         27
                                                              Gonzalez, 669 F.3d at 978.
                                                         28

                                                                                                      - 80 -
                                                                                JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 81 of 99 Page ID
                                                                                    #:68260


                                                          1         In that light, Courts have routinely rejected rigid application of the rule. Id. at
                                                          2   979 (rejecting argument that a formal written agreement was required); Ellis v. J.P.
                                                          3   Morgan Chase & Co., No. 12-CV-03897, 2014 WL 1510884, at *7 (N.D. Cal. Apr.
                                                          4   1, 2014) (“Keeping Gonzalez in mind, the Court declines to adopt Plaintiffs' rigid
                                                          5   approach”); Tekstar Commc'ns, Inc. v. Sprint Commc'ns Co. L.P., No. CV 08-1130,
                                                          6   2009 WL 10711788, at *6 (D. Minn. May 14, 2009) (“We decline the Defendant’s
                                                          7   invitation to exalt form over substance . . . [and we apply the privilege to]
                                                          8   unrepresented litigants who share the same liability exposure”); Ferring B.V. v. Fera
                                                          9   Pharm., LLC, No. CV134640, 2016 WL 5390876, at *3 (E.D.N.Y. Sept. 27, 2016)
                                                         10   (the protection applies whether or not an action has been commenced and covers
                                                         11   non-parties, regardless of the presence of an attorney).
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         Here, the Joint Defense Parties are parties to a Joint Defense Agreement. See
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Exh. G (the “JDA”). The Joint Defense Parties are all named Counterclaim-
                                                         14   Defendants. See Dkt. 951. They have a common interest in preparing a defense
                                                         15   against spurious allegations which, on their face, demonstrate the need for a
                                                         16   common defense strategy. Id. (accusing the Joint Defense Parties of conspiring
                                                         17   together to engage in criminal misconduct). The Joint Defense Parties began their
                                                         18   efforts to defend against Scott Ferrell’s false allegations of misconduct on
                                                         19   September 27, 2019. See Exh. G at § F(1). The JDA expressly includes
                                                         20   communications exchanged and documents created in defense against Ferrell’s
                                                         21   litigation threats and request for sanctions beginning on September 27, 2019. Id.
                                                         22         Courts have routinely held that communications created before the existence
                                                         23   of a written JDA are still protected by the doctrine so long as the common interest
                                                         24   had already arisen. See Ellis, No. 12CV03897YGRJCS, 2014 WL 1510884, at *7;
                                                         25   see also Gonzalez, 669 F.3d at 979 (“it is clear that no written agreement is required,
                                                         26   and that a JDA may be implied from conduct and situation”). In Ellis, the court held
                                                         27   that a non-party had a common interest with a party where both were subject to an
                                                         28   existing threat of litigation and the communication sent by Chase to the non-party

                                                                                                      - 81 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 82 of 99 Page ID
                                                                                    #:68261


                                                          1   vendors was sent for the purpose of collaborating on a joint strategy related to the
                                                          2   litigation. See Ellis, No. 12CV03897YGRJCS, 2014 WL 1510884, at *7. The
                                                          3   Court determined that communications sent before the formal JDA was executed
                                                          4   were still protected because the circumstances and conduct demonstrated the
                                                          5   existence of a joint defense interest. Id. Similarly, in Greer v. Electronic Arts, Inc.,
                                                          6   the Court held that “at the time of the communications at issue [non-party] and
                                                          7   [defendant] continued to share a common interest because they were both vulnerable
                                                          8   to related claims by Plaintiff and therefore any communications between them
                                                          9   regarding this matter are subject to the joint defense privilege.” Greer, No. C10-
                                                         10   3601 RS JSC, 2012 WL 299671, at *3 (N.D. Cal. Feb. 1, 2012). Thus, the
                                                         11   precedent is clear that the formal JDA demonstrates the existence of the Joint
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   Defense Privilege and that the protection is retroactive to the first instance where the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Joint Defense Parties began collaborating for a common litigation purpose.
                                                         14         Defendants argue that the common interest doctrine does not apply to non-
                                                         15   lawyers. See Defendants’ Portion at 26. That is incorrect. “The joint defense
                                                         16   privilege may apply as between two individuals within a joint defense effort,
                                                         17   regardless of the presence of an attorney.” Millenium Health, LLC v. Gerlach, No.
                                                         18   15-CV-7235, 2015 WL 9257444, at *2 (S.D.N.Y. Dec. 18, 2015); Ferring B.V. v.
                                                         19   Fera Pharm., LLC, No. CV134640SJFAKT, 2016 WL 5390876, at *3 (E.D.N.Y.
                                                         20   Sept. 27, 2016) (same). Whether an attorney communicates with an unrepresented
                                                         21   non-party, whether two persons with common interests speak with each other, or
                                                         22   whether two attorneys speak, the test is only whether the communication was for the
                                                         23   purpose of preparing a common defense. Tekstar, No. CV 08-1130 (JNE/RLE),
                                                         24   2009 WL 10711788, at *6 (“We decline the Defendant’s invitation to exalt form
                                                         25   over substance . . . [and apply the privilege to] unrepresented litigants who share
                                                         26   the same liability exposure” (emphasis added)); see also Gonzalez, 669 F.3d at 978
                                                         27   (“persons who share a common interest in litigation should be able to communicate .
                                                         28   . . with each other to more effectively prosecute or defend their claims.”).

                                                                                                      - 82 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 83 of 99 Page ID
                                                                                    #:68262


                                                          1         Similarly, Defendants’ argument also fails because lawyers were, in fact,
                                                          2   involved in the preparation of the documents in question and the formulation of
                                                          3   strategy. The Declarants and Emord discussed the possibility of retention as early as
                                                          4   August 2019, and Emord was eventually retained by the Declarants. The Declarants
                                                          5   and NIC thus shared a common interest and are now co-defendants. NIC’s counsel
                                                          6   provided services for the benefit of all. Gonzalez, 669 F.3d at 978 (“The theory of
                                                          7   this joint defense/community of interest rule is that when an attorney agrees to serve
                                                          8   his client's codefendant for a limited purpose, he becomes that codefendant['s]
                                                          9   attorney for that purpose.”). Thus, Joint Defense Privilege applies to all
                                                         10   communications and documents created after Ferrell threatened claims and
                                                         11   sanctions against the Joint Defense Parties (on September 27, 2019).
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         Defendants also argue that the common interest doctrine does not apply
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   because Declarants had a “stark conflict of interest.” That position is baseless. As
                                                         14   an initial matter, divergence of interests does not actually defeat the application of
                                                         15   the common interest doctrine. Youngevity, No. 16-CV-704 BTM (JLB), 2017 WL
                                                         16   6043669, at *2 (citing Gonzalez, 669 F.3d 974). So long as there is a common
                                                         17   litigation objective the doctrine applies even if there are some areas of divergence.
                                                         18   Id. More importantly, there was and is no conflict of interest between the
                                                         19   Declarants and NIC. Defendants argue a strawman—that the common interest
                                                         20   doctrine is being asserted to protect communications related to the preparation of
                                                         21   declarations filed in support of NIC’s Motion for Sanctions. That is an intentionally
                                                         22   false assertion. The Declarants and NIC have only withheld communications
                                                         23   regarding the preparation of defensive declarations and briefs prepared after NIC
                                                         24   withdrew the initial motion for sanctions and declarations and after NTG had begun
                                                         25   threatening the Joint Defense Parties with sanctions and litigation. The privilege log
                                                         26   therefore lists communications that post-date September 27, 2019, when NTG
                                                         27   threatened litigation against the Declarants and moved for sanctions against all Joint
                                                         28   Defense Parties. Instead, they relate to the preparation of a common defense.

                                                                                                      - 83 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 84 of 99 Page ID
                                                                                    #:68263


                                                          1   Defendants’ arguments against the existence of the common interest doctrine are
                                                          2   frivolous.
                                                          3          4. Declarations Submitted by NIC Do Not Waive Privilege
                                                          4          The Defendants also argue that the Joint Defense Parties have waived
                                                          5   privilege and work product protection over documents listed on the itemized
                                                          6   privilege log because NIC submitted declarations describing the preparation of
                                                          7   Declarations filed in NIC’s Motion for Sanctions on September 19, 2019. CITE
                                                          8   BRIEF. That argument lacks merit.
                                                          9          NIC and the Declarants have not withheld documents or communications
                                                         10   exchanged for the purpose of preparing the declarations submitted in NIC’s
                                                         11   Motion for Sanctions. All of those communications were produced to the
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   Defendants. See Exhs. A, B, and C (Documents produced by NIC that relate to the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   preparation of the allegedly false declarations); see also Arhangelsky Decl. at ¶4.
                                                         14   That bears emphasis because NTG’s repeated false assertion to the contrary is the
                                                         15   basis for their motion on this point. NIC and the Declarants have produced all
                                                         16   communications that predate the Declarants’ declarations. The documents NIC
                                                         17   withholds relate to the preparation of briefs and declarations filed thereafter,
                                                         18   defending against NTG’s subsequent motions for sanctions. See Exh. 19.
                                                         19          Critically, the declarations that NTG claims “waived” privilege attached the
                                                         20   very communications that NTG claims are subject to a waiver. See Dkt. 859-4
                                                         21   through 859-26 (email exhibits regarding preparation of Sanctions Declarations).
                                                         22   Those are the same communications that have been produced to NTG in discovery.
                                                         23   See Exhs. A, B, and C. Thus, no communications or documents that are implicated
                                                         24   in those declarations have been withheld and their submission cannot constitute a
                                                         25   waiver. Defendants do not have a need for any more information to prepare a
                                                         26   defense or assert a claim because they have been provided the non-privileged files
                                                         27   that directly relate to the issues at stake.
                                                         28

                                                                                                        - 84 -
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 85 of 99 Page ID
                                                                                    #:68264


                                                          1            Finally, Judge Selna has already ruled that declarations which merely deny or
                                                          2   rebut allegations of misconduct do not operate to waive privilege. See Dkt. 568 at
                                                          3   7-8.
                                                          4            Thus, the Special Master must reject Defendants’ argument that the work
                                                          5   product or attorney client privilege protections have been waived through the
                                                          6   submission of the declarations.
                                                          7      C. The Attorney-Client Privilege and Work Product Doctrine Apply to the
                                                          8         August 2019 Email Chain
                                                          9            NIC and the Declarants produced all but one chain of responsive
                                                         10   communications and documents exchanged between Emord and the Declarants that
                                                         11   predate September 27, 2019 (the date Ferrell and NTG threatened litigation and
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   sought sanctions against the Joint Defense Parties). See Exhs. A, B, and C.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   However, NIC and the Declarants redacted portions of one email chain exchanged
                                                         14   between the Declarants and Emord from August 12, 2019 through August 19, 2019.
                                                         15   See Exh. A at 30-35 (Redacted email chain). The redacted portions were designated
                                                         16   attorney-client privilege, work product protected, and common interest protected.
                                                         17   See Exh. 19 at 1. Those designations are appropriate, and the Special Master should
                                                         18   deny NTG’s motion to compel to the extent it seeks production of the unredacted
                                                         19   email.
                                                         20            The email chain contains a direct inquiry by Jim Buc (on behalf of himself,
                                                         21   his wife, and Charlotte Carlberg) to Emord attorney Peter Arhangelsky for legal
                                                         22   advice and strategy. 12 Mr. Arhangelsky responded with a detailed, multi-page email
                                                         23   that answered the Declarants’ legal questions, offered representation, and discussed
                                                         24   legal strategy associated with their participation as witnesses in federal litigation.
                                                         25   See Arhangelsky Decl. at ¶4. That email chain does not relate to or discuss specific
                                                         26   testimony, and does not include factual material germane to testimony. Id.
                                                         27
                                                                       12
                                                                      Unredacted version of the email chain will be provided for the Court’s in
                                                         28   camera review if desired.
                                                                                                       - 85 -
                                                                               JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 86 of 99 Page ID
                                                                                    #:68265


                                                          1         From the outset, the Bucs and Charlotte Carlberg were concerned about Scott
                                                          2   Ferrell’s retaliatory and vindictive nature, and they feared that becoming involved in
                                                          3   litigation would lead to a malicious response from Mr. Ferrell, which fears were
                                                          4   prophetic. See Exh. A at 35 (“I understand you are all worried about retaliation
                                                          5   from Mr. Ferrell”). Those concerns had no relationship to the content of their
                                                          6   testimony, but rather focused on their understanding of Mr. Ferrell’s litigious nature
                                                          7   and his clear willingness to harass through litigation—an abuse demonstrated on
                                                          8   multiple occasions even in the instant lawsuit. The witnesses thus sought advice
                                                          9   concerning protections available to them as witnesses in litigation.
                                                         10         The advice provided by Emord attorneys to the Declarants is protected by the
                                                         11   Joint Defense Privilege as it was given by NIC’s counsel to a non-party, with a
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   common litigation interest, for the purpose of developing a joint legal strategy to
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   protect those individuals. Indeed, Ferrell has proven those witnesses’ concerns
                                                         14   well-founded through his submission of frivolous counterclaims that assert claims
                                                         15   previously rejected by the District Court. The JDA executed by the Joint Defense
                                                         16   Parties expressly incorporates the email chain in question as part of the agreement
                                                         17   and the Parties’ Joint Defense interest. See Exh. G at § F(1). Thus, the August
                                                         18   email chain was properly redacted because the portions that were redacted are
                                                         19   subject to valid claims of attorney-client privilege, work product protection, and
                                                         20   joint defense privilege.
                                                         21         If the Court determines that in camera review is appropriate to adjudicate the
                                                         22   privilege dispute associated with this one email chain, NIC will provide the
                                                         23   unredacted email chain to the Special Master. NIC and the Declarants also request
                                                         24   the opportunity to submit in camera declarations establishing the existence of the
                                                         25   attorney-client privilege if the Special Master believes additional information is
                                                         26   required. See Dkt. 785 at 14 (noting that the Court allowed NTG to submit in
                                                         27   camera additional evidence to support their claim of attorney-client privilege).
                                                         28

                                                                                                     - 86 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 87 of 99 Page ID
                                                                                    #:68266


                                                          1         1. The Redacted Portions of the Email Chain Contain Attorney-Client
                                                          2            Privileged and Work Product Protected Information
                                                          3         “The attorney-client privilege protects confidential disclosures made by a
                                                          4   client to an attorney in order to obtain legal advice, ... as well as an attorney's advice
                                                          5   in response to such disclosures.” Ruehle, 583 F.3d at 607. “[T]he word ‘client’ is
                                                          6   defined to mean a person who consults a lawyer for the purposes of “retaining the
                                                          7   lawyer,” “securing legal service,” or securing “advice.” Barton v. U.S. Dist. Court
                                                          8   for Cent. Dist. of Cal., 410 F.3d 1104, 1111 (9th Cir. 2005). A lawyer need not be
                                                          9   retained at the time of the communication, nor does the lawyer ever need to be
                                                         10   retained in the future for the privilege to apply. Id. Thus, if a person consults a
                                                         11   lawyer for the purposes of securing “legal services” or “advice,” the communication
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   is privileged even if the lawyer declines to respond or is not ultimately retained. Id.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Courts have found that the privilege does not apply where “a lawyer specifically
                                                         14   stated that he would not represent the individual and in no way wanted to be
                                                         15   involved in the dispute,” but otherwise, the communication is protected so long as
                                                         16   legal advice is sought. Id. Once the communication proceeds “beyond initial
                                                         17   peripheral contacts” to disclosure of information or questions “that would be
                                                         18   confidential were there to be representation, the privilege applies.” Id.
                                                         19         Here, the Declarants proceeded well beyond “initial peripheral contacts”
                                                         20   having had numerous communications with Emord’s paralegal, Jennifer Fernandes,
                                                         21   and having received a detailed introductory email from Peter Arhangelsky. See Exh.
                                                         22   A at 30-35; see also Dkt. 859-1. Mr. Arhangelsky’s email on August 12, 2019
                                                         23   offered to provide legal advice if the Declarants had additional questions regarding,
                                                         24   inter alia, the protections available for non-party witnesses. See Exh. A at 33-34.
                                                         25   On August 16, 2019, in response to Mr. Arhangelsky’s email, Jim Buc (on behalf of
                                                         26   himself, his wife, and Charlotte Carlberg) asked three specific questions seeking
                                                         27   legal advice and inquiring about legal strategy surrounding their potential
                                                         28   involvement. Id. at 32-33 (the Declarants’ legal questions are redacted but can be

                                                                                                       - 87 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 88 of 99 Page ID
                                                                                    #:68267


                                                          1   provided in camera); see also Arhangelsky Decl. at ¶4. In response, Mr.
                                                          2   Arhangelsky provided a detailed response explaining the law surrounding the
                                                          3   Declarants’ questions and he offered representation to the Declarants. Id. at 31-32
                                                          4   (Arhangelsky’s response is redacted but can be provided in camera); see also
                                                          5   Arhangelsky Decl. at ¶4. On August 19, 2019, Mr. Buc responded and addressed
                                                          6   the issue of representation (notably, the Declarants later sought representation from
                                                          7   Emord and retained Emord as counsel). See Exh. A at 30-31 (Mr. Buc’s response is
                                                          8   redacted but can be provided in camera); see also Arhangelsky Decl. at ¶4.
                                                          9         The email exchange between the Declarants and Emord is attorney-client
                                                         10   privileged and work product protected on its face. Emord provided legal advice and
                                                         11   strategy in response to specific questions. See Arhangelsky Decl. at ¶4. The
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   communications were made with an eye towards potential representation and
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   representation was discussed by both the client and the attorney. Id.; Exh. I
                                                         14   (Declarations of C. Carlberg, J. Buc, and M. Buc). Mr. Arhangelsky’s response
                                                         15   email directly addressed the Declarants’ concerns and was written from the
                                                         16   perspective of an attorney providing advice for their benefit.
                                                         17         Application of the attorney-client privilege looks to the client’s intentions in
                                                         18   seeking advice. Griffith v. Davis, 161 F.R.D. 687, 694 (C.D. Cal. 1995) (“whether
                                                         19   or not a given communication is “confidential” within the meaning of the privilege
                                                         20   is determined from the perspective of the client”). Here each of the Declarants
                                                         21   submit declarations attesting that each construed their communications with Emord
                                                         22   & Associates to be confidential and privileged. See Exh. I.
                                                         23         Defendants argue only in general terms that Emord and the Declarants could
                                                         24   not assert attorney-client privilege over any communications that predated formal
                                                         25   retention in February 2020. See Defendants’ Portion at § D(1). But that argument is
                                                         26   in direct conflict with binding precedent holding the privilege applicable where a
                                                         27   client has not formally retained an attorney and does not retain the attorney in the
                                                         28   future (although here, the Declarants did retain Emord). Barton, 410 F.3d at 1111.

                                                                                                     - 88 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 89 of 99 Page ID
                                                                                    #:68268


                                                          1   Thus, the redacted portions of the email chain from August 12, 2019 through August
                                                          2   19, 2019 are subject to the attorney-client privilege.
                                                          3         The redacted emails are also work product protected because they discuss
                                                          4   legal strategy and would not have been created but for the Declarants’ anticipation
                                                          5   of their involvement in active litigation and anticipation of retaliatory litigation by
                                                          6   Scott Ferrell. See Exh. 19 at 1; Arhangelsky Decl. at ¶4. Scott Ferrell did, in fact,
                                                          7   file a retaliatory lawsuit against the Declarants (and the other Joint Defense Parties)
                                                          8   and move for sanctions against the Declarants in retaliation for their submission of
                                                          9   testimony. See Dkt. 965 (Counterclaim); see also Dkt. 891 (denying sanctions
                                                         10   motion). As parties to this suit, the Declarants and Emord have the right to assert
                                                         11   work product protection over documents that would not have been created but for
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   the instant litigation and but for the threat of retaliatory suit. Thus, the redacted
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   portions of the email chain are also work product protected.
                                                         14         2. The Common Interest Doctrine Applies
                                                         15         As explained supra, the Joint Defense Parties have entered into a JDA that
                                                         16   expressly incorporates the email chain from August 12, 2019 through August 19,
                                                         17   2019. The Declarants had a common legal interest in obtaining legal advice from
                                                         18   Emord regarding the available protections for federal witnesses, the strategy
                                                         19   associated with providing testimony, and the possibility of representation by Emord.
                                                         20   See Exh. I; see also Exh. G. Mr. Buc wrote the August 16, 2019 email asking legal
                                                         21   advice of Mr. Arhangelsky for the purpose of obtaining advice on behalf of himself,
                                                         22   his wife, and Charlotte Carlberg. 13 Thus, those three individuals had a common
                                                         23   interest in pursuing legal advice, which is the purpose of the common interest/joint
                                                         24   defense privilege. Each of these individuals is now a co-defendant in Scott Ferrell’s
                                                         25   counterclaim. A ruling that their communications in seeking legal advice and
                                                         26

                                                         27
                                                                    13
                                                                       In camera declarations can be provided upon request to provide additional
                                                         28   detail that would be subject to privilege.
                                                                                                       - 89 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 90 of 99 Page ID
                                                                                    #:68269


                                                          1   developing strategy against the counterclaims would impermissibly provide a
                                                          2   litigation opponent with confidential, privileged information from its adversary.
                                                          3      D. Defendants’ Subpoenas to Emord and Its Employees Were
                                                          4         Unauthorized, Designed to Harass, and Needlessly Cumulative and
                                                                    Duplicative
                                                          5

                                                          6         The four NTG subpoenas to NIC’s counsel were not authorized by the Court.
                                                          7   See Dkt. 891 at 18 (granting leave only to serve one set of RFPs and three
                                                          8   subpoenas to the three witnesses). Defendants also fail to identify any documents
                                                          9   that would have been produced in response to those subpoenas that were not
                                                         10   produced in response to the requests to NIC and the Declarants (except the personal
                                                         11   phone records of Emord’s employees and staff which are not subject to production
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   as explained in Section IV(E) infra). Moreover, the Defendants received every file
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   to which they are entitled that would have been responsive to those subpoenas, and
                                                         14   the burden of providing request-specific responses is unnecessary. The Court
                                                         15   should therefore deny Defendants’ motion to compel responses to the Emord
                                                         16   subpoenas.
                                                         17         The subpoenas to Joshua Furman, Peter Arhangelsky, Jennifer Fernandes, and
                                                         18   Emord & Associates were not authorized and violate the Court’s Scheduling Order.
                                                         19   The Court granted NTG leave to serve “one set of document requests to NIC and its
                                                         20   counsel, along with a records subpoena to each of the NIC witnesses.” See Dkt. 891
                                                         21   at 18. As an initial matter, the plain language of the order does not allow subpoenas
                                                         22   to Emord or its staff under Rule 45. The Court authorized the issuance of requests
                                                         23   for production to “NIC and its counsel” and where the Court meant to authorize
                                                         24   subpoenas, the Court used that language. Id. The Court permitted “NTG to serve
                                                         25   one set of discovery requests to NIC and its counsel, along with a records subpoena
                                                         26   to each of the NIC witnesses.” Id. But the Court did not authorize NTG to serve
                                                         27   records subpoenas on NIC’s attorneys and the law firm. That type of request would
                                                         28   have altered the Court’s analysis on proportionality under Rule 26(b)(1), and the
                                                                                                     - 90 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 91 of 99 Page ID
                                                                                    #:68270


                                                          1   Court should have been permitted to evaluate that issue. NTG never asked Judge
                                                          2   Selna for anything more than one set of RFPs on NIC, along with the three
                                                          3   subpoenas to the witnesses. See Dkt. 891 at 18.
                                                          4         Discovery requests to a party necessarily include content within the party’s
                                                          5   litigation file. Thus, the Court permitted a request for production to NIC which, of
                                                          6   course, reaches content in its counsel’s possession that was prepared or created on
                                                          7   NIC’s behalf. Defendants even admit that reference to a “party” in litigation
                                                          8   commonly refers also to information in counsel’s possession on behalf of that party.
                                                          9   Defendants’ Portion at Section II(B). The conclusion from the Court’s language
                                                         10   (“NIC and its counsel”) is that the Court authorized a set of discovery requests to
                                                         11   NIC (which obviously includes content in its counsel’s possession that is part of the
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   litigation file) and one subpoena to each of the three witnesses. Dkt. 891 at 18.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Certainly, the Court did not contemplate that NTG would issue four subpoenas to
                                                         14   Emord, its attorneys, and its paralegal. Nothing in Judge Selna’s order suggests the
                                                         15   Defendants’ approach was authorized or appropriate. In fact, the Court specifically
                                                         16   held that NTG’s allegations against opposing counsel “lack[ed] merit,” a conclusion
                                                         17   that undermines any suggestion that invasive discovery into counsel would be
                                                         18   appropriate or proportional. See Dkt. 891 at 18. Emord, Peter Arhangelsky, Joshua
                                                         19   Furman, and Jennifer Fernandes were justified in objecting wholesale to the
                                                         20   unauthorized subpoenas. See Exh. 17.
                                                         21         The Defendants’ request should also be denied because they failed to explain
                                                         22   what information they were denied as a result of Emord’s refusal to respond to the
                                                         23   subpoenas. NTG’s requests to Emord, NIC, and the Declarants were entirely
                                                         24   duplicative. See Exhs. 9-15; Exh. H. When issuing document requests to NIC
                                                         25   under Rule 34, NTG expressly defined NIC to include “its counsel:”
                                                         26           YOU,” “YOUR,” “NIC,” or “PLAINTIFF” shall mean Plaintiff
                                                         27           NATURAL-IMMUNOGENICS CORP., and its agents, attorneys,
                                                                      associates, employees, representative, and any other person acting
                                                         28           or purporting to act on its behalf.
                                                                                                     - 91 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 92 of 99 Page ID
                                                                                    #:68271


                                                          1   See Exh. H at 2 (Definitions Section of Ferrell’s Rule 34 Requests to NIC)
                                                          2   (emphasis added). Therefore, the plain language of NTG’s Rule 34 requests
                                                          3   included the relevant documentation within NIC Counsel’s possession. Serving
                                                          4   redundant subpoenas on NIC’s counsel was therefore unnecessary from the
                                                          5   beginning, and also evidences NTG’s intent to simply harass opposing counsel with
                                                          6   overlapping requests.
                                                          7         That tactic directly violates Rule 45(d)(1) because NTG counsel made no
                                                          8   effort to “take reasonable steps to avoid imposing undue burden or expense on a
                                                          9   person subject to the subpoena.” See Fed. R. Civ. Pro. 45(d)(1). The service of
                                                         10   subpoenas that are redundant to Rule 34 requests already served on a party violates
                                                         11   the plain meaning of Rule 45(d)(1). See, e.g., Haworth, 998 F.2d at 978 (Fed. Cir.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   1993) (denying request for discovery from nonparty because the discovery sought
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   was clearly available from a party opponent); NuFasive, 2011 WL 3844106, at *3–4
                                                         14   (same); Realtime Data, No. C 12-80130 LHK PSG, 2012 WL 3727304, at *2
                                                         15   (same).
                                                         16         The Declarants and NIC produced hundreds of non-privileged
                                                         17   communications and documents in the Declarants’ possession or in NIC’s
                                                         18   possession (through Emord as litigation counsel). That production includes non-
                                                         19   privileged communications responsive to NTG’s requests which included an Emord
                                                         20   attorney or employee. See, e.g., Exh. A (emails); Exh. B (text messages); Exh. C
                                                         21   (text messages). Emord, as counsel, prepared the production and collected
                                                         22   documents (from its own files as litigation counsel). There are no documents, none,
                                                         23   that NTG would have received from subpoenas to Emord that it did not already
                                                         24   receive in response to either the subpoenas to Declarants or the Rule 34 requests to
                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                     - 92 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 93 of 99 Page ID
                                                                                    #:68272


                                                          1   NIC. 14 Thus, NTG’s efforts to force opposing counsel to prepare four additional
                                                          2   subpoena responses (which required responses to hundreds of requests) is wholly
                                                          3   disproportionate with the needs of the case, needlessly cumulative, and
                                                          4   unreasonably burdensome.
                                                          5         Defendants issued seven subpoenas to the Declarants, Emord firm counsel
                                                          6   and employees and one set of requests for production that contained 460 requests.15
                                                          7   See Exhs. 9-15; Exh. H. NTG served nearly as many requests on this issue than it
                                                          8   served Rule 34 requests throughout this entire RICO case. See Arhangelsky Decl. at
                                                          9   ¶3. The requests intentionally sought information that Defendants knew was
                                                         10   privileged. See Exh. H at 5-10. They sought personal telephone records from
                                                         11   NTG’s opposing counsel and staff even though such documents do not provide any
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   relevant or probative information. The requests also entirely overlapped with
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   documents NTG sought directly from NIC as a party under Rule 34. There was
                                                         14   simply no need to serve four additional subpoenas on NIC’s counsel to obtain
                                                         15   documents relevant to this lawsuit. NIC produced all responsive files, all of which
                                                         16   were sourced from Emord. The subpoenas were thus an abuse on their face, as the
                                                         17   precedent makes clear. See In re Wells Fargo, No. 18-CV-2617-BAS-MDD, 2019
                                                         18   WL 2223934, at *3 (“[N]on-parties are given even greater protections by the Court
                                                         19   in the discovery process than parties”).
                                                         20         Moreover, Emord and its employees provided their written objections to the
                                                         21   subpoenas. Thus, NTG’s claim that the Court should compel Emord to provide
                                                         22   responses is misleading and frivolous.
                                                         23

                                                         24         14
                                                                       NTG argues that it needs the subpoenas to Emord so that it can obtain the
                                                         25   production of opposing counsel’s personal phone records. As explained in NIC’s
                                                              Section IV(E) infra, the phone records are not discoverable and, thus, Defendants
                                                         26   are unable to identify any type of document they did not receive.
                                                                    15
                                                         27            Fed. R. Civ. P. 26(b)(1) demands that parties and their counsel consider
                                                              proportionality when they engage in discovery and do not unreasonably engage in
                                                         28   disproportionate discovery.
                                                                                                       - 93 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 94 of 99 Page ID
                                                                                    #:68273


                                                          1         Finally, NTG’s argument that Emord waived privileges is frivolous. Emord
                                                          2   asserted privilege in its objections to the subpoenas. The Responding Parties have
                                                          3   provided privilege logs for all responsive files (which are entirely redundant with
                                                          4   the files sought in the Emord subpoenas). Moreover, privilege is held by the client.
                                                          5   Here, the clients are the Declarants and NIC who have provided privilege logs to
                                                          6   substantiate privilege over their documents. Thus, Emord cannot and has not
                                                          7   waived privilege over the files.
                                                          8         The Special Master should deny NTG’s motion to compel responses from
                                                          9   Emord and issue instead a protective order under Rule 26(c) to protect against this
                                                         10   type of cumulative and disproportionate discovery.
                                                         11      E. NTG’s Request for Phone Records Should be Denied
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         NTG moves to compel production of phone records from Maryann Buc, Jim
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Buc, Charlotte Carlberg, Joshua Furman, Peter Arhangelsky, Jennifer Fernandes,
                                                         14   and Emord & Associates. As the moving party, Defendants have the burden to
                                                         15   prove discovery relevant and proportional to the needs of the case. Defendants have
                                                         16   failed their burden. The phone records are entirely irrelevant to any claim or
                                                         17   defense. Production of the records would invade the Responding Party’s privacy
                                                         18   rights and impose burdens in collection, review, and production. The phone records
                                                         19   of NIC’s counsel implicate attorney-client privilege and work product concerns for
                                                         20   Emord’s clients. Because the records are not relevant to a claim or defense, have no
                                                         21   probative value, impose burdens, implicate privacy rights, and invade privileges,
                                                         22   Rule 26(b)(1) prohibits the Special Master from ordering production.
                                                         23         The Defendants bear the burden of demonstrating that the phone records are
                                                         24   relevant to a claim or defense. See Fed. R. Civ. P. 26(b)(1); Murrey, No. CV 19-
                                                         25   2501 FMO (AS), 2020 WL 2065019, at *2. They have not even attempted to do so.
                                                         26   Defendants only state, in conclusory fashion, that “Emord and the Declarants clearly
                                                         27   used phones to communicate regarding the false declarations and NIC’s related
                                                         28   filings.” See NTG Portion at 32. But whether Emord and the Declarants
                                                                                                     - 94 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 95 of 99 Page ID
                                                                                    #:68274


                                                          1   communicated by phone has nothing to do with whether phone records are relevant
                                                          2   to a claim or defense in this case. Phone records only show the existence of
                                                          3   communications, not their content. One can only glean that a call or text occurred
                                                          4   and when it occurred. Because that information is not relevant to a claim or
                                                          5   defense, the phone records are not relevant.
                                                          6         Here, none of NTG’s allegations are supported or undercut by the existence of
                                                          7   bare communications between Emord and the Declarants. NTG does not argue—
                                                          8   and they cannot—that Emord was not permitted to speak with Declarants. See
                                                          9   generally Defendants’ Portion. Moreover, the timing of communications is not
                                                         10   relevant, nor is it in dispute. Instead, NTG’s theories are evidently based on the
                                                         11   content of communications. See Dkt. 891 at 7-9, 16-18 (describing allegations of a
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   conspiracy to manufacture false declarations). Defendants have not articulated a
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   single material fact that would be proven true or untrue by evidence showing that
                                                         14   phone calls occurred.
                                                         15         Rather than support the basis for their own request, Defendants simply argue
                                                         16   that they should receive phone records because NIC obtained phone records. See
                                                         17   Defendants’ Portion at § E. That argument is frivolous. Relevance in discovery is
                                                         18   fact- and issue-specific. The question is whether the specific discovery sought is
                                                         19   relevant to a claim or defense. Fed. R. Civ. P. 26(b)(1). NIC obtained phone
                                                         20   records because the content of those records was directly germane to material
                                                         21   factual allegations and legal issues in NIC’s complaint. NIC’s RICO theory is
                                                         22   predicated on demonstrating the existence of a relationship between NTG and its
                                                         23   client before the clients suffered their alleged “injuries.” See Dkt. 659 at . Thus,
                                                         24   phone records of Andrew Baslow and the various NTG clients were highly
                                                         25   probative of claims in this case. The phone records proved that NTG had been
                                                         26   contacting individuals after the firm first identified litigation targets but before the
                                                         27   sham client purchased products or made phone calls to setup wiretap cases. The
                                                         28   Court found the timing of communications between NTG and its clients to be highly

                                                                                                       - 95 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 96 of 99 Page ID
                                                                                    #:68275


                                                          1   relevant evidence of their fraudulent empire. See Dkt. 659 at 2-3, 13-16. Thus, NIC
                                                          2   articulated precisely why specific phone records were relevant and probative to the
                                                          3   core claims in this case. By contrast, NTG cannot explain how Emord firm phone
                                                          4   records are relevant and have not even attempted to do so in good faith.
                                                          5          In addition, the undisputed record demonstrates that NIC and its officers have
                                                          6   had no telephone contact with the Declarants. Dkt. 859-2 at ¶ 6. Thus, their phone
                                                          7   records cannot be relevant.
                                                          8          Because the Defendants have failed their burden to demonstrate that the
                                                          9   phone records are relevant, the inquiry should end. However, Rule 26(b)(1) also
                                                         10   requires that Defendants to demonstrate the records are proportional to the needs of
                                                         11   the case. Given their complete lack of probative value, the Special Master must also
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   conclude that the records are wholly disproportionate with the needs of the case.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13          Seeking records from Emord & Associates and its employees is harassment,
                                                         14   evidence of an improper purpose, and raises thorny privilege issues associated with
                                                         15   Emord’s duty of confidentiality to other clients. The personal phone records of
                                                         16   Emord’s employees contain private information showing who those individuals call
                                                         17   or text message in their personal lives and when they do so. See Henson v. Turn,
                                                         18   Inc., No. 15-CV-01497-JSW (LB), 2018 WL 5281629, at *5 (N.D. Cal. Oct. 22,
                                                         19   2018) (“Courts and commentators have recognized that privacy interests can be a
                                                         20   consideration in evaluating proportionality” (collecting cases)). That information is
                                                         21   not only irrelevant, it is private.
                                                         22          Defendant Scott Ferrell has also demonstrated a blatant desire to defame
                                                         23   Emord and its employees. Recently, Scott Ferrell has been emailing defamatory
                                                         24   statements about Emord and Associates and its attorneys to Emord’s opposing
                                                         25   counsel in unrelated litigation. See Exh. D. This is at least the second instance
                                                         26   where Mr. Ferrell has disseminated maliciously false and defamatory information to
                                                         27   members of the bar in an attempt to harm the professional reputation of opposing
                                                         28   counsel or induce legal action against them by others. In 2016, he sent documents

                                                                                                     - 96 -
                                                                              JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 97 of 99 Page ID
                                                                                    #:68276


                                                          1   to attorneys involved with Emord & Associates which included egregiously false
                                                          2   allegations about Emord attorneys, including false allegations of sexual misconduct,
                                                          3   plagiarism, etc., and solicited other firms to sue Emord based on the false
                                                          4   allegations. See Dkt. 96 at 9-20.
                                                          5         This extreme misconduct by no less than a licensed attorney in this state
                                                          6   indicates a likelihood that Scott Ferrell will use personal information obtained to
                                                          7   harass or defame in a like manner. Finally, Emord’s phone records would
                                                          8   effectively provide a client list, or indicate which witnesses Emord deems important
                                                          9   enough to contact. That could implicate work product protection and attorney-client
                                                         10   privilege. Even if Defendants were to claim that the private information could be
                                                         11   redacted, given the lack of any relevance or probative value, the effort of redaction
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   would be unreasonable and disproportionate to the needs of the case. The plain
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   language of the requests is overbroad and harassing. Thus, NTG’s demand for
                                                         14   Emord’s phone records should be denied under Rule 26(b)(1).16
                                                         15         The pursuit of phone records from the Declarants is also disproportionate with
                                                         16   the needs of the case. The information contained in those records is personal and
                                                         17   certainly implicates privacy concerns. The record also demonstrates that Scott
                                                         18   Ferrell would use any information obtained to harass and intimidate the Declarants.
                                                         19   The Court earlier ruled that, while Scott Ferrell’s threats to the Declarants did not
                                                         20   constitute witness tampering, it reflected “inadvisable" conduct. See Dkt. 891 at 15.
                                                         21   The investigators that came to Ms. Carlberg’s home on Ferrell’s behalf tried to
                                                         22   pressure Carlberg to change testimony. See Exh. I (Carlberg Declaration).
                                                         23   Moreover, the vicious manner by which Defendant Ferrell has pursued sanctions
                                                         24   against those witnesses, three elderly individuals, who provided testimony in a civil
                                                         25   action (testimony that was later withdrawn) evidences an ill-will that cannot be
                                                         26
                                                                    16
                                                                     Because the subpoenas issued to Emord and its employees were
                                                         27 unauthorized, the Defendants cannot obtain phone records through enforcement of
                                                            same. The Court should thus deny the request for phone records on that basis as
                                                         28 well.

                                                                                                      - 97 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 98 of 99 Page ID
                                                                                    #:68277


                                                          1   ignored. Production of personal phone records by these individuals would expose
                                                          2   them to unnecessary risks where the probative value of those records is nil. The
                                                          3   effort of redacting these phone records is similarly not worth the expense because
                                                          4   those records provide no probative value. Again, the phone records cannot identify
                                                          5   or show any fact of consequence in this litigation.
                                                          6         Thus, the Special Master must deny NTG’s request for phone records.
                                                          7      F. NIC Should Be Awarded Its Fees for Opposing this Motion
                                                          8         Rule 37(a)(5)(B) provides for the automatic provision of reasonable fees and
                                                          9   costs incurred in defending against a motion to compel that is denied entirely. See
                                                         10   Fed. R. Civ. P. 37(a)(5)(B). Here, NIC should be awarded its fees and costs.
                                                         11         NTG’s Motion to Compel should be denied in its entirety. NIC and the
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   Declarants made a full and fair production of documents, provided sufficient
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   privilege logs to substantiate valid claims of privilege and work product protection,
                                                         14   and engaged in good faith discovery. The Defendants’ Motion is a substantial waste
                                                         15   of judicial and party resources. The principal arguments they present relate to
                                                         16   privilege disputes for which their positions are unsupported by the law and facts.
                                                         17   NTG frequently misleads the Court by presenting strawmen arguments based on
                                                         18   misrepresentations of fact. The resort to this tactic reveals that NTG lacks
                                                         19   substantially justified positions. Under Rule 37(a)(5)(B), NIC is entitled to its fees
                                                         20   and costs associated with defending against this spurious and unsupported motion.
                                                         21         The primary disputes relate to the defense of privileges which attorneys must
                                                         22   defend vigorously under the ethical rules. The positions advanced here by NIC and
                                                         23   the Declarants are meritorious, but, at a minimum, reasonably disputed. Thus, under
                                                         24   no circumstances should the Court award fees to NTG.
                                                         25 IV.     NIC’S AND THE DECLARANTS’ CONCLUSION
                                                         26         The Special Master should deny NTG’s motion to compel in its entirety.
                                                         27   Defendants have failed to demonstrate that they are entitled to any documents not
                                                         28   already produced. NIC and the Declarants have produced privilege logs sufficient
                                                                                                      - 98 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
                                                   Case 8:15-cv-02034-JVS-JCG Document 981 Filed 05/11/20 Page 99 of 99 Page ID
                                                                                    #:68278


                                                          1   to establish a prima facie case of privilege and work product protection over all
                                                          2   withheld communications. The Joint Defense Privilege protects all communications
                                                          3   withheld. None of the phone records requested are relevant. NIC is entitled to its
                                                          4   fees and costs under Rule 37(a)(5).
                                                          5

                                                          6   FOR NTG                                  FOR RESPONDING PARTIES

                                                          7   /s/ James M. Sabovich                    /s/ Peter A. Arhangelsky
                                                              James M. Sabovich (CA 218488)            Peter A. Arhangelsky (CA 291325)
                                                          8   jsabovich@callahan-law.com               parhangelsky@emord.com
                                                              CALLAHAN & BLAINE                        EMORD & ASSOCIATES, P.C.
                                                          9   3 Hutton Centre Drive, Ninth Floor       2730 S. Val Vista Dr.
                                                              Santa Ana, CA 92707                      Bldg 6, Ste. 133
                                                         10   Ph: (714) 241-4444                       Gilbert, AZ 85295
                                                              Fx: (714) 241-4445                       Ph: (602) 388-8899
                                                         11   Attorneys for Defendant Newport          Fx: (602) 393-4361
                                                              Trial Group PC                           Attorneys for Responding Parties
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         Attestation pursuant to L.R. 5-4.3.4(a)(2)(i) regarding signatures: I, James M.
                                                         14   Sabovich, attest that all other signatories listed, and on whose behalf this filing is
                                                         15   submitted, concur in the filing’s content and have authorized the filing.
                                                         16

                                                         17   DATED: May 11, 2020
                                                         18
                                                                                                By:     /s/ James M. Sabovich
                                                         19                                               James M. Sabovich
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                       - 99 -
                                                                             JOINT STIPULATION RE: NTG’S MOTION TO COMPEL
